Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

GWP JV LIMITED PARTNERSHIP

Dated as of April 17, 2017

THE INTERESTS OF THE PARTNERS ISSUED UNDER THIS AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (AS AMENDED THE “SECURITIES ACT”) OR
REGISTERED OR QUALIFIED UNDER THE APPLICABLE SECURITIES LAWS OF ANY STATE OR THE
DISTRICT OF COLUMBIA, IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AND
QUALIFICATION PROVIDED IN THE SECURITIES ACT AND THE APPLICABLE SECURITIES LAWS
OF ANY APPLICABLE GOVERNMENTAL AUTHORITY AND MAY NOT BE SOLD OR TRANSFERRED IN
THE ABSENCE OF EITHER AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT AND QUALIFICATION OR REGISTRATION UNDER THE SECURITIES LAWS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.

IN ADDITION, THE INTERESTS ISSUED UNDER THIS AGREEMENT MAY BE SOLD OR
TRANSFERRED ONLY IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFER SET FORTH
HEREIN.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I   DEFINITIONS   ARTICLE II   LIMITED PARTNERSHIP  

2.1

 

Certificate of Formation

     27  

2.2

 

Name

     27  

2.3

 

Principal Office, Resident Agent and Registration in Texas as a Foreign Limited
Liability Company

     27  

2.4

 

Purposes and Powers

     27  

2.5

 

Term

     28  

2.6

 

Fiscal Year

     28  

2.7

 

Other Business

     28  

2.8

 

No Commercial Activities; No U.S. Trade or Business; No Effectively Connected
Income

     28  

2.9

 

30% Threshold

     28  

2.10

 

Class C-2 Interest Assignment

     29   ARTICLE III   CAPITAL CONTRIBUTIONS AND LOANS BY PARTNERS  

3.1

 

Intentionally Omitted

     31  

3.2

 

Intentionally Omitted

     31  

3.3

 

Permitted Capital Calls

     31  

3.4

 

Failure to Contribute Percentage Interest of Capital Call Amount

     32  

3.5

 

Deficiency Loans

     34  

3.6

 

Intentionally Omitted

     35  

3.7

 

Security, Enforcement and Recording of Deficiency Loans

     35  

3.8

 

Consequences of Failure to Fund Additional Capital Contributions are Exclusive

     35  

3.9

 

No Third Party Rights

     36  

3.10

 

No Interest on Capital Contributions

     36   ARTICLE IV   DISTRIBUTIONS  

4.1

 

Distributions

     37  

4.2

 

Application of Distributions to Deficiency Loans

     37  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE V   CAPITAL ACCOUNTS AND ALLOCATIONS  

5.1

 

Capital Accounts

     38  

5.2

 

Adjustments to Capital Accounts

     38  

5.3

 

Negative Capital Accounts

     38  

5.4

 

Allocations of Profits and Losses

     39   ARTICLE VI   MANAGEMENT  

6.1

 

Initial General Partner

     43  

6.2

 

Powers of General Partner

     43  

6.3

 

Major Decisions

     43  

6.4

 

Intentionally omitted

     46  

6.5

 

Intentionally omitted

     46  

6.6

 

Intentionally omitted

     46  

6.7

 

Major Decision Approvals

     46  

6.8

 

Escalation to Designated Senior Executives

     47  

6.9

 

Partner Representatives

     47  

6.10

 

Meetings of the Representatives

     48  

6.11

 

Voting for Holdco Board of Directors

     50  

6.12

 

Expense Reimbursements

     52  

6.13

 

Standard of Care for Partners

     53  

6.14

 

Removal of General Partner

     54  

6.15

 

Insurance

     55  

6.16

 

Bank Accounts

     55  

6.17

 

Project Entity Debt

     55  

6.18

 

REIT Status

     56  

6.19

 

Special Provisions Regarding REIT Qualification

     56  

6.20

 

Tax Cooperation

     59  

6.21

 

Litigation Regarding POPLP Estoppels

     59   ARTICLE VII   INDEMNIFICATION  

7.1

 

General Limitation of Liability of a Partner

     60  

7.2

 

Company Indemnification

     60  

7.3

 

Indemnification Payments and Repayments

     60  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.4

 

Limitations of Indemnification

     62  

7.5

 

Limitation on Partners’ Liability

     63  

7.6

 

No Duplication

     63   ARTICLE VIII   OTHER INVESTMENT ACTIVITIES AND GHMA OPPORTUNITIES  

8.1

 

Affiliate Investment Activities

     64  

8.2

 

GHMA Opportunity 1st Notice

     65  

8.3

 

GHMA Opportunity 2nd Notice and Response

     66  

8.4

 

GHMA Opportunity Material Change

     68  

8.5

 

Joint Pursuit

     68  

8.6

 

Failure to Close Together

     70  

8.7

 

Consequences of Delivery of GHMA LP No Go Response or a GHMA Stop Notice

     72  

8.8

 

Cost Sharing, Pursuit or Contribution Agreement

     72   ARTICLE IX   ASSET SALE ROFO PROVISIONS  

9.1

 

Asset Sale ROFO Notice

     74  

9.2

 

Calculation of Net Equity Value and ROFO Sale Price

     74  

9.3

 

Asset Sale ROFO Response

     75  

9.4

 

ROFO Buyer Pro Rata Share

     75  

9.5

 

Asset Sale ROFO Escrow

     76  

9.6

 

Asset Sale ROFO Deposit

     76  

9.7

 

Asset Sale ROFO Closing Date

     77  

9.8

 

ROFO Pre-Closing Obligations

     77  

9.9

 

Possible Adjustments to the ROFO Estimated Price

     78  

9.10

 

Challenges to the ROFO Adjustment Statement

     79  

9.11

 

ROFO Closing

     80  

9.12

 

ROFO Seller Default

     81  

9.13

 

ROFO Buyer Default

     81  

9.14

 

Remedies For a ROFO Defaulting Buyer(s) With No ROFO Closing

     84  

9.15

 

Remedies For a ROFO Seller Default

     84  

9.16

 

Asset Sale Process

     85  

9.17

 

Tax Cooperation

     85  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   ARTICLE X   PARTITION  

10.1

 

Waiver of Partition

     86   ARTICLE XI   COVENANTS, WARRANTIES AND REPRESENTATIONS OF PARTNERS  

11.1

 

Mutual Representations, Warranties and Covenants of the Partners

     87  

11.2

 

Volcker Provisions

     90   ARTICLE XII   BOOKS AND RECORDS; STATEMENTS;   AUDITS BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS  

12.1

 

Books and Records; Statements; Audits by Independent Certified Public
Accountants

     92  

12.2

 

Unaffiliated LP Right to Audit

     92  

12.3

 

Reports

     92  

12.4

 

Copies of Material Documents

     94  

12.5

 

Tax Filings

     95  

12.6

 

Reimbursement and Indemnity

     96  

12.7

 

DC REIT Status

     96   ARTICLE XIII   DISSOLUTION  

13.1

 

Dissolving Events

     98  

13.2

 

Methods of Liquidation

     98  

13.3

 

Reasonable Time for Liquidating

     99  

13.4

 

Date of Liquidation

     99  

13.5

 

Final Distribution

     99  

13.6

 

Withdrawals

     99   ARTICLE XIV  

RESTRICTIONS ON TRANSFERS OF INTERESTS, UNRESTRICTED TRANSFERS OF INTERESTS AND

PERMITTED TRANSFERS OF INTERESTS

 

 

14.1

 

General Restriction on Transfers of Partnership Interests and Interests in
Partners

     100  

14.2

 

Unrestricted Transfers

     101  

14.3

 

Partner Syndication Transfers

     102  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

14.4

 

Interest Sale ROFO Notice

     102  

14.5

 

Interest Sale ROFO Response

     103  

14.6

 

ROFO Buyer Pro Rata Share

     103  

14.7

 

Interest Sale ROFO Escrow

     103  

14.8

 

Interest Sale ROFO Deposit

     104  

14.9

 

Interest Sale ROFO Closing Date

     105  

14.10

 

ROFO Pre-Closing Obligations

     105  

14.11

 

Possible Adjustments to the ROFO Estimated Price

     106  

14.12

 

Challenges to the ROFO Adjustment Statement

     107  

14.13

 

ROFO Closing

     108  

14.14

 

ROFO Seller Default

     109  

14.15

 

ROFO Buyer Default

     109  

14.16

 

Remedies For a ROFO Defaulting Buyer(s) With No ROFO Closing

     111  

14.17

 

Remedies For a ROFO Seller Default

     112  

14.18

 

Tax Cooperation

     113  

14.19

 

Right to Transfer Interests After a ROFO Offer Notice is Delivered

     113  

14.20

 

Permitted Transfers

     113  

14.21

 

Restraining Order/Specific Performance/Other Remedies

     115  

14.22

 

Section 754 Election

     115  

14.23

 

Release of Liability

     115   ARTICLE XV   DEFAULTS  

15.1

 

Defaulting Partner

     116  

15.2

 

Defaulting Partner

     116  

15.3

 

Opportunity to Cure Certain Defaults

     117  

15.4

 

Notice, Opportunity to Cure and Arbitration of Default Allegation

     117  

15.5

 

Further Actions

     118   ARTICLE XVI   NOTICES  

16.1

 

In Writing; Address

     119   ARTICLE XVII   MISCELLANEOUS  

17.1

 

Additional Documents and Acts

     121  

17.2

 

Pronouns

     121  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

17.3

 

Entire Agreement

     121  

17.4

 

References to this Agreement

     121  

17.5

 

Headings

     121  

17.6

 

Binding Effect

     121  

17.7

 

Counterparts

     121  

17.8

 

Amendments

     121  

17.9

 

Estoppel Certificates

     121  

17.10

 

Exhibits

     122  

17.11

 

Severability

     122  

17.12

 

Waiver; Modification

     122  

17.13

 

Third Party Beneficiaries

     122  

17.14

 

Herein

     122  

17.15

 

Including

     122  

17.16

 

Or

     122  

17.17

 

Cost of Counsel

     122  

17.18

 

Time of Essence

     122  

17.19

 

Deadlines

     123  

17.20

 

Confidentiality

     123  

17.21

 

Governing Law

     124  

17.22

 

Jurisdiction; Choice of Forum

     124  

17.23

 

WAIVER OF JURY TRIAL

     124  

 

LIST OF EXHIBITS AND SCHEDULES EXHIBIT 1    FORM OF ROFO ESCROW AGREEMENT
EXHIBIT 2-A    CAPITAL ACCOUNT BALANCES (CLOSING DATE) EXHIBIT 2-B    CAPITAL
ACCOUNT BALANCES (FOLLOWING CLASS C-2 INTEREST ASSIGNMENT) EXHIBIT 3    FORM OF
IRS CODE SECTION 897(L) ELIGIBILITY CERTIFICATE SCHEDULE A    REPRESENTATIVES
SCHEDULE B    LIST OF REPLACEMENT GENERAL PARTNERS SCHEDULE C    LIST OF OWNERS
OF EQUITY IN TIAA/LP

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

GWP JV LIMITED PARTNERSHIP

THIS AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT (this “Agreement”) of
GWP JV Limited Partnership, a Delaware limited partnership (the “Company”), is
executed and entered into as of April 17, 2017 (the “Effective Date”) among:
(i) PKY GWP JV GP, LLC, a Delaware limited liability company (“PKY/GP”); (ii)
PKY GWP JV LP, LLC, a Delaware limited liability company (“PKY/LP”); (iii)
PERMIAN INVESTOR LP, a Delaware limited partnership (“TIAA/LP”); and (iv) CPPIB
US RE-A, INC., an Ontario corporation (“CPP/LP”).

W I T N E S S E T H:

WHEREAS, Parkway Operating Partnership LP (“POPLP”) and certain of its
Affiliates, TIAA/LP and CPP/LP have entered into that certain Omnibus
Contribution Agreement, dated as of February 17, 2017 (as the same may be
amended or modified from time to time, the “Contribution Agreement”).

WHEREAS, pursuant to the Contribution Agreement, prior to the date hereof:
(i) POPLP formed PKY/GP as a wholly-owned single member limited liability
company under the Delaware Limited Liability Company Act, Delaware Code, Title
6, Sections 18-101, et seq. (as amended from time to time, the “LLC Act”); (ii)
POPLP formed PKY/LP as a wholly-owned single member limited liability company
under the LLC Act; (iii) PKY/GP (with a 1% Percentage Interest (all capitalized
terms used but not previously defined have the meaning provided for in this
Agreement or as otherwise specifically referenced)) and PKY/LP (with an initial
99% Percentage Interest) formed the Company under the Delaware Revised Uniform
Limited Partnership Act, Delaware Code, Title 6, Sections 17-101, 18-101, et
seq. (as amended from time to time, the “LP Act”) and that certain Limited
Partnership Agreement of the Company, dated as of March 10, 2017 (the “Original
Agreement”), by and between PKY/GP, as the sole general partner, and PKY/LP, as
the sole limited partner; and (iv) the parties to the Contribution Agreement
have taken all of the steps described in the Contribution Agreement up to but
not including the mutual execution and delivery of this Agreement.

WHEREAS, PKY/GP and PKY/LP wish to admit TIAA/LP and CPP/LP as partners of the
Company concurrently with the execution of this Agreement.

WHEREAS, PKY/GP, PKY/LP, TIAA/LP and CPP/LP wish to amend and restate the
Original Agreement in its entirety and provide for the management of the Company
on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, obligations and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, hereby agree to amend and restate the Original Agreement in
its entirety and hereby agree as follows.



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The following terms shall have the following meanings when used herein:

“A/B Director” is defined in Section 6.11(a).

“A/B Partner(s)” means the Class A Partner and the Class B LP.

“A/B Retained Liability” means “POPLP Retained Obligations” as defined in the
Contribution Agreement. For clarity, A/B Retained Liabilities are liabilities of
Holdco and/or its direct or indirect subsidiaries.

“Accounting Principles” means U.S. generally accepted accounting principles as
in effect on the date hereof.

“Additional Capital Contributions” means any contributions of equity capital to
the Company made (or deemed made) by a Partner pursuant to Article III.

“Affiliate” means, with respect to any Person, any Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or
under common control with such Person. For clarity, (i) none of the Project
Entities are Affiliates of any Partner, (ii) for so long as either of TIAA or
Silverpeak has any direct or indirect ownership interest in or control over the
Class C LP, TIAA and/or Silverpeak (as applicable) and its/their Affiliates
shall be Affiliates of the Class C LP, (iii) both the A/B Directors and Holdco
Officers appointed by a majority of the Holdco Board of Directors are Affiliates
of the A/B Partners, (iv) the C Director and the Observer are Affiliates of the
Class C LP and (v) the D Director is an Affiliate of the Class D LP.

“Affiliate Agreement” means any contract or agreement with respect to the
provision of goods or services of any kind or nature to or for any of the
Project Entities or any portion of the Project Assets that is between (i) any
Project Entity and (ii) any Partner or any Partner Related Party of a Partner.

“Agreement” is the Agreement as defined in the Preamble, as the same may be
amended, modified or supplemented from time to time in accordance herewith.

“AML Laws” means all applicable United States Laws designed to combat money
laundering, terrorism financing and similar illegal activities, including the
Bank Secrecy Act (31 U.S.C. 5311 et seq.) as amended by the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “PATRIOT Act”).

“Approval” means the process by which any action, decision or thing that
requires approval and/or consent under this Agreement is (or is, in accordance
with the provisions of this Agreement, deemed to be) approved and/or consented
to in accordance with the applicable provision of this Agreement.

“Approved” means (a) when applied as an adjective to any action, decision or
thing that requires the approval and/or consent under this Agreement, that such
action, decision or thing has been approved

 

2



--------------------------------------------------------------------------------

and/or consented to (or, in accordance with the provisions of this Agreement,
deemed approved and/or consented to) in accordance with the applicable provision
of this Agreement and (b) when used as a verb, the Approval of any action,
decision or thing that requires approval and/or consent under this Agreement.

“Approved Annual Budget” is defined in the Holdco LLC Agreement.

“Approved Annual Business Plan” is defined in the Holdco LLC Agreement.

“Approved Major Decision” means any Major Decision that is Approved (or is
deemed Approved) pursuant to the applicable provision in this Agreement.

“Arbitration Panel” is defined in Section 15.4(c).

“Asset Sale Process” is defined in Section 9.1(b).

“Asset Sale ROFO Provisions” means the provisions of Article IX of this
Agreement and Article V of the Holdco LLC Agreement.

“Bankruptcy Event” means, with respect to any Person, that one of the following
events shall have occurred:

(a) If such Person shall: (i) file a voluntary petition in bankruptcy or shall
be adjudicated a bankrupt or insolvent; (ii) file any petition or answer seeking
any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief for itself under the present or any future Federal
bankruptcy act or any other present or future applicable Federal, state or other
statute or law relative to bankruptcy, insolvency, or other relief for debtors;
(iii) seek or consent to or acquiesce in the appointment of any trustee,
receiver, conservator or liquidator of all, or substantially all, of such
Person’s assets; or (iv) make a general assignment for the benefit of creditors
or take any other similar action for the protection or benefit of creditors
(each of the foregoing, a “Voluntary Bankruptcy Action”); or

(b) If: (i) a court of competent jurisdiction shall enter an order, judgment or
decree approving a petition filed against such Person seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the present or any future Federal bankruptcy act, or any
other present or future Federal, state or other statute or law relating to
bankruptcy, insolvency, or other relief for debtors; (ii) such Person shall
acquiesce in the entry of such order, judgment or decree, or such order,
judgment or decree shall remain unvacated and unstayed for a period of ninety
(90) days from the date of entry thereof; (iii) any trustee, receiver,
conservator or liquidator of such Person or of all or substantially all of its
assets shall be appointed without the consent or acquiescence of such Person and
such appointment shall remain unvacated and unstayed for a period of ninety
(90) days; or (iv) all, or substantially all, of the assets of such Person are
attached, seized or subjected to a garnishment or other action by a creditor of
such Person seeking to realize upon a judgment against such Person and such
attachment, seizure, garnishment or other action shall remain unvacated and
unstayed for a period of ninety (90) days.

 

3



--------------------------------------------------------------------------------

“BHC Act” is defined in Section 11.2(e).

“BHC Parties” is defined in Section 11.2(a).

“Bloomberg Shareholder List” is defined in Section 12.7.

“Book Value” means, with respect to any Project Asset, its adjusted basis for
federal income tax purposes, except that the initial Book Value of any asset
contributed by a Partner to the Company shall be an amount equal to the agreed
gross fair market value of such asset, and such Book Value shall thereafter be
adjusted in a manner consistent with Treasury Regulations Section
1.704-1(b)(2)(iv)(g) for revaluations pursuant to Section 5.2(a) and for the
Depreciation taken into account with respect to such asset.

“Building” means the specific Improvements on each Land tract listed on Exhibit
6 to the Contribution Agreement.

“Business Day” means any day other than (a) a Saturday, Sunday or other day in
which commercial banks in New York, New York and/or Houston, Texas are
authorized or required by Law or executive order to be closed and (b) for as
long as CPPIB or its Affiliate is a Partner, any additional day(s) that
commercial banks in Ontario, Canada are authorized or required by Law or
executive order to be closed.

“C Director” is defined in Section 6.11(a).

“Capital Account” means, when used with respect to any Partner, the Capital
Account maintained for such Partner in accordance with Section 5.1, as said
Capital Account may be increased or decreased from time to time pursuant to the
terms of this Agreement.

“Capital Call” is defined in Section 3.3(a).

“Capital Call Amount” is defined in Section 3.3(b)(i).

“Capital Call Funding Date” is defined in Section 3.3(b)(iv).

“Capital Call Notice” is defined in Section 3.3(b).

“Capital Contributions” means, with respect to any Partner, the sum of (a) the
capital contributed by such Partner on the Effective Date and (b) all Additional
Capital Contributions made by the Partner.

“Cash Flow” of the Company means, for any period, a calculation of the
following, all as accounted for by the General Partner in accordance with the
Accounting Principles:

(a) the gross cash receipts of all Project Entities (but without duplication)
attributable and/or allocable to such period from all sources, including all:
(i) receipts from the ownership and operation of any portion of the Project
Assets; (ii) dividends; (iii) distributions; (iv) Excess Loan Proceeds; (v) cash
proceeds attributable to any Capital Contributions made to the Company; (vi) the
net proceeds from any Transfer of any of the Project Assets (after payment or
reserve for payment of all Approved costs and expenses associated therewith);
and (vii) the net reductions in Approved funded reserves or sinking funds of the
Project Entities; less

(b) without duplication of any amounts deducted in determining the gross cash
receipts in clause (a) above, the gross cash expenditures of the Project
Entities attributable and/or allocable to such period for all purposes,
including both operating and capital expenditures, (including expenditures made
from previously established reserves).

 

4



--------------------------------------------------------------------------------

“Class A Interest” means all of the interests, rights and obligations of PKY/GP
(and its permitted successors and assigns) in the Company, including (a) an
initial 1% Percentage Interest; (b) all of the other rights attributable to the
holder of the Class A Interest under this Agreement (including, for as long as
PKY/GP is the General Partner, the rights of the General Partner); and (c) all
of the obligations attributable to the holder of the Class A Interest
(including, for as long as PKY/GP is the General Partner, the obligations of the
General Partner) under this Agreement.

“Class A Partner” means (a) initially, PKY/GP and (b) any permitted successor
holder of the Class A Interest.

“Class B Interest” means all of the interests, rights and obligations of PKY/LP
(and its permitted successors and assigns) as a limited Partner in the Company,
including: (a) an initial 60.586% Percentage Interest; (b) from and after the
Class C-2 Interest Assignment as described in Section 2.10, a 50% Percentage
Interest (or such other Percentage Interest as may be owned by PKY/LP following
the consummation of the transactions described in Section 2.10); (c) all of the
other rights attributable to the Class B Interest under this Agreement; and
(d) all of the obligations attributable to the Class B Interest under this
Agreement.

“Class B LP” means (a) initially, PKY/LP and (b) any permitted successor holder
of the Class B Interest.

“Class C Interest” means (a) all of the interests, rights and obligations of
TIAA/LP (and its permitted successors and assigns) as a limited Partner in the
Company, including (i) an initial 13.914% Percentage Interest; (ii) from and
after the Class C-2 Interest Assignment as described in Section 2.10, a 24.5%
Percentage Interest; (iii) all of the other rights attributable to the Class C
Interest under this Agreement; and (iv) all of the obligations attributable to
the Class C Interest under this Agreement; and (b) if TIAA/LP fails to close
upon the Class C-2 Interest as described in Section 2.10 and the Class D LP
acquires the Class C-2 Interest as described in Section 2.10, then all of the
interests, rights and obligations of CPP/LP (and its permitted successors and
assigns) as a limited Partner in the Company relating to: (i) the initial
13.914% Percentage Interest of TIAA/LP as described in the foregoing sub-clause
(a)(i) acquired by CPP/LP as described in Section 2.10; (ii) an additional
10.586% Percentage Interest acquired by CPP/LP from the Class B LP as described
in Section 2.10; (iii) all of the other rights attributable to the Class C
Interest under this Agreement; and (iv) all of the obligations attributable to
the Class C Interest under this Agreement.

“Class C-2 Assignment Consideration Amount” has the meaning given to it in the
Contribution Agreement.

 

5



--------------------------------------------------------------------------------

“Class C-2 Interest Assignment” is defined in Section 2.10.

“Class C LP” means (a) initially, TIAA/LP and (b) any permitted successor holder
of the Class C Interest.

“Class D Interest” means all of the interests, rights and obligations of CPP/LP
(and its permitted successors and assigns) as a limited Partner in the Company,
including (a) an initial 24.5% Percentage Interest (or such other Percentage
Interest as may be owned by CPP/LP following the consummation of the
transactions described in Section 2.10); (b) all of the other rights
attributable to the Class D Interest under this Agreement; and (c) all of the
obligations attributable to the Class D Interest under this Agreement.

“Class D LP” means (a) initially, CPP/LP and (b) any permitted successor holder
of the Class D Interest.

“Company” is defined in the Preamble.

“Company Accountants” means (a) any of: (i) Deloitte; (ii) Ernst & Young;
(iii) KPMG; or (iv) PricewaterhouseCoopers, as selected by the General Partner,
(b) WithumSmith+Brown, but only with respect to preparation of tax returns for
the Company and the other Project Entities (and not, for clarity, with respect
to testing of REIT compliance); or (c) any other firm of independent certified
public accountants Approved by the Partners as a Major Decision.

“Company Certificate” means the certificate of limited partnership of the
Company filed with the Office of the Secretary of State of the State of
Delaware.

“Company Purpose” and “Company Purposes” is defined in Section 2.4(a).

“Competing Project” is defined in Section 8.1(e).

“Contract” and collectively, the “Contracts” mean any (a) Affiliate Agreement in
effect from time to time and (b) contract or agreement in effect from time to
time pursuant to which a third party has agreed to provide any goods or services
to any Project Entity and/or in connection with any portion of the Project
Assets.

“Contribution Agreement” is defined in the First Recital.

“Contribution Assets” is defined in the Contribution Agreement.

“control” (and the related terms “controlling,” “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract, or otherwise;
provided, however, that possession of “major decision” consent or veto rights,
absent more, shall not constitute “control” (and the grant of “major decision”
consent or veto rights to a third party, absent more, shall not constitute a
lack of “control”).

“CPP/LP” is CPP/LP as defined in the Preamble of this Agreement, together with
its successors and assigns.

 

6



--------------------------------------------------------------------------------

“CPPIB” means Canada Pension Plan Investment Board, the Person that indirectly
owns 100% of and controls the Class D LP as of the Effective Date.

“CPPIB Internal Transfer” is defined in the definition of “Unrestricted
Affiliate Transfers”.

“CPPIB REH” means CPP Investment Board Real Estate Holdings, Inc.

“CTB Election” is defined in the definition of Holdco REIT Election.

“CTB Election Effective Date” is defined in the definition of Holdco REIT
Election.

“D Director” is defined in Section 6.11(a).

“Debt” means, with respect to any Person: (a) all loans, debts and indebtedness
(whether secured or unsecured) of such Person for borrowed money or for the
deferred purchase price of property, goods or services, including reimbursement,
and all other obligations contingent or otherwise of such Person with respect to
surety bonds, letters of credit and bankers’ acceptances, whether or not
matured, and hedges and other derivative contracts and financial instruments;
(b) all obligations of such Person evidenced by notes, bonds, derivatives, loan
agreements, reimbursement agreements or similar instruments (including senior,
mezzanine and junior borrowings, which may provide the lender with a
participation in profits); (c) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (d) all loans, debts, indebtedness and obligations
referred to in clauses (a), (b) or (c) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any lien upon or in a Project Asset (including accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt; and (e) all Debt of others guaranteed by such
Person or for which such Person has otherwise assumed responsibility on, before
or after the date such Debt is incurred. For the avoidance of doubt, the Company
shall have no Debt or similar obligations owing by it.

“Debt Documents” means any agreement, instrument or document evidencing,
securing, providing an indemnity, guaranty and/or or credit enhancement of (or
otherwise required in connection with) any Debt of any Project Entity.

“Default” is defined in Section 15.1.

“Defaulting Partner” is defined in Section 15.1.

“Deficiency Amount” is defined in Section 3.4(a).

“Deficiency Loan Designee” means an Affiliate of a Fully-Funding Partner that is
designated by such Fully-Funding Partner to be the holder of any Deficiency Loan
pursuant to a notice delivered to the other Partners setting forth the name,
address and payment instructions for such designee.

 

7



--------------------------------------------------------------------------------

“Deficiency Funding Pro Rata Share” means that portion of a Deficiency Loan that
a Fully-Funding Partner has the right to fund (with the A/B Partners being
deemed to be single Fully-Funding Partner and/or a single Deficiency Partner for
purposes of this definition) in the following circumstances:

(a) In any circumstance where there is one (1) Fully-Funding Partner and two
(2) Deficiency Partners, the Deficiency Funding Pro Rata Share of such
Fully-Funding Partner is 100%.

(b) In a circumstance where there is one (1) Deficiency Partner and two
(2) Fully-Funding Partners, that percentage of the Deficiency Amount each
Fully-Funding Partner has the right to fund in response to a Deficiency Notice,
calculated as a fraction with a numerator equal to the Percentage Interest of
each Fully-Funding Partner and a denominator equal to the sum of Percentage
Interests of both Fully-Funding Partners (with such Percentage Interests being
the Percentage Interests of the Fully-Funding Partners as of the date of the
applicable Deficiency Notice). For example:

(i) If the A/B Partners are a Fully-Funding Partner (with an aggregate 51%
Percentage Interest), the Class C LP is a Fully-Funding Partner (with a 24.5%
Percentage Interest) and the Class D LP is the Deficiency Partner (with a 24.5%
Percentage Interest), then (i) the Deficiency Funding Pro Rata Share of the A/B
Partners will be 51/75.5 = 67.55% and (ii) the Deficiency Funding Pro Rata Share
of the Class C LP will be 24.5/75.5 = 32.45%.

(ii) If the Class C LP is a Fully-Funding Partner (with a 24.5% Percentage
Interest) and the Class D LP is a Fully-Funding Partner (with a 24.5% Percentage
Interest) and A/B Partners are the Deficiency Partner (with an aggregate 51%
Percentage Interest), then the Deficiency Funding Pro Rata Share of each of the
Class C LP and the Class D LP will be equal to 24.5/49 = 50%.

“Deficiency Loan” is defined in Section 3.5(a).

“Deficiency Loan Rate” shall mean the higher of (x) twenty-five percent (25%)
per annum and (y) the sum of the six-month London Interbank Offered Rate (U.S.
dollars) on the date of calculation (as reported by The Wall Street Journal)
plus twenty-two percent (22%) per annum, in each case, calculated on the basis
of a three hundred and sixty (360) day year for the actual number of days
elapsed and compounded quarterly in arrears; provided, however, that in no event
shall the Deficiency Loan Rate exceed the maximum amount allowable by applicable
law.

“Deficiency Loan Outstanding Amount” means any principal balance of and accrued
and unpaid interest on a Deficiency Loan that shall be outstanding from time to
time.

“Deficiency Notice” is defined in Section 3.4(a).

“Deficiency Partner” is defined in Section 3.4(a).

“Deficiency 2nd Notice” is defined in Section 3.4(e).

 

8



--------------------------------------------------------------------------------

“Depreciation” means, with respect to any Fiscal Year, all deductions
attributable to depreciation or cost recovery with respect to Project Assets,
including any improvements made thereto and any tangible personal property
located therein, or amortization of the cost of any intangible property or other
assets acquired by any Project Entity, which have a useful life exceeding one
(1) year; provided, however, that with respect to any Project Asset whose tax
basis differs from its Book Value at the beginning of such Fiscal Year or other
period, Depreciation shall be an amount which bears the same ratio to such
beginning Book Value as the depreciation, amortization or other cost recovery
deduction for such period with respect to such asset for federal income tax
purposes bears to its adjusted tax basis as of the beginning of such Fiscal
Year; provided, however, that if the federal income tax depreciation,
amortization or other cost recovery deduction for such Fiscal Year is zero,
Depreciation shall be determined in accordance with the Accounting Principles.

“Designated Senior Executives” is defined in Section 6.8.

“Disclosure Parties” is defined in Section 17.20(c).

“Dispute” is defined in Section 15.4(b).

“Distributable Cash” means that portion of the Cash Flow of the Company that is
available as of any given date for Distributions as computed in accordance with
Section 4.1.

“Distributable Cash Amount” is defined in Section 4.1(a).

“Distributions” means distributions of Distributable Cash as provided for in
Section 4.1.

“Effective Date” is defined in the Preamble.

“Eligible LP Investment Committee” is defined in Section 8.2(e).

“EOLA Property Management Agreements” has the meaning ascribed to “EOLA Property
Management Agreements” in the Holdco LLC Agreement.

“Estimated 6 Month Working Capital Amount” is defined in the Holdco LLC
Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Excess Loan Proceeds” means, with respect to any Debt of a Project Entity, the
net proceeds as and when such proceeds are deemed received by such Project
Entity (but specifically excluding any sums that continue to be held by the
Lender under any Debt Documents) after (i) payment of all expenses in connection
therewith and (ii) repayment of any Debt being repaid or refinanced.

“Fiscal Year” is defined in Section 2.6.

“Fully-Funding Partner” is defined in Section 3.4(a)(ii).

 

9



--------------------------------------------------------------------------------

“General Partner” means (a) initially, PKY/GP and (b) if PKY/GP is removed as
the General Partner pursuant to the terms of this Agreement, then the
replacement general partner selected pursuant to Section 6.14.

“GHMA” means Austin, Brazoria, Chambers, Fort Bend, Galveston, Harris, Liberty,
Montgomery and Waller Counties, Texas.

“GHMA Aggregate LP Pro Rata Share” means: (a) if both the Class C LP and the
Class D LP are GHMA Participating LPs, forty-nine percent (49%); (b) if the
Class C LP is the only GHMA Participating LP, forty-nine percent (49%); and
(c) if the Class D LP is the only GHMA Participating LP, forty-five percent
(45%).

“GHMA Competing Affiliate” is defined in Section 8.2(e).

“GHMA Competing Affiliate Team” is defined in Section 8.2(e).

“GHMA Competing LP Notice” is defined in Section 8.2(e).

“GHMA Eligible LP” means, with respect to the Unaffiliated LPs, at any
applicable point in time during which any of the provisions of Article VIII
shall be applicable to any specific GHMA Opportunity, that such Unaffiliated LP
satisfies all of the following requirements with respect to such GHMA
Opportunity: (a) such Unaffiliated LP has, together with its Affiliates,
invested less than $500,000,000 in equity capital in one or more joint ventures
(including the Company) with the A/B Partners and their Affiliates; and (b) such
Unaffiliated LP has not delivered a ROFO Offer Notice under either the Asset
Sale ROFO Provisions or the Interest Sale ROFO Provisions (unless the applicable
ROFO Sale Process relating to such ROFO Offer Notice has been completed).

“GHMA JV” is defined in Section 8.5(a).

“GHMA LP Go Response” is defined in Section 8.3(c).

“GHMA LP No Go Response” is defined in Section 8.3(c).

“GHMA LP Stop Notice” is defined in Section 8.5(c).

“GHMA Opportunity” means that a GHMA Parkway Party has determined to: (a) seek
investor(s) to acquire, directly or indirectly, equity in a GHMA Opportunity
Asset currently owned in whole or in part by one or more GHMA Parkway Parties,
where the amount of additional equity sought is equal to or greater than the
lower of (i) forty-five percent (45%) of such GHMA Parkway Parties’ equity in
such GHMA Opportunity Asset and (ii) fifty million dollars ($50,000,000); (b)
seek investor(s) to acquire, directly or indirectly, all or part of the interest
of one or more GHMA Parkway Parties as a lender in Debt directly or indirectly
secured by a GHMA Opportunity Asset, where the amount of additional equity
sought is equal to or greater than the lower of (i) forty-five percent (45%) of
the outstanding principal balance of such Loan and (ii) fifty million dollars
($50,000,000); or (c) (i) pursue a possible opportunity (in a single transaction
or in a series of contractually related transactions) to (A) acquire, directly
or indirectly, all or part of a GHMA Opportunity Asset or (B) acquire and/or
provide all or part of Debt

 

10



--------------------------------------------------------------------------------

secured, directly or indirectly, by a GHMA Opportunity Asset and (ii) seek
co-investor(s) to contribute additional initial equity capital for any such
investment in an amount equal to or greater than the lower of (A) forty-five
percent (45%) of the aggregate initial equity capital anticipated to be required
to consummate such investment opportunity and (B) fifty million dollars
($50,000,000). For purposes of clarity, the term GHMA Opportunity shall not
include any of the following: (x) the acquisition of any of the registered
publicly traded shares of a Person that is publicly traded on a nationally
recognized stock exchange; (y) the provision of property management services,
leasing agent services, construction management services, asset management
services and/or similar types of services engagements that are solely and
exclusively limited to the engagement of the GHMA Parkway Party (or any other
Affiliate of PKY REIT) as a property manager, leasing agent, construction
manager and/or asset manager in the ordinary course of business; or (z) any
transaction where a GHMA Parkway Party does not seek a co-investor or
co-investors to participate in at least the applicable amounts described above.

“GHMA Opportunity Asset” means one or more commercial office buildings (together
with any retail space or parking facilities ancillary thereto), office building
development sites or parking garages that are located within the GHMA

“GHMA Opportunity Asset NRSF” is defined in Section 8.3(a).

“GHMA Opportunity Closing” is defined in Section 8.5(a).

“GHMA Opportunity Closing Failure” is defined in Section 8.6 (a).

“GHMA Opportunity Contract” is defined in Section 8.5(a).

“GHMA Opportunity Estimated Cost” is defined in Section 8.3(a).

“GHMA Opportunity Estimated Return” is defined in Section 8.3(a).

“GHMA Opportunity Future Joint Pursuit Agreement” is defined in Section 8.8.

“GHMA Opportunity Opt Out Notice” is defined in Section 8.2(c).

“GHMA Opportunity Participation Notice” is defined in Section 8.2(c).

“GHMA Opportunity Material Change” means that, with respect to a GHMA
Opportunity described in a GHMA Opportunity 2nd Notice: (a) the GHMA Opportunity
Asset NRSF shall have increased or decreased by more than ten percent (10%) from
the GHMA Opportunity Asset NRSF disclosed on the applicable GHMA Opportunity 2nd
Notice; (b) the GHMA Opportunity Estimated Cost shall have increased or
decreased by more than ten percent (10%) from the GHMA Opportunity Estimated
Cost disclosed on the applicable GHMA Opportunity 2nd Notice; or (iii) the GHMA
Opportunity Estimated Return shall have increased or decreased by more than ten
percent (10%) from the GHMA Opportunity Estimated Return disclosed on the
applicable GHMA Opportunity 2nd Notice.

“GHMA Opportunity 1st Notice” is defined in Section 8.2(a).

 

11



--------------------------------------------------------------------------------

“GHMA Opportunity NDA” is defined in Section 8.2(b).

“GHMA Opportunity Pro Rata Share” means (a) the GHMA Parkway Pro Rata Share and
(b) as applicable, either (i) the GHMA Aggregate LP Pro Rata Share or (ii) the
GHMA Separate LP Pro Rata Shares.

“GHMA Opportunity Pursuit Costs” is defined in Section 8.3(a).

“GHMA Opportunity 2nd Notice” is defined in Section 8.3(a).

“GHMA Parkway-Owned Opportunity” is defined in Section 8.2(b).

“GHMA Parkway Party” means, for so long as PKY/GP is the General Partner, PKY
REIT and/or any Affiliate of PKY REIT.

“GHMA Parkway Pro Rata Share” means one hundred percent (100%) minus the
applicable GHMA Aggregate LP Pro Rata Share.

“GHMA Parkway Stop Notice” is defined in Section 8.5(c).

“GHMA Participating LP” is defined in Section 8.2(e).

“GHMA Participating LP Team” is defined in Section 8.2(c).

“GHMA Separate LP Pro Rata Share” is defined in Section 8.3(d).

“GHMA Stop Notice” means a GHMA Parkway Stop Notice or a GHMA LP Stop Notice.

“Governmental Authority” and “Governmental Authorities” means (in the singular
or plural) any federal, national, supranational, state, municipal, provincial,
local or other government, governmental, legislative, executive, judicial,
regulatory or administrative authority, agency, office or commission or any
court, tribunal, or judicial or arbitral body.

“GS Loan” means the loan made by Goldman Sachs Mortgage Company, as lender, to
certain Project Entities, as borrowers, in the aggregate loan amount of
$465,000,000, which (for the avoidance of doubt) closed immediately prior to the
issuance of the Class D Interest.

“Holdco” means GWP JV Holdings, LLC, a single member limited liability company
formed by the Company under the LLC Act that was wholly-owned by the Company
until the issuance of the Holdco Series A Preferred Units and the Holdco Series
B Preferred Units as contemplated by the Holdco LLC Agreement.

“Holdco Board of Directors” has the meaning ascribed to “Board” in the Holdco
LLC Agreement.

“Holdco Common Interests” has the meaning ascribed to “Common Units” in the
Holdco LLC Agreement.

“Holdco Directors” has the meaning ascribed to “Directors” in the Holdco LLC
Agreement.

 

12



--------------------------------------------------------------------------------

“Holdco LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Holdco, dated as of the Effective Date, as the same may be amended,
modified or supplemented from time to time in accordance herewith and therewith.

“Holdco Major Decisions” has the meaning ascribed to “Major Decisions” in the
Holdco LLC Agreement.

“Holdco Officer” has the meaning ascribed to “Officer” in the Holdco LLC
Agreement.

“Holdco Series A Preferred Units” has the meaning ascribed to “Series A
Preferred Units” in the Holdco LLC Agreement.

“Holdco Series B Majority Vote” has the meaning ascribed to “Series B Majority
Vote” in the Holdco LLC Agreement

“Holdco Series B Preferred Units” has the meaning ascribed to “Series B
Preferred Units” in the Holdco LLC Agreement.

“Holdco REIT Election” means the unanimous Holdco Major Decision deemed approved
by the Holdco Board of Directors as of the date of this Agreement to cause
Holdco to: (a) elect to be treated as an “association” taxable as a corporation
for federal income tax purposes on a timely filed IRS Form 8832 pursuant to
Treasury Regulation Section 301.7701-3(c) (the “CTB Election”) with an effective
date of that is two (2) days after the date of the closing under the
Contribution Agreement (the “CTB Election Effective Date”); (b) elect to be
treated as a REIT pursuant to Section 856 et. seq. of the IRS Code on Holdco’s
2017 IRS Form 1120-REIT; and (c) issue Holdco Series A Preferred Units to not
less than one hundred (100) qualified shareholders prior to January 30, 2018.

“Impermissible Service Income” means “impermissible tenant service income” as
defined in IRS Code Section 856(d)(7).

“Improvements” means the improvements on each Land tract, including all office
buildings, parking garages and the “Tract 11 Assets” (as defined in the
Contribution Agreement).

“Indemnitee” is defined in Section 7.3(a).

“Indemnity Action” is defined in Section 7.3(b).

“Indemnity Claim” is defined in Section 7.3(a).

“Indemnity Determination Proceeding” is defined in Section 7.4(a).

“Indemnity Notice” is defined in Section 7.3(a).

“Initial Partner Interest Holder(s)” means: (a) in the case of the A/B Partners,
POPLP; (b) in the case of the Class C LP, TIAA and Silverpeak; and (c) in the
case of the Class D LP, CPPIB.

“Interest Sale ROFO Provisions” means the provisions of Sections 14.4 through
and including Section 14.20.

 

13



--------------------------------------------------------------------------------

“IRS” means the Internal Revenue Service and any successor agency or entity
thereto.

“IRS Code” means the Internal Revenue Code of 1986, as amended.

“JAMS Rules” is defined in Section 15.4(b).

“Land” means the ground leasehold or fee interest, as applicable, in the tracts
of land described by metes and bounds on Exhibits 6.1 – 6.9 to the Contribution
Agreement.

“Laws” means any and all statutes, laws (including common laws and rules of
equity), ordinances, regulations, rules, codes, orders, requirements,
judgements, findings, moratoria, initiatives, resolutions, ordinances,
standards, requirements, resolutions and/or or rules of any Governmental
Authority.

“Lease” means any lease, sublease, tenancy, agreement, arrangement, license,
concession or other understanding to which a Project Entity is party with
respect to the use and/or occupancy of any space within any Building (or any
additional improvements that then constitute any portion of the Project Assets)
or otherwise upon the Land (or any additional land that then constitutes any
portion of the Project Assets) or any improvements thereon.

“Leasing Costs” means any and all costs, expenses and/or allowances of any kind
or nature whatsoever paid or incurred by or on behalf of any Project Entity
arising from, out of or in connection with: (a) any existing Lease; (b) any
modification and/or amendment to an existing Lease; and/or (c) any proposed or
actual new Lease, in all cases (i) including: (A) tenant improvement costs
and/or allowances; (B) leasing and/or brokerage commissions; (C) free rent
periods and/or rent abatements, concessions or discounts; (D) tenant “take-over”
and moving expenses; and (E) other tenant inducements and/or concessions and
(ii) excluding ordinary and customary operating expenses incurred in connection
with providing the tenant under an existing Lease with the services required to
be provided to such tenant.

“Lender” means the direct holder (and/or loan administrator of) all or any
portion of any Debt.

“Line Item” means each category of cost or expense noted on an Approved Annual
Budget or a budget of the Company Approved as a Major Decision pursuant to
Section 6.3(g), as applicable.

“LLC Act” is defined in the First Recital.

“LP Act” is defined in the First Recital.

“Major Decisions” means (a) all those Major Decisions expressly provided for in
Section 6.3, and (b) any other action, decision and/or determination that is
expressly stated to either be a Major Decision, to require “Approval” or an
“Approved Major Decision”, or otherwise to require the unanimous approval of the
Partners.

 

14



--------------------------------------------------------------------------------

“Major Decision Contract” means any Contract (or multiple Contracts with a
single counterparty or such counterparty’s Affiliates) (but excluding any
Approved Affiliate Agreement, any Lease, any Debt Document and any Ordinary
Course Debt) that meets any of the following criteria:

(a) a Contract (or multiple Contracts (x) with a single counterparty or such
counterparty’s Affiliates and (y) which deal with an integrated project or
series of projects) requiring a Project Entity or Project Entities to pay more
than $1,000,000, provided that if (i) a Contract described in this clause (a) is
specifically provided for in and/or contemplated by an Approved Annual Budget or
a budget of the Company Approved as a Major Decision pursuant to Section 6.3(g)
or another Approved Major Decision and (ii) the material terms thereof,
including the financial terms, were provided to the Partners prior to the time
when such budget or other Approved Major Decision was Approved, then the final
execution and delivery of such Contract shall not require an additional Approved
Major Decision; or

(b) a Contract pursuant to which the counterparty is providing property and/or
asset management services to any one (1) or more of the Project Entities.

“Major Decision Disapproval” is defined in Section 6.7(b).

“Major Decision Proposal” is defined in Section 6.7(a).

“Major Decision Response Notice” is defined in Section 6.7(d).

“Major Lease” is defined in the Holdco LLC Agreement.

“Mezzco” means GWP JV Mezzanine, LLC, a Delaware limited liability company.

“Minimum Gain” means an amount equal to the excess of the principal amount of
debt of any Project Entity for which no Partner is liable (“Non-Recourse Debt”),
over the adjusted basis of the Project Assets which represents the minimum
taxable gain which would be recognized by the Company if the Non-Recourse Debt
were foreclosed upon and the Project Assets were transferred to the creditor in
satisfaction thereof, and which is referred to as “minimum gain” in Treasury
Regulations Section 1.704-2(b)(2). A Partner’s share of Minimum Gain shall be
determined pursuant to Treasury Regulations Section 1.704-2.

“Minimum Gross Sale Price” is defined in Section 9.1(b)(i).

“Necessary Action” and “Necessary Actions” mean actions that are necessary or
appropriate for any of the following purposes: but in each case only to the
extent that such action is necessary or appropriate to prevent or mitigate
imminent harm to the Company or the other Project Entities and then only to the
extent such imminent harm is not the result of General Partner’s failure to
timely address a circumstance affecting the Project Entities: (a) to preserve
and/or protect the safety of individuals or property; (b) to avoid the
suspension of any necessary service to any portion of the Project Assets; (c) to
enable any Project Entity to (i) comply with the requirements of any Laws or
insurance policies and/or (ii) enforce/defend the rights of any Project Entity
with respect to any action by any Governmental Authority and/or other third
party; (d) to avoid default under an existing Lease, Contract or Debt Document
(other than a default in repayment of Debt upon maturity (whether at stated
maturity, by acceleration or otherwise) or any partial principal payment other
than regular amortization payments); (e) to enforce/defend the rights of Project
Entity under a Lease, Contract or Debt Document; and/or (f) otherwise to avoid
or mitigate imminent threat or harm to the Company, any other Project Entity
and/or the Project.

 

15



--------------------------------------------------------------------------------

“Net Equity Value” is defined in Section 9.2.

“NEV Statement” is defined in Section 9.2.

“1940 Act” is defined in Section 11.3(a).

“Non-Affiliated Partner” means, with respect to any Affiliate Agreement, any
Partner that is not (or whose Partner Related Party is not) the counterparty to
the Affiliate Agreement.

“Non-Conforming Budget Action” is defined in the Holdco LLC Agreement.

“Non-Recourse Debt” has the meaning set forth in the definition of “Minimum
Gain.”

“Non-Recurring Capital Expenses” is defined in the Holdco LLC Agreement.

“Observer” is defined in Section 6.10(k).

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“Operating Expenses” means any and all costs and expenses paid or incurred by
any Project Entity that are treated as operating expenses in the books and
records of the Company in accordance with the Accounting Principles.

“Ordinary Course Debt” means any Debt that (a) is not for borrowed money, (b) is
incurred in the ordinary course of business of any Project Entity (including in
respect of leases and/or installment sales contracts for personal property and
equipment) and (c) does not require either (i) a lien or encumbrance of any real
property owned by any Project Entity or (ii) a pledge of the Partnership
Interests or the interests in any other of the Project Entities.

“Original Agreement” is defined in the First Recital.

“Other Affiliate Activity” and “Other Affiliate Activities” are defined in
Section 8.1(a).

“Partially Adjusted Capital Account” means, with respect to any Partner for any
Fiscal Year or other period, the Capital Account balance of such Partner at the
beginning of such period, adjusted for all contributions and distributions
during such period and all special allocations pursuant to Section 5.4(e) with
respect to such period but before giving effect to any allocations pursuant to
Section 5.4(d) with respect to such period.

“Partner” and “Partners” means (a) initially, PKY/GP, PKY/LP, TIAA/LP and CPP/LP
for so long as any such Person is a Partner pursuant to the terms of this
Agreement and (b) each other Person duly admitted as a Partner of the Company
pursuant to the terms hereof for so long as any such Person is a Partner
pursuant to the terms of this Agreement.

 

16



--------------------------------------------------------------------------------

“Partner Debt Guaranty” means any guaranty, indemnity or other similar agreement
executed and delivered by any Partner or any Partner Related Party in connection
with any Debt of a Project Entity pursuant to which such Partner or any Partner
Related Party has any potential personal liability; provided, however, that all
amounts paid by a Partner under a Partner Debt Guaranty shall be treated in
accordance with Article VII of this Agreement and Article VIII of the Holdco LLC
Agreement.

“Partner-Funded Debt” means any Non-Recourse Debt of the Company that is held or
guaranteed by any Partner and/or is treated as partner nonrecourse debt with
respect to a Partner under Treasury Regulations Section 1.704-2(b)(4).

“Partner Related Parties” means, for each Partner: (a) the Affiliates of such
Partner; (b) the direct and/or indirect shareholders, principals, members,
partners and/or owners of a Partner and its Affiliates (but excluding (i) any
direct or indirect owner of publicly traded shares in any Person unless such
direct or indirect owner of publicly traded shares, acting on its own, has the
ability to determine all Major Decisions in respect of such Person, (ii) with
respect to the A/B Partners, any direct or indirect owner of limited partnership
interests in POPLP, other than Parkway, Inc., and (iii) with respect to the
Class D LP, any individual contributor or beneficiary of CPPIB) and (c) any of
the directors, officers, executives, employees and/or representatives of a
Person described in clauses (a) and (b).

“Partner Syndication Transfer(s)” means the Transfer (including any re-Transfer)
of any portion of the direct or indirect interests in the Class C LP or the
Class D LP to any Person(s), or in the case of the Class D LP, the Transfer of
the Class D Interest to a Person whose equity interests are directly or
indirectly owned entirely by CPPIB and one or more Person(s) (which Person shall
thereafter become the Class D LP for all purposes of this Agreement); provided,
that (i) subsequent to any such Transfer(s) in the Class C LP, TIAA and/or
Silverpeak will: (A) have the sole right to direct the exercise of any Major
Decision consent or veto rights for the Class C LP under this Agreement, other
than any Major Decision that alters the tax treatment of the Company or any
Project Entity; and (B) have the sole right to direct the initiation of the
Class C LP’s rights under the Asset Sale ROFO Provisions and the Interest Sale
ROFO Provisions and (ii) subsequent to any such Transfer(s) in the Class D LP or
of the Class D Interest, CPPIB will (A) have the sole right to direct the
exercise of any Major Decision consent or veto rights for the Class D LP under
this Agreement; and (B) have the sole right to initiate the Class D LP’s rights
under the Asset Sale ROFO Provisions and the Interest Sale ROFO Provisions. For
clarity, the A/B Partners shall have no right to undertake Partner Syndication
Transfers.

“Partnership Interest” means the entire interest of a Partner in the Company.

“Partnership Representative” is defined in Section 12.5(c).

“Partnership Tax Audit Rules” means IRS Code Sections 6221 through 6241, as
amended by the Bipartisan Budget Act of 2015, together with any Treasury
Regulations and other guidance issued thereunder or successor provisions and any
similar provision of state or local tax laws.

“Percentage Interest” means, as to any Partner at any determination date, the
percentage of the Company owned by such Partner. Subject to the assignments
described in Section 2.10: (a) the initial

 

17



--------------------------------------------------------------------------------

Percentage Interest of PKY/GP is 1%; (b) the initial Percentage Interest of
PKY/LP is 60.586%; (c) the initial Percentage Interest of TIAA/LP is 13.914%;
and (d) the initial Percentage Interest of CPP/LP is 24.5%. Notwithstanding
anything to the contrary in this Agreement, CPP/LP’s Percentage Interest shall
in no event exceed (or be deemed to exceed) 49% at any time such interest is
held by CPPIB or an Affiliate of CPPIB, unless CPPIB otherwise consents in
writing.

“Permitted Capital Call” means a Capital Call necessary to provide funds for the
Company to (a) pay an expense of the Company set forth in (i) a budget of the
Company Approved as a Major Decision pursuant to Section 6.3(g) or (ii) an
Approved Annual Budget, to the extent the same pertains to the administration of
the Company (including expenses incurred in connection with the performance of
the General Partner’s obligations as provided for in Article XII) and not to the
administration or operations of another Project Entity, (b) pay an expense of
the Company otherwise Approved as a Major Decision pursuant to Section 6.3(i),
(c) pay any and all costs or expenses incurred or owed by the Company pursuant
to Article VII, as provided in Section 7.3(g)(ii), or (d) respond to a capital
call from Holdco delivered pursuant to the Holdco LLC Agreement.

“Permitted Transfer” is defined in Section 14.20.

“Permitted Transfer Closing” is defined in Section 14.20.

“Permitted Transferee” means a Qualified Transferee that meets all of the
requirements for a Permitted Transfer in Section 14.20. For the avoidance of
doubt, CPPIB REH and CPPIB shall each be a Permitted Transferee of CPP/LP for
all purposes of this Agreement.

“Person” means an individual, partnership, joint venture, corporation, limited
liability company, trust or other legal entity.

“Phoenix Loan” means that certain loan in the original principal amount of
$80,000,000 made by Teachers Insurance and Annuity Association of America, a New
York corporation to PKY 3200 SW Freeway LLC on February 21, 2013.

“PKY/GP” is PKY/GP as defined in the Preamble of this Agreement, together with
its successors and assigns.

“PKY/LP” is PKY/LP as defined in the Preamble of this Agreement, together with
its successors and assigns.

“PKY GHMA Information” is defined in Section 8.2(e).

“PKY REIT” means Parkway, Inc., a Maryland corporation.

“PKY REIT Condition” means that (a) the A/B Partners are Affiliates of PKY REIT
and (b) PKY REIT (or any of the successors and/or assignees of PKY REIT (whether
by merger or otherwise)) is a Qualified REIT.

“POPLP” is defined in Clause A of the First Recital.

 

18



--------------------------------------------------------------------------------

“POPLP Estoppel” means an estoppel certificate executed by POPLP and delivered
to the Company in accordance with Section 9.03 of the Contribution Agreement.

“Proceeding” and “Proceedings” means (in the singular or plural) any litigation,
suit, investigation, audit, hearing, or other proceeding (a) with respect to
which: (i) any Project Entity is a party or is called as a witness; (ii) any
rights and obligations under an existing (or expired) Lease, Contract or Debt
Document are being contested; and/or (iii) any direct or indirect interests in
any of the Project Assets are being claimed by a third party (including by any
Governmental Authority) and (b) that is being held: (i) in a court of competent
jurisdiction; (ii) under the auspices of a Governmental Authority pursuant to
applicable Law; or (iii) pursuant to an arbitration, mediation or other
alternative dispute resolution proceeding.

“Profits” and “Losses” is defined in Section 5.4.

“Prohibited Person” means a Person that is: (a) a Person designated by the U.S.
government as a Specially Designated National and Blocked Person on the most
current list published by OFAC at its official website, (which current website
is http://www.treas.gov/offices/enforcement/ofac), with which a U.S. Person
cannot deal with or otherwise engage in business transactions; (b) a Person who
is otherwise the target of any U.S. economic sanctions program such that a U.S.
Person cannot deal with or otherwise engage in business transactions involving
such Person; (c) owned or controlled by, or acting for or on behalf of, any
Person identified in clause (a) and/or (b) above; or (d) located, domiciled or
residing in a country that is the target of any U.S. economic sanctions
program such that the entry into this Agreement would be prohibited under U.S.
Laws.

“Project” means, at any point in time (and without duplication) the entirety of
the Project Entities and the Project Assets, on a consolidated basis.

“Project Assets” means, at any point in time (and without duplication), all of
the right, title and interest of the Company, Holdco and/or any other Project
Entity in and to: (a) that portion of the Contribution Assets then owned by the
Company, Holdco and/or any other Project Entity; (b) the cash and cash
equivalents to which the Company, Holdco and/or any other Project Entity then
has ownership or rights; and (c) all other real and personal property and rights
of any kind or nature then owned by or accruing to the benefit of the Company,
Holdco and/or any other Project Entity.

“Project Entity” means, at any point in time: (a) the Company; (b) Holdco; (c)
Mezzco, (d) the Propcos and the TRS Entity then owned, directly or indirectly,
by Holdco; and (e) any other direct or indirect subsidiary of Holdco, the
formation of which is Approved by the Partners as a Major Decision.

“Propco” means any directly or indirectly wholly-owned subsidiary of Holdco that
directly owns real property.

“Qualified REIT” means an entity is and remains qualified as a “real estate
investment trust” for federal income tax purposes pursuant to all applicable
Law, including Sections 856, et. seq. of the IRS Code.

 

19



--------------------------------------------------------------------------------

“Qualified Transferee” means a Person that (a) is a third-party investor that
(i) is (or who has a direct or indirect Affiliate who is) a “qualified
institutional buyer” under Rule 144A promulgated under the Securities Act of
1933, as amended, and (ii) has adequate resources to meet the obligations
related to the Partnership Interest that is the subject of the applicable
Transfer, but in no case shall (in combination with its direct or indirect
Affiliates and, with respect to POPLP only, its direct or indirect interests in
the Project Assets) have assets under management of less than $2,000,000,000.00,
(b) satisfies, and does not breach or cause the Company or any other Project
Entity to violate, the Transfer Restrictions, and (c) is an institutional equity
investor with an investment policy that includes investment in “core” real
estate assets, including those similar to the Project Assets.

“Recurring Capital Expenses” is defined in the Holdco LLC Agreement.

“REIT” means a real estate investment trust within the meaning of Section 856 of
the IRS Code and the Treasury Regulations thereunder.

“Related Party Tenant” is defined in Section 6.19(a)(iii).

“Representative(s)” is defined in Section 6.7(a).

“ROFO Adjustment Statement” is defined in Section 9.9(a) (for purposes of the
Asset Sale ROFO Provisions) and in Section 14.11(a) (for purposes of the
Interest Sale ROFO Provisions).

“ROFO Adjustments” is defined in Section 9.9(b) (for purposes of the Asset Sale
ROFO Provisions) and in Section 14.11(b) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Adjustment Challenge Notice” is defined in Section 9.10(a) (for purposes
of the Asset Sale ROFO Provisions) and in Section 14.12(a) (for purposes of the
Interest Sale ROFO Provisions).

“ROFO Assignee(s)” means: (a) if there is one (1) ROFO Buyer, the Person
designated by the ROFO Buyer to be the assignee and acquire 100% of the
Partnership Interest of the ROFO Seller, then such designated Person; (b) if
there are two (2) ROFO Buyers and they jointly designate a Person to be the
assignee and acquire 100% of the Partnership Interest of the ROFO Seller, then
such designated Person; and (c) if there are two (2) ROFO Buyers and they each
designate a separate assignee to acquire such ROFO Buyer’s ROFO Buyer Pro Rata
Share of the Partnership Interest of the ROFO Seller, then such designated
Persons. For clarity, a ROFO Buyer may designate itself to be its ROFO Assignee.

“ROFO Assignment(s)” means an assignment (or assignments) from a ROFO Seller to
the ROFO Assignee(s) providing, inter alia, that: (a) ROFO Seller represents and
warrants that it owns one hundred percent (100%) of its Partnership Interest
free and clear of any and all liens, encumbrances and security interests;
(b) the ROFO Seller assigns its Partnership Interest (or applicable portion
thereof) to the ROFO Assignee(s), free and clear of all liens, encumbrances and
security interests; (c) each ROFO Assignee assumes all obligations, liabilities
and responsibilities arising from, out of or in connection with the Partnership
Interest of the ROFO Seller (or portion thereof) arising from and after the ROFO
Closing Date; and (d) each party represents and warrants to the other that it
(i) is duly organized, validly existing and has the necessary corporate or other
entity power and authority to execute and deliver the ROFO

 

20



--------------------------------------------------------------------------------

Assignment and to consummate the ROFO Closing and (ii) requires no
authorizations or consents which have not been obtained. For all purposes under
this Agreement, if the ROFO Seller is comprised of the A/B Partners, the ROFO
Assignment shall also be deemed to include a corresponding mirror assignment by
both A/B Partners of their respective Partnership Interests.

“ROFO Buy Response” is defined in Section 9.3(a) (for purposes of the Asset Sale
ROFO Provisions) and in Section 14.5(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Buyer” is defined in Section 9.4(a) (for purposes of the Asset Sale ROFO
Provisions) and in Section 14.6(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Buyer Default” is defined in Section 9.13(b) (for purposes of the Asset
Sale ROFO Provisions) and in Section 14.15(b) (for purposes of the Interest Sale
ROFO Provisions).

“ROFO Buyer Default Notice” is defined in Section 9.13(b) (for purposes of the
Asset Sale ROFO Provisions) and in Section 14.15(b) (for purposes of the
Interest Sale ROFO Provisions).

“ROFO Buyer Pro Rata Share” means that portion of the Partnership Interest a
ROFO Offeree has the right to elect to buy in response to a ROFO Offer Notice
and that portion of the Partnership Interest of a ROFO Seller that a ROFO Buyer
has the right to buy under a ROFO Contract (with the A/B Partners being deemed
to be single ROFO Offeror, ROFO Offeree, ROFO Seller or ROFO Buyer for purposes
of this definition) as follows:

(a) Each of the initial ROFO Offeree(s) has the initial right to elect to
acquire that percentage of the Partnership Interest of the ROFO Offeror,
calculated as a fraction with a numerator equal to the Percentage Interest of
each ROFO Offeree and a denominator equal to the Percentage Interests of all
ROFO Offerees.

(b) If one (1) ROFO Offeree becomes a ROFO Buyer and one (1) ROFO Offeree does
not become a ROFO Buyer, or if there is only one (1) ROFO Offeree and it becomes
a ROFO Buyer, then the ROFO Buyer Pro Rata Share of the ROFO Buyer is 100%.

(c) If there are two (2) ROFO Buyers, one (1) remains a ROFO Buyer, the other
ROFO Buyer becomes a ROFO Defaulting Buyer and the first ROFO Buyer did not
become a ROFO Defaulting Buyer, the ROFO Buyer Pro Rata Share of the ROFO Buyer
that did not become a ROFO Defaulting Buyer is 100%.

(d) If there are two (2) ROFO Buyers, each ROFO Buyer would have the right to
acquire that percentage of the Partnership Interest of the ROFO Seller,
calculated as a fraction with a numerator equal to the Percentage Interest of
each ROFO Buyer and a denominator equal to the Percentage Interests of both ROFO
Buyers.

(i) For example: If the A/B Partners are a ROFO Buyer (with an aggregate 51%
Percentage Interest), the Class C LP is a ROFO Buyer (with a 24.5% Percentage
Interest) and the Class D LP is the ROFO Seller (with a 24.5% Percentage
Interest), then

 

21



--------------------------------------------------------------------------------

(A) the ROFO Buyer Pro Rata Share of the A/B Partners will be 51/75.5 = 67.55%
(and they could buy 67.55% of the Class D Interest) and (B) the ROFO Buyer Pro
Rata Share of the Class C LP will be 24.5/75.5 = 32.45% (and it could buy 32.45%
of the Class D Interest).

(ii) If the Class C LP is a ROFO Buyer (with a 24.5% Percentage Interest) and
the Class D LP is a ROFO Buyer (with a 24.5% Percentage Interest) and the A/B
Partners are the ROFO Seller (with an aggregate 51% Percentage Interest), then
(A) the Deficiency Funding Pro Rata Share of each of the Class C LP and the
Class D LP will be equal to 24.5/49 = 50% (and they could each buy 50% of the
Class A Interest and the Class B Interest).

“ROFO Closing” is defined in Section 9.7 (for purposes of the Asset Sale ROFO
Provisions) and in Section 14.9 (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Closing Amount Due” is defined in Section 9.9(a) (for purposes of the
Asset Sale ROFO Provisions) and in Section 14.11(a) (for purposes of the
Interest Sale ROFO Provisions).

“ROFO Closing Date” is defined in Section 9.7 (for purposes of the Asset Sale
ROFO Provisions) and in Section 14.9 (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Contract” is defined in Section 9.4(a) (for purposes of the Asset Sale
ROFO Provisions) and in Section 14.6(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Defaulting Buyer” is defined in Section 9.13(a) (for purposes of the Asset
Sale ROFO Provisions) and in Section 14.15(a) (for purposes of the Interest Sale
ROFO Provisions).

“ROFO Defaulting Seller” is defined in Section 9.12 (for purposes of the Asset
Sale ROFO Provisions) and in Section 14.14 (for purposes of the Interest Sale
ROFO Provisions).

“ROFO Deposit” is defined in Section 9.6(a) (for purposes of the Asset Sale ROFO
Provisions) and in Section 14.8(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Escrow Agent” means Commonwealth Land Title Insurance Company or another
third party engaged by the ROFO Seller and the ROFO Buyer(s) to serve as the
escrow agent with respect to the Asset Sale ROFO Provisions or the Interest Sale
ROFO Provisions, as applicable, pursuant to a ROFO Escrow Agreement.

“ROFO Escrow Agreement” means an agreement in form substantially similar to the
form attached as Exhibit 1, with appropriate modifications as described in the
footnotes thereto.

“ROFO Escrow Notice” is defined in Section 9.5(a)(i) (for purposes of the Asset
Sale ROFO Provisions) and in Section 14.7(a)(i) (for purposes of the Interest
Sale ROFO Provisions).

“ROFO Estimated Price” is defined in Section 9.2 (for purposes of the Asset Sale
ROFO Provisions) and in Section 14.4(a) (for purposes of the Interest Sale ROFO
Provisions).

 

22



--------------------------------------------------------------------------------

“ROFO Final Price” is defined in Section 9.9(a) (for purposes of the Asset Sale
ROFO Provisions) and in Section 14.11(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Loan Guaranty Indemnity” means an indemnity agreement from a ROFO Buyer or
a Partner Related Party of a ROFO Buyer to a ROFO Seller and/or Partner Related
Party that is a party to any Partner Debt Guaranty that: (a) indemnifies,
protects and holds harmless such ROFO Seller and/or Partner Related Party from
and against any and all loss, cost, damage, liability and expense (including for
legal fees and court costs) that arise from, out of and/or in connection with
any claim against such ROFO Seller and/or Partner Related Party under any
Partner Debt Guaranty (other than to the extent of actual damages paid or
incurred by the assignee and/or indemnitor that arise directly from the fraud,
willful misconduct, gross negligence, bad faith or material breach of this
Agreement or the Holdco LLC Agreement, in each case, on the part of the ROFO
Seller and/or such Partner Related Party during the time the ROFO Seller was a
Partner); (b) is reasonably satisfactory to the ROFO Seller in terms of the net
worth and liquidity of the indemnitor (provided, that the proposed indemnitor’s
net worth and liquidity shall be deemed reasonably satisfactory if (x) such
proposed indemnitor is an Initial Partner Interest Holder or (y) has a net worth
and liquidity equal to or exceeding the net worth and liquidity of the party to
the Partner Debt Guaranty at the time of calculation); and (c) is otherwise in
form and substance reasonably satisfactory to the ROFO Seller. For purposes of
clarity, if there are two (2) ROFO Buyers, then (i) one ROFO Buyer may deliver a
single ROFO Loan Guaranty Indemnity on behalf of both ROFO Buyers, and (ii) the
ROFO Buyers will have the right to allocate their respective rights and
obligations in respect of such indemnification, protection and hold harmless
obligations pursuant to a separate agreement (or if applicable, an amendment and
restatement of this Agreement).

“ROFO Loan Guaranty Release” means an agreement, duly authorized and executed by
an applicable Lender, holder, manager, trustee and/or administrator of the
applicable Debt, that (a) releases the ROFO Seller and/or any Partner Related
Party of the ROFO Seller that is a party to any Partner Debt Guaranty from any
and all of such Person’s obligations, liabilities and responsibilities arising
from, out of or in connection with such Partner Debt Guaranty and (b) is
otherwise in form and substance reasonably satisfactory to the ROFO Seller.

“ROFO No Buy Response” is defined in Section 9.3(a) (for purposes of the Asset
Sale ROFO Provisions) and in Section 14.5(a) (for purposes of the Interest Sale
ROFO Provisions).

“ROFO Offer Notice” is defined in Section 9.1(b) (for purposes of the Asset Sale
ROFO Provisions) and in Section 14.4(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Offeree” is defined in Section 9.1(b) (for purposes of the Asset Sale ROFO
Provisions) and in Section 14.4(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Offeror” is defined in Section 9.1(b) (for purposes of the Asset Sale ROFO
Provisions) and in Section 14.4(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Other Closing Documents” means all other documents, instruments and
certificates reasonably deemed necessary or appropriate by a ROFO Seller or a
ROFO Buyer to consummate a ROFO Closing,

 

23



--------------------------------------------------------------------------------

including, as applicable, those required in connection with evidencing the
withdrawal of the ROFO Seller as a Partner from the Company, the admission of
any new Person as a Partner or (if applicable) the termination of the Company.

“ROFO Pro Rata Deposit Amount” is defined in Section 9.6(a) (for purposes of the
Asset Sale ROFO Provisions) and in Section 14.8(a) (for purposes of the Interest
Sale ROFO Provisions).

“ROFO Response Period” is defined in Section 9.3(a) (for purposes of the Asset
Sale ROFO Provisions) and in Section 14.5(a) (for purposes of the Interest Sale
ROFO Provisions).

“ROFO Sale Process” means the process under the Asset Sale ROFO Provisions or
the Interest Sale ROFO Provisions, as applicable, by which: (a) the ROFO Offeror
and ROFO Offeree(s) fail to enter into a ROFO Contract; (b) the ROFO Offeror and
ROFO Offeree(s) enter into a ROFO Contract but fail to close under the ROFO
Contract because of a ROFO Buyer Default or a ROFO Seller Default; or (c) there
is a ROFO Closing.

“ROFO 2nd Escrow Notice” is defined in Section 9.6(b) (for purposes of the Asset
Sale ROFO Provisions) and in Section 14.8(b) (for purposes of the Interest Sale
ROFO Provisions).

“ROFO Seller” is defined in Section 9.4(a) (for purposes of the Asset Sale ROFO
Provisions) and in Section 14.6(a) (for purposes of the Interest Sale ROFO
Provisions).

“ROFO Seller Default” is defined in Section 9.15(a) (for purposes of the Asset
Sale ROFO Provisions) and in Section 14.17(a) (for purposes of the Interest Sale
ROFO Provisions).

“Silverpeak” means SP GWP GP LLC, a Delaware limited liability company.

“Subdivision” is defined in the Holdco LLC Agreement.

“Target Account” means, with respect to any Partner for any Fiscal Year, the
excess of (a) an amount (which may be either a positive balance or a negative
balance) equal to the hypothetical distribution (or contribution) such Partner
would receive (or contribute) if all Project Assets, including cash, were sold
for cash equal to their Book Value (taking into account any adjustments to Book
Value for such year), all liabilities (including prepayment penalties, yield
maintenance fees and similar costs) of the Project Entities were then satisfied
according to their terms (except that if the nonrecourse liabilities secured by
an asset exceed the Book Value of such asset, such calculation shall be made
assuming that the asset were transferred to the lender in satisfaction of the
debt) and all remaining proceeds from such sale were distributed pursuant to
Section 4.1 over (b) such Partner’s share of Minimum Gain of the Company and any
Minimum Gain attributable to Partner-Funded Debt.

“Tax Matters Partner” is defined in Section 12.5(c).

“TIAA” means THRE Permian Investor GP Member LLC, a Delaware limited liability
company.

“TIAA/LP” is TIAA/LP as defined in the Preamble of this Agreement, together with
its permitted successors and assigns.

 

24



--------------------------------------------------------------------------------

“Transfer” means (a) when used as a noun, any direct or indirect transfer, sale,
assignment, exchange, charge, pledge, gift, hypothecation, mortgage, conveyance,
encumbrance or other disposition (whether voluntary or involuntary and whether
by operation of Law or otherwise) and (b) when used as a verb, to (directly or
indirectly) transfer, sell, assign, exchange, charge, pledge, give, hypothecate,
convey, encumber or otherwise dispose of (whether voluntary or involuntary and
whether by operation of Law or otherwise) a specified asset or interest.

“Transfer Breach” means any Transfer (or any attempt to Transfer) all or any
portion of the Partnership Interest of a Partner and/or of any direct or
indirect interest in such a Partner in violation of this Agreement.

“Transfer Restrictions” is defined in Section 14.1(f).

“Treasury Regulations” means the regulations promulgated under the IRS Code, as
such regulations are in effect on the date hereof.

“TRS Entity” means GWP TRS, LLC, a limited liability company that is a
wholly-owned subsidiary of Holdco.

“TRS REIT Election” means the unanimous Holdco Major Decision by the Holdco
Board of Directors to cause the TRS Entity to (a) elect to be treated as an
“association” taxable as a corporation for federal income tax purposes pursuant
to Treasury Regulation Section 301.7701-3(c) (the form of which election is
attached to the limited liability company agreement of the TRS Entity) and
(b) elect to be treated as a “taxable REIT subsidiary” (as defined in Section
856(l) of the IRS Code.

“Unaffiliated LP” means: (a) for so long as PKY/GP is the General Partner, the
Class C LP and the Class D LP are each deemed to be an Unaffiliated LP; (b) if a
replacement General Partner is the Class C LP or an Affiliate of the Class C LP,
then (i) the Class A Partner and the Class B LP (acting together) will be deemed
to be a single Unaffiliated LP and (ii) the Class D LP will be deemed to be a
single Unaffiliated LP; (c) if the replacement General Partner is the Class D LP
or an Affiliate of the Class D LP, then (i) the Class A Partner and the Class B
LP (acting together) will be deemed to be a single Unaffiliated LP and (ii) the
Class C LP will be deemed to be a single Unaffiliated LP; and (d) if the
replacement General Partner is a third party that is not an Affiliate of any of
the existing Partners, then each of the Class A Partner and the Class B LP
(acting together), the Class C LP and the Class D LP shall be Unaffiliated LPs.

“Unaffiliated LP Competing Leasing Team” is defined in Section 8.1(e).

“Unaffiliated LP Greenway Team” is defined in Section 8.1(e).

“Unrestricted Affiliate Transfers” means, with respect to any Partner, the
Transfer of all (but not less than all) of such Partner’s direct Partnership
Interest to an Affiliate that (a) is one hundred percent (100%) owned and
controlled by, under one hundred percent (100%) ownership and control of, or
under one hundred percent (100%) common ownership and control with such Partner,
(b) remakes all of the representations, warranties and covenants of such Partner
set forth in Article XI, and (c) assumes all of the rights and obligations of
such Partner hereunder first accruing from and after the date of such

 

25



--------------------------------------------------------------------------------

Transfer pursuant to an assignment and assumption agreement in form reasonably
acceptable to the other Partners. For the avoidance of doubt, Unrestricted
Affiliate Transfers shall include any Transfer between CPPIB US RE-A, Inc. and
CPPIB REH and between CPPIB REH and CPPIB (each, a “CPPIB Internal Transfer”).

“Unrestricted Public Transfer(s)” means, following any Transfer of any of the
interests in a Partner pursuant to a Partner Syndication Transfer to a Person
that is publicly traded on a nationally recognized stock exchange, the Transfer
of any of the publicly-traded shares of such Person.

“Unrestricted PKY Transfer(s)” means any and all Transfers of direct and/or
indirect interests in PKY REIT and/or POPLP.

“Volcker Rule” is defined in Section 11.2(e).

“Voluntary Bankruptcy Action” is defined in the definition of “Bankruptcy
Event”.

END OF ARTICLE I

 

26



--------------------------------------------------------------------------------

ARTICLE II

LIMITED PARTNERSHIP

2.1 Certificate of Formation. The Company Certificate has been filed in the
Office of the Secretary of State of Delaware.

2.2 Name. The name of the Company is “GWP JV Limited Partnership” and this is
the name in under which name all business and affairs of the Company shall be
conducted, except to the extent otherwise required by the Laws of the State of
Delaware or the State of Texas or any other state in which the Company is doing
business.

2.3 Principal Office, Resident Agent and Registration in Texas as a Foreign
Limited Liability Company.

(a) The principal office of the Company shall be located at c/o Parkway, Inc.,
5847 San Felipe Street, Suite 2200, Houston, Texas 77057.

(b) The name and office address of the registered agent for service of process
on the Company in the State of Delaware is c/o The Corporation Trust Company,
1209 Orange Street, Wilmington, Delaware 19801.

(c) General Partner may change the principal office of the Company and/or the
name and office address of the registered agent for service of process on the
Company upon not less than ten (10) Business Days’ prior written notice to the
other Partners if the principal office is an office of PKY REIT, and otherwise
with the Approval of the Partners as a Major Decision.

(d) Promptly following the Effective Date, Parkway shall cause the Company to
register as a foreign limited liability company doing business in the State of
Texas.

2.4 Purposes and Powers.

(a) The sole purposes of the Company (individually, a “Company Purpose” and
collectively, the “Company Purposes”) are, in accordance with Section 2.8, to:
(i) directly own 100% of the outstanding Holdco Common Interests and 60% of the
outstanding Holdco Series B Preferred Units and, if necessary, 80% of the Holdco
Series A Preferred Units; (ii) indirectly own the Project Assets (which at all
times shall be held solely through Holdco or one or more subsidiaries of
Holdco); and (iii) indirectly, through Holdco or one or more Holdco subsidiaries
(and subject to the terms of the Holdco LLC Agreement), to: (A) manage, operate,
finance, refinance, sell, Transfer and otherwise use and deal with any Project
Entity owned by Holdco; (B) lease, operate, manage, maintain, entitle (by way of
the Subdivision or otherwise), improve, develop, repair, restore, sell, finance,
refinance, Transfer and otherwise use or deal with the Project Assets or any
portions thereof: (C) enter into (and/or cause any Project Entity to enter into)
one (1) or more Contracts and Debt; and (D) take any and all other acts which
may be necessary, desirable, appropriate or incidental in connection with the
business of the Company, Holdco, the other Project Entities, the Project Assets
and the Project.

 

27



--------------------------------------------------------------------------------

(b) Subject to the terms of this Agreement, the Company shall have the right,
power and authority to take (and, subject to the to the terms of the Holdco LLC
Agreement, to cause any of the other Project Entities to take) any and all
actions as may be necessary, desirable, appropriate or incidental in connection
with pursuing the purposes of the Company as described in Section 2.4(a) above.

(c) Unless otherwise agreed to as a Major Decision, the purposes described in
Sections 2.4(a) and (b) above shall be the sole purposes of the Company.

2.5 Term. The term of the Company shall continue until the liquidation and
dissolution of the Company pursuant to Article XIII.

2.6 Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) shall end on
the 31st day of December in each year. The Company shall have the same Fiscal
Year for income tax and accounting purposes.

2.7 Other Business. The provisions of Article VIII shall govern the rights and
obligations of the Partners with respect to other business opportunities of the
Partners and their respective Affiliates.

2.8 No Commercial Activities; No U.S. Trade or Business; No Effectively
Connected Income. From and after the CTB Election Effective Date, General
Partner shall, at the Company’s expense, use commercially reasonable efforts to
conduct the business and affairs of the Company and structure the investment of
all Company assets such that (a) all Company assets (other than cash, including
cash accounts and deposit accounts with banks and other financial institutions)
are held, at all times, directly or indirectly by Holdco, with the sole assets
of the Company (other than cash, including cash accounts and deposit accounts
with banks and other financial institutions) being stock of Holdco and the
Company’s rights with respect thereto; (b) any Partner that is a “foreign
government” within the meaning of IRS Code Section 892 and the Treasury
Regulations promulgated thereunder will not be deemed to be engaged in
activities which constitute “commercial activities” within the meaning of
Treasury Regulation Section 1.892-4T, solely as a result of its investment in
the Company; and (c) any non-U.S. person holding a direct or indirect interest
in the Company will not be deemed to be (A) engaged in a “trade or business
within the United States” within the meaning of IRS Code Section 864(b) and the
Treasury Regulations promulgated thereunder and/or (B) earn “effectively
connected income” within the meaning of IRS Code 864(c) and the Treasury
Regulations promulgated thereunder. General Partner shall be deemed to have
satisfied in all respects its obligations under clauses (b) and (c) of the
foregoing sentence if it complies with clause (a) of the foregoing sentence.

2.9 30% Threshold. Notwithstanding anything to the contrary contained herein,
upon the prior written request of CPP/LP, the Company and the Partners shall use
commercially reasonable efforts to take such specific action as may be requested
by CPP/LP in writing to ensure that each Project Entity is structured such that
CPP/LP (together with its Affiliates) does not hold, directly or indirectly
(based on its interest in the Company or otherwise), more than thirty percent
(30%) of the securities of such Project Entity to which attach the right to
elect, appoint or remove the directors or managers of

 

28



--------------------------------------------------------------------------------

such Project Entity, and the Company and the Partners shall cooperate, at
CPP/LP’s sole cost and expense, with CPP/LP in taking such reasonable actions as
requested by CPP/LP to ensure that CPP/LP and its Affiliates do not directly or
indirectly hold more than thirty percent (30%) of such securities; provided,
that (a) such actions do not have an adverse effect on the Company, any of the
Partners (other than CPP/LP) or any of the Partner Related Parties of such other
Partners and (b) all costs and expenses relating to such actions shall be borne
by CPP/LP; provided; further; that, notwithstanding clause (a) of this
Section 2.9, in the event that such actions would have an adverse effect on the
Company or the Partners or any of the Partner Related Parties of such other
Partners (other than CPP/LP and its Partner Related Parties), at CPP/LP’s
request, the Company and the Partners shall nonetheless reasonably cooperate
with CPP/LP in taking such actions as requested by CPP/LP so long as CPP/LP
agrees to indemnify and hold harmless the Company, the Partners (other than
CPP/LP), and the Partner Related Parties of such other Partners (as applicable)
from any and all such adverse effects. The Company and the Partners agree and
acknowledge that CPP/LP and its counsel have reviewed the transactions and
investment structure contemplated by this Agreement and the Contribution
Agreement and have advised the Company and the other Partners that such
transactions and investment structure are not expected to be inconsistent with
the limitations described in the preceding clauses (a) and (b).

2.10 Class C-2 Interest Assignment.

(a) The Partners acknowledge and agree that, as of the Effective Date:
(i) PKY/GP owns a 1% Percentage Interest; (ii) PKY/LP owns a 60.586% Percentage
Interest; (iii) TIAA/LP owns a 13.914% Percentage Interest; and (iv) CPP/LP owns
a 24.5% Percentage Interest.

(b) TIAA/LP is obligated to acquire an additional 10.586% Percentage Interest
from PKY/LP by payment to PKY/LP of the Class C-2 Assignment Consideration
Amount in accordance with the terms of the Contribution Agreement. TIME IS OF
THE ESSENCE FOR TIAA/LP TO PAY PKY/LP THE CLASS C-2 ASSIGNMENT CONSIDERATION
AMOUNT WITHIN THE APPLICABLE TIME PERIODS SET FORTH IN THE CONTRIBUTION
AGREEMENT.

(c) If PKY/LP shall receive the Class C-2 Assignment Consideration Amount as
provided for in Section 2.10(b), then PKY/LP shall deliver the Class C-2
Interest Assignment to TIAA/LP within five (5) Business Days after receipt of
the Class C-2 Assignment Consideration Amount (failing which PKY/LP shall,
without further notice to or from or act on the part of any Person, be deemed to
have delivered the Class C-2 Interest Assignment to TIAA/LP as of the date of
receipt by PKY/LP of the Class C-2 Assignment Consideration Amount).

(d) Unless and until PKY/LP timely receives the Class C-2
Assignment Consideration Amount as provided for in Section 2.10(b), then
notwithstanding anything to the contrary in this Agreement, TIAA/LP shall have
no voting, consent or approval rights under this Agreement (including the right
to Approve or disapprove Major Decisions, to be a GHMA Eligible LP or to
initiate the Asset Sale ROFO Provisions or the Interest Sale ROFO Provisions)
and shall not have the right to undertake Partner Syndication Transfers.

 

29



--------------------------------------------------------------------------------

(e) If PKY/LP shall not (for any reason or no reason) receive the Class C-2
Assignment Consideration Amount as provided for in Section 2.10(b), then:
(i) TIAA/LP shall sell the Class C-1 Interest to CPP/LP and CPP/LP shall acquire
the Class C-1 Interest from TIAA/LP, all in accordance with Sections 4.11(c),
(d) and (e) of the Contribution Agreement; (ii) the Class B LP shall sell the
Class C-2 Interest to CPP/LP and CPP/LP shall acquire the Class C-2 Interest
from the Class B LP, all in accordance with Sections 4.11(c) and (d) of the
Contribution Agreement; and (iii) upon consummation of the transactions
contemplated by Sections 4.11(c) and (d) of the Contribution Agreement, PKY/GP,
PKY/LP and CPP/LP shall reasonably cooperate to amend and restate this Agreement
to provide for the management of the Company with PKY/LP and CPP/LP as the sole
limited Partners.

(f) Upon the transfer of the Class D Interest to CPPIB REH and upon the transfer
of the Class D Interest from CPPIB REH to CPPIB: (a) each of the applicable
transferees, pursuant to the applicable agreement that assigns and transfers the
Class D Interest, shall expressly assume the obligations of CPPIB US RE-A, Inc.
under Sections 4.11(b) and (c) of the Contribution Agreement and (b) each of
TIAA/LP and the Class B LP shall have the right to enforce such obligations
against the applicable transferee (CPPIB REH or CPPIB) as if the obligations of
CPPIB US RE-A, Inc. under Sections 4.11(b) and (c) of the Contribution Agreement
were an affirmative obligation of the Class D LP under this Agreement. Any
assignment of the Class D Interest that occurs at any time before the
obligations of CPPIB US RE-A, Inc. under Sections 4.11(b) and (c) of the
Contribution Agreement are satisfied in full and that does not contain an
express assumption as contemplated in this Section 2.10(f) shall be void ab
initio.

END OF ARTICLE II

 

30



--------------------------------------------------------------------------------

ARTICLE III

CAPITAL CONTRIBUTIONS AND LOANS BY PARTNERS

3.1 Intentionally Omitted.

3.2 Intentionally Omitted.

3.3 Permitted Capital Calls.

(a) General Partner has the right to call for Additional Capital Contributions
in connection with any Permitted Capital Call (a “Capital Call”).

(b) General Partner shall give written notice (a “Capital Call Notice”) to the
Partners if the Company requires Additional Capital Contributions for a
Permitted Capital Call. Each Capital Call Notice shall set forth:

(i) the aggregate amount being requested (the “Capital Call Amount”) and each
Partner’s Percentage Interest thereof (with the A/B Partners being deemed one
(1) Partner for purposes of calculating their rights and obligations to fund
Additional Capital Contributions and Deficiency Amounts);

(ii) intentionally omitted;

(iii) a reasonably detailed description of (A) the uses for which the funds will
be applied and (B) if applicable, a copy of the applicable capital call notice
received from Holdco pursuant to the Holdco LLC Agreement;

(iv) the date (the “Capital Call Funding Date”) by which the requested amounts
are required to be funded (which date shall be (A) in the case of a Capital Call
to fund a capital call received from Holdco pursuant to the Holdco LLC
Agreement, one (1) Business Day before the due date of such capital call
received from Holdco, provided such capital call was delivered by the General
Partner to the Partners promptly upon receipt of same from Holdco, and (B) in
the case of any other Capital Call, not less than fifteen (15) days after the
date of the Partners’ receipt of the Capital Call Notice); and

(v) wire transfer instructions for delivery by each Partner of its Percentage
Interest of such Capital Call Amount to an account of the Company.

(c) Notwithstanding the foregoing, if an Unaffiliated LP entitled to vote on
Major Decisions determines that Additional Capital Contributions are required in
connection with any expense of the Company that would properly be the subject of
a Permitted Capital Call and General Partner has failed to deliver a Capital
Call Notice for such Additional Capital Contributions within five (5) Business
Days after an Unaffiliated LP has requested that General Partner deliver a such
a Capital Call Notice, then such Unaffiliated LP shall have the right to deliver
the Capital Call Notice for such Additional Capital Contributions.

 

31



--------------------------------------------------------------------------------

(d) Each Partner shall have the right to contribute its respective Percentage
Interest of the Capital Call Amount set forth in any Capital Call Notice and no
Partner shall have the right to fund only a portion of its Percentage Interest
of a Capital Call Amount.

(e) Notwithstanding the foregoing provisions of this Section 3.3: (i) the A/B
Partners shall contribute 100% of any Additional Capital Contributions to the
extent required to pay or satisfy any A/B Retained Liability (except to the
extent that there are funds held in reserve pursuant to a Debt Document or by
the Company or another Project Entity for the payment of same); (ii) any
Unaffiliated LP entitled to vote on Major Decisions may deliver to the A/B
Partners a Capital Call Notice for any such Additional Capital Contribution;
(iii) the A/B Partners shall pay such Additional Capital Contributions directly
to Holdco; and (iv) such Additional Capital Contributions shall not alter the
Partners’ Percentage Interests, the Capital Accounts of the Partners or the
Partners’ entitlement to distributions, Profits and Losses. Additional Capital
Contributions in respect of A/B Retained Liabilities shall be contributed by the
Company to Holdco, and such A/B Retained Liabilities shall be deemed paid
directly or indirectly by Holdco or one of its subsidiary Project Entities. For
clarity, any A/B Retained Liabilities consisting of rent abatements to tenants
shall be contributed by the A/B Partners on a monthly basis in an amount equal
to the difference between the rent actually payable by the tenant(s) under the
applicable Lease(s) and the amount of rent that would have been payable by the
tenant(s) under the applicable Lease(s) absent such rent abatements (except to
the extent that there are funds held in reserve pursuant to a Debt Document or
by the Company or another Project Entity for the payment of same).

3.4 Failure to Contribute Percentage Interest of Capital Call Amount.

(a) If any Partner (a “Deficiency Partner”) fails to fund all of its Percentage
Interest of a Capital Call Amount (or, with respect to a Capital Call to pay or
satisfy any A/B Retained Liability, if the A/B Partners fail to fund 100% of
such Capital Call) (the entire Percentage Interest of a Capital Call Amount of a
Deficiency Partner being a “Deficiency Amount”) by 5:00 p.m. New York time on
the Capital Call Funding Date, then General Partner shall deliver a notice to
the Partners (a “Deficiency Notice”) within five (5) Business Days after the
Capital Call Funding Date setting forth:

(i) the Capital Call Amount requested and each Partner’s Percentage Interest
thereof;

(ii) the amount actually funded by each Partner (a Partner that has funded its
full Percentage Interest of a Capital Call Amount, a “Fully-Funding Partner”);

(iii) the Deficiency Amount attributable to any Deficiency Partner;

(iv) if two (2) Partners are Deficiency Partners and one (1) Partner is a
Fully-Funding Partner, then the aggregate Deficiency Amounts; and

(v) if one (1) Partner is a Deficiency Partner and two (2) Partners are
Fully-Funding Partners, then (A) the Deficiency Funding Pro Rata Share of each
Fully-Funding Partner and (B) the product of the Deficiency Amount and each
Fully-Funding Partner’s Deficiency Funding Pro Rata Share.

 

32



--------------------------------------------------------------------------------

(b) If General Partner fails to deliver such a Deficiency Notice within five
(5) Business Days after the Capital Call Funding Date, then any Unaffiliated LP
entitled to vote on Major Decisions shall have the right to deliver such a
Deficiency Notice. If neither the General Partner nor any Unaffiliated LP
delivers such a Deficiency Notice within fifteen (15) Business Days of the
Capital Call Funding Date, then the Capital Call Notice shall be deemed to have
been rescinded and the General Partner shall refund the Additional Capital
Contributions of the Partners made pursuant to such Capital Call Notice.

(c) If there is only one (1) Fully-Funding Partner, the Fully-Funding Partner
(or its Deficiency Loan Designee) shall have the right to fund all (but not less
than all) of the Deficiency Amount of both of the Deficiency Partners by paying
such amount pursuant to the instructions for funding provided in the Capital
Call Notice by no later than 5:00 p.m. New York time on the tenth (10th)
Business Day after receipt of the Deficiency Notice.

(d) If there are two (2) Fully-Funding Partners, each Fully-Funding Partner (or
its Deficiency Loan Designee) shall have the right to fund all (but not less
than all) of its Deficiency Funding Pro Rata Share of the Deficiency Amount of
the Deficiency Partner by paying such amount pursuant to the instructions for
funding provided in the Capital Call Notice by no later than 5:00 p.m. New York
time on the tenth (10th) Business Day after receipt of the Deficiency Notice.

(e) Within ten (10) Business Days after delivery of a Deficiency Notice, General
Partner shall deliver a notice to the Partners (a “Deficiency 2nd Notice”)
setting forth, as applicable, (i) if there was only one (1) Fully-Funding
Partner, whether or not such Fully-Funding Partner (or its Deficiency Loan
Designee) funded the entire Deficiency Amount of both of the Deficiency Partners
or (ii) if there were two (2) Fully-Funding Partners, whether or not each
Fully-Funding Partner (or its Deficiency Loan Designee) funded its entire
Deficiency Funding Pro Rata Share of the applicable Deficiency Amount (and if
not, the unfunded balance of the Deficiency Amount).

(f) If General Partner fails to deliver such a Deficiency 2nd Notice within ten
(10) Business Days after delivery of the Deficiency Notice, then any
Unaffiliated LP entitled to vote on Major Decisions shall have the right to
deliver such a Deficiency 2nd Notice.

(g) If (i) there were two (2) Fully-Funding Partners and (ii) only one
(1) Fully-Funding Partner (or its Deficiency Loan Designee) funded its entire
Deficiency Funding Pro Rata Share of the applicable Deficiency Amount as
provided for in in Section 3.4(d), then such Fully-Funding Partner (or its
Deficiency Loan Designee) shall have the right to fund all (but not less than
all) of the unfunded balance of the Deficiency Amount by paying such amount
pursuant to the instructions for funding provided in the Capital Call Notice by
no later than 5:00 p.m. New York time on the tenth (10th) Business Days after
receipt of the Deficiency 2nd Notice.

 

33



--------------------------------------------------------------------------------

(h) If the entire Deficiency Amount of all Deficiency Partners is not timely
funded by one or more Fully-Funding Partner(s) (or their Deficiency Loan
Designees) pursuant to Sections 3.4(c), 3.4(d) and 3.4(g) above, then the
applicable Capital Call Notice shall be deemed to have been rescinded and
General Partner shall, within two (2) Business Days after delivery of the
Deficiency 2nd Notice, refund to each Partner all funds contributed by such
Partner pursuant to such Capital Call Notice.

(i) The sole and exclusive rights and remedies of the Partners relating to being
a Deficiency Partner and/or a Fully-Funding Partner (or its Deficiency Loan
Designee) are limited to those expressly provided for in this Agreement.

3.5 Deficiency Loans.

(a) Any Deficiency Amount funded by a Fully-Funding Partner (or its Deficiency
Loan Designee) as provided for in Section 3.4 shall be deemed to be a loan from
the Fully-Funding Partner to the Deficiency Partner (a “Deficiency Loan”).
Notwithstanding anything herein to the contrary, any payment otherwise payable
to a Fully-Funding Partner on account of any Deficiency Loan shall be paid to
any Deficiency Loan Designee designated by such Fully-Funding Partner as if such
Fully-Funding Partner held such Deficiency Loan.

(b) If a Fully-Funding Partner (or its Deficiency Loan Designee) elects to and
funds a Deficiency Loan, such Deficiency Loan, as funded, shall (i) be deemed to
be an Additional Capital Contribution made by the Deficiency Partner and
(ii) increase the Deficiency Partner’s Capital Account balance accordingly
(unless the A/B Partners are the Deficiency Partner and the Deficiency Loan is
for a Capital Call required to pay or satisfy any A/B Retained Liability).

(c) Each Deficiency Loan shall: (i) bear interest on the Deficiency Loan
Outstanding Amount at the Deficiency Loan Rate; and (ii) be repaid (and secured)
as provided for in Sections 3.5 and 3.7. In addition to and not in limitation of
the foregoing, if the proceeds of a Permitted Transfer of the Deficiency
Partner’s Partnership Interest or another sale of the Deficiency Partner’s
Partnership Interest pursuant to Article XIV are not sufficient to fully satisfy
all Deficiency Loan Outstanding Amounts owed by a Deficiency Partner, then the
Permitted Transferee or the purchaser under Article XIV will acquire the
Deficiency Partner’s Partnership Interest subject to the outstanding balance of
the Deficiency Loan Outstanding Amounts owed by the Deficiency Partner.

(d) While any Deficiency Loan Outstanding Amounts owed by such Deficiency
Partner remain outstanding, all Distributions otherwise due to such Deficiency
Partner as provided for in Section 4.1 and all consideration otherwise payable
to or on behalf of Deficiency Partner upon each of a Permitted Transfer or
another sale of the Deficiency Partner’s Partnership Interest pursuant to
Article XIV shall (i) be paid to any Fully-Funding Partner(s) (or its/their
Deficiency Loan Designee(s)) to whom any Deficiency Loan Outstanding Amount is
then owed, pro rata (based upon the ratio of the Deficiency Loan Outstanding
Amount owed by such Deficiency Partner to each such Fully-Funding Partner (or
its Deficiency Loan Designee) and the sum of the Deficiency Loan Outstanding
Amounts owed by such Deficiency Partner to both of such Fully-Funding Partners
(or its/their Deficiency Loan Designee(s)) until

 

34



--------------------------------------------------------------------------------

the Deficiency Loan Outstanding Amount(s) shall be repaid in full, and
(ii) applied first to any outstanding accrued and unpaid interest and then to
the principal balance of the Deficiency Loan Outstanding Amount. In addition,
any Distributions otherwise due to a Deficiency Partner that are used to satisfy
any Deficiency Loan shall be deemed to have been made to the Deficiency Partner
for Company accounting purposes.

(e) A Deficiency Partner shall have the right to repay any Deficiency Loan
Outstanding Amount outstanding at any time, in whole or in part, subject to the
provisions of Section 3.5(d).

(f) Any Deficiency Loan described in Section 8.3(f), Section 8.4(c) or Section
8.4(d) of the Holdco LLC Agreement shall be deemed to be a Deficiency Loan made
pursuant to this Section 3.5 for all purposes of this Agreement.

3.6 Intentionally Omitted.

3.7 Security, Enforcement and Recording of Deficiency Loans.

(a) Each Deficiency Partner: (i) will execute such documents and take such
additional actions as a Fully-Funding Partner (or its Deficiency Loan Designee)
may reasonably deem necessary or appropriate to protect the rights of the
Fully-Funding Partner (or its Deficiency Loan Designee) as provided in Sections
3.5 and 3.7; (ii) is hereby automatically deemed to appoint a Fully-Funding
Partner (and its successors and assigns and its and their officers and
directors), to act alone as the attorney-in-fact of such Deficiency Partner (and
its successors and assigns) with full power of substitution in the name and
stead of such Deficiency Partner (and its successors and assigns) to execute,
acknowledge, swear to and deliver such instruments as may be necessary or
appropriate to carry out the provisions of Sections 3.5 and 3.7; and (iii) is
hereby automatically deemed to grant to the Fully-Funding Partner an irrevocable
power of attorney, coupled with an interest, to satisfy the Deficiency Partner’s
obligations set forth Sections 3.5 and 3.7 if such Deficiency Partner fails to
timely do so.

(b) Each Deficiency Partner to whom a Deficiency Loan is made hereby grants a
security interest in its Partnership Interest to the Fully-Funding Partner (or
its Deficiency Loan Designee) to secure the Deficiency Partner’s obligation to
repay the Deficiency Loan and perform all of its obligations under related loan
documents.

(c) General Partner shall, as part of the books and records of the Company,
maintain a record of each Deficiency Loan (and the applicable Deficiency Loan
Outstanding Amount).

3.8 Consequences of Failure to Fund Additional Capital Contributions are
Exclusive.

(a) Except as specifically provided in this Agreement, (i) no Partner shall have
any obligation to fund any Additional Capital Contribution (or to provide any
additional or other funds, capital or property to the Company) and (ii) the
specific rights and remedies provided for in this Agreement in regard to any
Deficiency Partner and Deficiency Loan are and shall be deemed to be the sole
and exclusive rights and remedies of any Fully-Funding Partner in respect of any
applicable Deficiency Amount and/or Deficiency Loan Outstanding Amount.

(b) Except as specifically provided in this Agreement, no Partner shall have the
right to: (i) contribute any capital or property to the Company; (ii) withdraw
any capital or property from the Company; or (iii) demand or receive (A) the
return of all or any part of its Capital Contributions or (B) property other
than cash in return for its Capital Contributions.

 

35



--------------------------------------------------------------------------------

3.9 No Third Party Rights. The right of the Partners to require any Additional
Capital Contributions under this Agreement shall not be construed as conferring
any rights or benefits to or upon any Person not a party to this Agreement
(including the holder of any Debt owed by any Project Entity).

3.10 No Interest on Capital Contributions. Interest earned on Company funds
shall inure solely to the benefit of the Company. Unless otherwise specifically
provided herein, no interest shall be paid on any Capital Contributions or
advances to the capital of the Company, nor upon any undistributed or reinvested
income or profits of the Company.

END OF ARTICLE III

 

36



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS

4.1 Distributions.

(a) The Partners intend that the Company will make Distributions in the amount
equal to the amount of distributions received by the Company from Holdco from
time to time, less reserves for anticipated Permitted Capital Calls as
determined by the General Partner; provided, that the aggregate amount of
reserves held at any time by the Company and Holdco shall in no event exceed the
Estimated 6 Month Working Capital Amount (such amount, if a positive number, the
“Distributable Cash Amount”).

(b) Subject to the availability of a positive Distributable Cash Amount,
Distributions shall be made as and when distributions are received by the
Company from Holdco.

(c) All Distributions shall be made to the Partners in accordance with their
respective Percentage Interests for the period to which such Distributable Cash
Amount is attributable (but subject, as applicable, to Section 4.2). If there is
a change in the Percentage Interests of the Partners (including as described in
Section 2.10) during any period in which any Distributable Cash Amount is
available for distribution, Distributions shall be made to the Partners in a
manner reasonably determined by General Partner which takes into account the
varying Percentage Interests of the Partners during such period, as determined
by General Partner in its reasonable discretion; provided, however, that no
Partner shall be distributed any amount attributable to operations of the
Company or the other Project Entities prior to such Partner’s admission to the
Company.

4.2 Application of Distributions to Deficiency Loans. All Distributions
otherwise payable to a Deficiency Partner under Section 4.1 at any time when any
Deficiency Loan Outstanding Amount remains outstanding shall be deemed (for
Company accounting purposes and for federal income tax purposes) to be a
Distribution to the Deficiency Partner but shall actually be paid to the
Fully-Funding Partner(s) (or its/their Deficiency Loan Designee(s)) until the
Deficiency Loan(s) owed by the Deficiency Partner shall be fully satisfied as
provided for in Section 3.5(d).

END OF ARTICLE IV

 

37



--------------------------------------------------------------------------------

ARTICLE V

CAPITAL ACCOUNTS AND ALLOCATIONS

5.1 Capital Accounts. There shall be established on the books and records of the
Company a capital account (a “Capital Account”) for each Partner. As of the
Effective Date and immediately after the transactions described in Section
3.01(d) of the Contribution Agreement have occurred, the Capital Account balance
of each Partner shall be as set forth on Exhibit 2-A. If the Class C-2 Interest
Assignment closes in accordance with Section 2.10, the Capital Account balance
of each Partner shall be as set forth on Exhibit 2-B. If the Class C-2 Interest
Assignment does not close in accordance with Section 2.10, the Partners shall
adjust Exhibit 2-A to reflect the actual the Capital Account balance of each
Partner.

5.2 Adjustments to Capital Accounts.

(a) The Capital Account of each Partner shall be increased by: (i) the amount of
any cash and the agreed Book Value of any property (net of liabilities
encumbering such property) as of the date of contribution as a Capital
Contribution to the capital of the Company by such Partner (other than any
Additional Capital Contribution of the A/B Partners to the extent required to
pay or satisfy any A/B Retained Liability); (ii) the amount of any direct or
indirect Company liabilities assumed by such Partner or which are secured by
property distributed to such Partner; and (iii) the amount of any Profits
allocated to such Partner and special allocations of items of income and gain
pursuant to Section 5.4(e). The Capital Account of each Partner shall be
decreased by: (A) the amount of any Losses allocated to such Partner and items
of expense deduction specially allocated pursuant to Section 5.4(e); (B) the
amount of distributions to such Partner; (C) such Partner’s pro rata share
(determined in the same manner as such Partner’s share of Losses pursuant to
Section 5.4) of any other expenditures of the Company that are not deductible in
computing Company Profits or Losses and which are not chargeable to the Capital
Account; and (D) without duplication, the amount of any liabilities of such
Partner assumed by the Company or which are secured by property contributed by
such Partner to the Company. In all respects, the Partners’ Capital Accounts
shall be determined in accordance with the detailed capital accounting rules set
forth in Treasury Regulations Section 1.704-1(b)(2)(iv) and shall be adjusted
(as allocations of Profits and Losses) upon the occurrence of certain events as
provided in Treasury Regulations Section 1.704-1(b)(2)(iv)(f).

(b) A permitted transferee of all (or a portion) of a Partnership Interest shall
succeed to the Capital Account (or portion of the Capital Account) attributable
to the transferred Partnership Interest.

(c) The provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulations Section 1.704-1(b) and
shall be interpreted and applied in a manner consistent with such Treasury
Regulations.

5.3 Negative Capital Accounts. The Partners shall not be required to make up a
negative balance in their respective Capital Accounts.

 

38



--------------------------------------------------------------------------------

5.4 Allocations of Profits and Losses.

(a) The profits and losses of the Company (“Profits” and “Losses”) for each
Fiscal Year shall be the taxable income or loss, respectively, of the Company
for such Fiscal Year, determined in accordance with Section 703(a) of the IRS
Code (for this purpose, all items of income, gain, loss or deduction required to
be stated separately pursuant to Code Section 703(a)(1) shall be included in
taxable income or loss), but computed with the following adjustments: (i) all
depreciation and cost recovery deductions shall be deemed equal to Depreciation;
(ii) any income of the Company that is exempt from federal income taxation and
not otherwise taken into account in computing Profits and Losses shall be taken
into account; (iii) any expenditures of the Company described in Section
705(a)(2)(B) of the IRS Code or treated as Section 705(a)(2)(B) expenditures
under Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Loss, will be considered an item of Loss; (iv) in
computing Profits and Losses, gains or losses shall be determined by reference
to Book Value rather than tax basis and (v) if the Book Value of any Company
asset is adjusted by reason of a revaluation of such asset pursuant to the third
sentence of Section 5.2(a), the amount of such adjustment shall be taken into
account in the period of adjustment as gain or loss from the disposition or
deemed disposition of such asset for purposes of computing Profits and Losses.

(b) Whenever a proportionate part of the Profits or Losses is allocated to a
Partner, every item of income, gain, loss, deduction or credit entering into the
computation of such Profits or Losses or arising from the transactions with
respect to which such Profits or Losses were realized shall be credited or
charged, as the case may be, to such Partner in the same proportion.

(c) If any Partner Transfers all or any part of its Partnership Interest during
any Fiscal Year or its Partnership Interest is increased or decreased, Profits
and Losses attributable to such Partnership Interest for such Fiscal Year shall
be apportioned between the transferor and transferee or computed as to such
Partners, as the case may be, based on the closing of the books method unless
otherwise agreed by such Partners, provided in all events that any apportionment
described above shall be permissible under the IRS Code and applicable
regulations thereunder. Notwithstanding any other provision of this Agreement to
the contrary, Partners subsequently admitted to the Company shall only
participate in Profits and Losses (and items thereof) earned by the Company
after the date of such admission and shall not be entitled to any catch-up with
respect to Profits and Losses earned by the Company prior to such admission. For
the avoidance of doubt, with respect to CPP/LP’s Partnership Interest held prior
to the CTB Election Effective Date, all Profits and Losses attributable to such
Partnership Interest for such period shall be apportioned solely to CPPIB US
RE-A, Inc. and not to either CPPIB REH or CPPIB.

(d) For all purposes, including federal, state and local income tax purposes, at
the end of each Fiscal Year, Profit and Loss (and, if necessary, items of gross
income, loss and deduction) shall be allocated in such a manner so as to cause
the Partially Adjusted Capital Accounts of the Partners to equal, as nearly as
possible, their respective Target Accounts.

 

39



--------------------------------------------------------------------------------

(e) Notwithstanding Section 5.4(d),

(i) If there is a net decrease in the Minimum Gain of the Company during a
taxable year (including any Minimum Gain attributable to Partner-Funded Debt),
each Partner at the end of such year shall be allocated, prior to any other
allocations required under this Article V, items of gross income for such year
(and, if necessary, for subsequent years) in the amount and proportions
described in Treasury Regulations Sections 1.704-2(g) and 1.704-2(i)(4).

(ii) Notwithstanding the allocations provided for in Section 5.4(d), no
allocation of an item of loss or deduction shall be made to a Partner to the
extent such allocation would cause or increase a deficit balance in such
Partner’s Capital Account as of the end of the taxable year to which such
allocation relates. If any Partner receives an adjustment, allocation or
distribution that causes or increases such a deficit balance, taking into
account the rules of Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5)
and (6), such Partner shall be allocated (after taking into account any
allocations made pursuant to Section 5.4(e)(i)) items of income and gain in an
amount and manner to eliminate the Partner’s Capital Account deficit
attributable to such adjustment, allocation or distribution as quickly as
possible. For purposes of this Section 5.4(e)(ii), there shall be excluded from
a Partner’s deficit Capital Account balance at the end of a taxable year of the
Company (A) such Partner’s share, determined in accordance with Section 704(b)
of the IRS Code and Treasury Regulations Section 1.704-2(g), of Minimum Gain
(provided that in the case of Minimum Gain attributable to Partner-Funded Debt,
such Minimum Gain shall be allocated to the Partner or Partners to whom such
debt is attributable pursuant to Treasury Regulations Section 1.704-2(i)) and
(B) the amount, if any, that such Partner is obligated to restore to the Company
under Treasury Regulations Section 1.704-1(b)(2)(ii)(c).

(iii) If there is a net increase in Minimum Gain of the Company during a taxable
year of the Company that is attributable to Partner-Funded Debt then first
Depreciation, to the extent the increase in such Minimum Gain is allocable to
depreciable property, and then a proportionate part of other deductions and
expenditures described in Section 705(a)(2)(B) of the Code, shall be allocated
to the lending or guaranteeing Partner (and to joint lenders or guarantors in
proportion to their relative obligations), provided that the total amount of
deductions so allocated for any year shall not exceed the increase in Minimum
Gain attributable to such Partner-Funded Debt in such year.

(iv) Any special allocation under Sections 5.4(e)(i) through (iii) shall be
taken into account in computing subsequent allocations of Profits and Losses of
any item thereof pursuant to this Article V so that the net amount of any items
so allocated and the Profits, Losses and all items thereof allocated to each
Partner pursuant to this Article V shall, to the extent permissible under
Section 704(b) of the IRS Code and the Treasury Regulations promulgated
thereunder, be equal to the net amount that would have been allocated to each
Partner pursuant to this Article V if such special allocation had not occurred.

(f) Tax Allocations. For federal, state and local income tax purposes, the
income, gains, losses and deductions of the Company shall, for each taxable
period, be allocated among the

 

40



--------------------------------------------------------------------------------

Partners in the same manner and in the same proportion that the corresponding
items of Profits and Losses have been allocated among the Partners’ respective
Capital Accounts; provided, however, that (in accordance with Section 704(c) of
the IRS Code, the Treasury Regulations thereunder, and Treasury Regulations
Section 1.704-1(b)(2)(iv)(d) and (f)): (a) income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall, solely
for tax purposes, be allocated among the Partners so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its initial Book Value and (b) in the event the Book
Value of any Project Asset is adjusted pursuant to the third sentence of
Section 5.2(a), subsequent allocations of income, gain, loss, and deduction with
respect to such asset shall take into account any variation between the adjusted
basis of such asset for federal income tax purposes and its Book Value, in each
case using the such method as determined by the General Partner and as permitted
under Section 704(c) of the IRS Code and the Treasury Regulations thereunder.
Notwithstanding any other provision of this Agreement, for purposes of making
all allocations pursuant to Code Section 704(c) and the Regulations thereunder
with respect to the Project, the Company shall use the “traditional method”
provided for in Treasury Regulation Section 1.704-3(b), without any curative
allocations of income, gain, loss or deduction.

(g) Withholding. The General Partner is authorized to withhold from
distributions to the Partners and to pay over to federal, state or local
government authorities any amounts required to be so withheld pursuant to the
IRS Code or any other applicable federal, state or local law, and shall allocate
any amounts so withheld to the Partners. Any amounts so allocated to a Partner
shall be treated as an amount distributed to such Partner pursuant to this
Article V for all purposes of this Agreement. If the Company makes a
distribution in kind to a Partner and such distribution is subject to
withholding in the manner described above, the General Partner shall notify such
Partner as to the extent of the amount of such withholding and such Partner
shall promptly pay the Company such amount. Notwithstanding the foregoing, with
respect to periods from and after the CTB Election Effective Date, upon receipt
of: (a) a properly completed and executed IRS Form W-8EXP and/or IRS Form
W-8BEN-E; (b) a properly executed certificate establishing eligibility under IRS
Code Section 897(l) (the form of which is attached hereto as Exhibit 3), and/or;
(c) any other documents and certifications reasonably necessary and sufficient
to establish a complete exemption from withholding under Sections 897, 1441,
1442, 1445, 1446 and 1471-1474 of the IRS Code and/or any relevant successors
forms and/or certifications, the General Partner shall not withhold U.S. federal
income tax on any amounts (including refinancing proceeds) allocable and/or
distributable to CPP/LP and/or CPPIB). Notwithstanding the foregoing, this
undertaking shall not apply (and the General Partner shall have the right to
make all withholdings as contemplated by the first sentence of this Section
5.4(g)) (I) to any amounts paid, payable, or allocable to any Person other than
CPP/LP and/or CPPIB and/or (II) if, after February 17, 2017, (i) there is any
change to, or material development in, any applicable Laws (including the IRS
Code, regulations thereunder and published announced interpretations of any
Governmental Authority (including the Internal Revenue Service) with respect
thereto) and/or the application of such Laws to CPPIB and/or CPP/LP, that in the
reasonable judgment of the General Partner (based upon advice of a nationally
recognized tax adviser experienced in such matters) and following consultation
with CPP/LP and/or CPPIB and its or their tax advisors (which consultation shall
occur prior to any

 

41



--------------------------------------------------------------------------------

withholding), makes it more likely than not that any such withholding will be
required or (ii) any Governmental Authority (including the IRS) shall either
commence a Proceeding (including any audit) of the Company and/or any Project
Entity and/or send a notice to the Company and/or any Project Entity that in any
way assets and/or alleges that any such withholding may be required; provided,
that, the General Partner shall consult with CPP/LP, CPPIB and their tax
advisors prior to the making of any such withholding. The General Partner
acknowledges receipt of such IRS Form W-8EXP and/or IRS Form W-8BEN-E and a
certification described in Treasury Regulations Section 1.1445-5(b)(3) (the form
of which is attached hereto as Exhibit 3) from CPP/LP and/or CPPIB.
Notwithstanding anything to the contrary provided for in this Agreement
(A) CPP/LP shall indemnify, defend and hold harmless the Company, the other
Partners, their respective Partner Related Parties against the full amount of
any and all: (x) U.S. federal income tax required to be withheld by the Company
or any such other Partner under any applicable Laws (including Section 897,
1441, 1442, 1445, 1446 and 1471-1474 of the IRS Code) with respect to any
amounts paid or distributed, payable or distributable, or allocable by the
Company to CPP/LP and/or CPPIB; (y) interest, penalty, addition to tax,
including associated with incorrect or otherwise deficient tax returns and
reports; and (z) administrative costs and expenses of dealing with same
(including internal and third party costs and expenses) and (B) if CPP/LP shall
fail to pay any such amount to the Company within ten (10) Business Days after
receipt of an invoice from the Company for any such amount, then such amount
shall, without further notice to or from or act on the part of any party, be
deemed to be a Deficiency Loan borrowed by CPP/LP from each of the other
Partners (or its/their Deficiency Loan Designee(s)) in amount equal to the
product of the amount owed by CPP/LP to the Company pursuant to this Section
5.4(g) and the Percentage Interest of such other Partner relative to the
Percentage Interests of all such other Partners.

END OF ARTICLE V

 

42



--------------------------------------------------------------------------------

ARTICLE VI

MANAGEMENT

6.1 Initial General Partner. PKY/GP shall serve as the initial General Partner
of the Company.

6.2 Powers of General Partner.

(a) Except as otherwise expressly provided for in this Agreement (and expressly
subject to the provisions of Section 6.18), all management powers over the
business and affairs of the Company are and shall be fully and exclusively
vested in the General Partner.

(b) Except as otherwise expressly provided for in this Agreement, the General
Partner is fully and completely authorized and empowered to take any and all
actions it deems necessary, desirable or appropriate in connection with the
Company Purposes (including in connection with endeavoring to implement any
Major Decision), on behalf (and at the expense) of the Company, including to:
(i) conduct the business and affairs of the Company, (ii) negotiate, execute,
deliver, perform, enforce and defend any document, instrument or agreement
(including any Contract and/or Lease); (iii) incur and pay any expense;
(iv) make Distributions; (v) open, use, deposit into, withdraw from, close and
otherwise operate all bank accounts of the Company; (vi) commence, prosecute,
defend, compromise and settle any actions or Proceedings; (vii) prepare (or
cause to be prepared) all applicable tax returns, reports, statements and
notices; (viii) incur and pay any expense on behalf of the Company;
(ix) purchase liability, casualty, fire, directors and officers, workman’s
compensation and any other insurance and bonds; and (x) hire and fire any
Person(s) to provide services.

(c) Except as otherwise expressly provided for in this Agreement, no other
Partner shall have any right to participate in or exercise control or management
power over the business and affairs of the Company. General Partner may exercise
any of the powers granted to it by this Agreement and perform any of the duties
imposed upon it hereunder either directly or by or through its agents (provided
that the use of such agents shall not relieve General Partner of its obligations
and responsibilities under this Agreement).

(d) Any third party dealing with the Company may, without any inquiry, rely upon
any instrument or agreement executed and delivered by the General Partner on
behalf of the Company as constituting the binding act and deed of the Company.

6.3 Major Decisions. Notwithstanding the provisions of Section 6.2 (but without
limitation of the right of General Partner to take any Necessary Actions),
General Partner may not take or implement any Major Decision unless it is has
been Approved unanimously by the Partners entitled to vote on Major Decisions.
Major Decisions include the following:

(a) Except as otherwise expressly provided for in this Agreement, Transferring
all or any part of the Company’s Holdco Common Interests or Holdco Series B
Preferred Units.

 

43



--------------------------------------------------------------------------------

(b) Approving the Transfer of a Partnership Interest in violation of this
Agreement.

(c) Liquidating, dissolving, merging, consolidating, reorganizing, winding up or
terminating the Company or Holdco.

(d) Amending, modifying or waiving any term of this Agreement, the Holdco LLC
Agreement, the Company Certificate or the certificate of formation of Holdco.
Notwithstanding the foregoing, General Partner shall have the right, without an
Approved Major Decision, to make amendments to this Agreement in order to
correct a clerical mistake or to change the name and/or address of the Company’s
registered agent in the State of Delaware or the name and/or address of General
Partner.

(e) Subject to any applicable provisions in the Holdco LLC Agreement, causing
the Company to hire, as a direct employee, any individual.

(f) Causing the Company to (i) enter into any Debt Document (as borrower,
lender, guarantor or indemnitor) or (ii) enter into any amendment, modification
or waiver of any term of any Debt Document (as borrower, lender, guarantor or
indemnitor) for Debt that was Approved as a Major Decision. For the avoidance of
doubt, the Company shall not incur any Debt nor be allowed to incur Ordinary
Course Debt.

(g) Approving any budget of the Company.

(h) Making any Capital Call other than a Permitted Capital Call.

(i) Causing (i) the Company to expend funds for any purpose other than in
accordance the purposes described in the definition of “Permitted Capital Call”
or (ii) any other Project Entity to take a Non-Conforming Budget Action.

(j) Intentionally omitted.

(k) Intentionally omitted.

(l) Intentionally omitted.

(m) Causing the Company to: (i) enter into any Major Decision Contract;
(ii) amend, modify or waive any term of any Major Decision Contract in any
material respect; or (iii) terminate any Major Decision Contract other than in
response to a default (or alleged default) by the counterparty under such Major
Decision Contract.

(n) Causing the Company to (i) amend, modify, renew, extend, waive any term of
or increase any fee, payment or compensation with respect to any existing
Affiliate Agreement (provided that if any renewal or extension under an
Affiliate Agreement is automatic, then such renewal or extension shall not
require Approval as a Major Decision) or (ii) enter into any new Affiliate
Agreement. Notwithstanding anything to the contrary provided for in this
Agreement: (A) in the event of a default by

 

44



--------------------------------------------------------------------------------

the Partner (or Partner Related Party of a Partner) that is the counterparty
under an Affiliate Agreement, any Non-Affiliated Partner entitled to vote on
Major Decisions, acting alone (without the requirement of an Approved Major
Decision), is fully and completely authorized and empowered to take any and all
actions it reasonably deems necessary or appropriate (in the name of and on
behalf of the Company) in connection with the enforcement and defense of the
rights and obligations of the Company with respect to such Affiliate Agreement,
including exercising any right of the Company to terminate such Affiliate
Agreement in accordance with the terms thereof; (B) any other amendment,
modification, renewal, extension, waiver of any term of or increase in any fee,
payment or other compensation with respect to any existing Affiliate Agreement
shall require Approval of all Non-Affiliated Partners entitled to vote on Major
Decisions but not of the Partner that is, or whose Affiliate is, a party to such
Affiliate Agreement; and (C) General Partner shall have the right, without the
Approval of the other Partners, to modify an Affiliate Agreement in order to
change the name and/or address of the Company or of the counterparty to the
Affiliate Agreement. For clarity, except with respect to matters described in
this Section 6.3(n), the General Partner shall have the right to take any and
all actions under an Affiliate Agreement as the General Partner reasonably deems
to be necessary or appropriate.

(o) Causing the Company to take a Voluntary Bankruptcy Action, or taking any
affirmative action to cause any other Project Entity to undergo a Bankruptcy
Event.

(p) Except as otherwise expressly provided for in this Agreement, taking any
affirmative action to admit a new Partner to the Company or a new partner,
member or equity holder of Holdco.

(q) Except as otherwise provided for in this Agreement (and expressly excluding
any actions taken by the General Partner in connection with any tax certiorari
Proceeding, which require an Approved Major Decision only as provided in Section
6.3(r)), causing the Company to (i) commence a Proceeding (or a series of
related Proceedings that would, in the reasonable opinion of counsel for the
Company, be subject to a motion for consolidation into a single Proceeding) with
an amount in controversy in excess of the threshold amount for same in any
Approved Annual Business Plan (and if an Approved Annual Business Plan does not
provide for such threshold, then in excess of $1,000,000); or (ii) settle a
Proceeding (or a series of related Proceedings that would, in the reasonable
opinion of counsel for the Company, be subject to a motion for consolidation
into a single Proceeding) for an aggregate payment to or by the Company of an
amount in excess of the threshold amount for same in any Approved Annual
Business Plan (and if an Approved Annual Business Plan does not provide for such
threshold, then in excess of $1,000,000).

(r) Intentionally omitted.

(s) Causing the Company to acquire any new assets.

(t) Causing the Company to make any political or charitable contributions.

 

45



--------------------------------------------------------------------------------

(u) Subject to Section 12.5(c): (i) making an election to have the Company
treated other than as a partnership for tax purposes; (ii) filing a petition
under IRS Code Section 6226; (iii) revoking (or causing the Holdco Board of
Directors to revoke) the Holdco REIT Election; (iv) revoking (or causing the
Holdco Board of Directors to revoke) the CTB Election; (v) revoking (or causing
the Holdco Board of Directors to revoke) the TRS REIT Election; or (vi) filing
an election under IRS Code Section 754.

(v) Intentionally omitted.

(w) Intentionally omitted.

(x) Intentionally omitted.

(y) Intentionally omitted.

(z) Approving or establishing the amount of any reserves other than as set forth
in Section 4.1(a) (it being the intention of the Partners that the Company shall
have no other reserves).

(aa) Taking an affirmative action or failing to take any action that may result
in any change to the Company Purposes or using or acquiring any Project Asset
for a purpose other than the Company Purposes.

(bb) Taking an affirmative action to make any material change to the types or
amounts of insurance coverage maintained by the Company (subject, however, to
the provisions of Section 4.5(f)(iv) of the Holdco LLC Agreement).

(cc) Taking an affirmative action to redeem any Partnership Interest.

(dd) Making any distribution in kind to a Partner.

(ee) Forming any direct or indirect subsidiary of the Company.

(ff) Taking an affirmative action with respect to any Project Entity other than
the Company that would constitute a Major Decision if taken with respect to the
Company hereunder.

(gg) Taking an affirmative action or making any other determination or decision
for which an Approved Major Decision is expressly required pursuant to the
provisions of this Agreement.

6.4 Intentionally omitted.

6.5 Intentionally omitted.

6.6 Intentionally omitted.

6.7 Major Decision Approvals.

(a) At General Partner’s option, General Partner may from time to time request
Approval of a Major Decision by delivering a notice to the Unaffiliated LPs
entitled to vote on Major

 

46



--------------------------------------------------------------------------------

Decisions setting forth in reasonable detail the nature of the Major Decision
being requested and such additional material information as is reasonably
necessary to enable the Unaffiliated LPs to make an informed decision regarding
the proposed Major Decision (a “Major Decision Proposal”).

(b) Each Unaffiliated LP entitled to vote on Major Decisions shall have the
right, within five (5) Business Days after delivery of a Major Decision
Proposal, to deliver a notice to General Partner (a “Major Decision Response
Notice”) setting forth either that (i) the Major Decision Proposal is approved
or (ii) not approved (with reasonable detail for the reason(s) the Major
Decision Proposal is not approved) (a “Major Decision Disapproval”).

(c) If the Major Decision Response Notices delivered by all of the Unaffiliated
LPs entitled to vote on Major Decisions provide that the Major Decision Proposal
is approved, then the Major Decision shall be deemed Approved. If an
Unaffiliated LP entitled to vote on Major Decisions fails to deliver a Major
Decision Response Notice within such five (5) Business Days, then the Major
Decision shall be deemed disapproved. If an Unaffiliated LP entitled to vote on
Major Decisions delivers a Major Decision Disapproval, then the Major Decision
shall be deemed disapproved.

6.8 Escalation to Designated Senior Executives. If the Partners entitled to vote
on Major Decisions are unable to agree on a Major Decision within the time
periods set forth in Section 6.7, then any Partner entitled to vote on Major
Decisions may refer the matter to the Designated Senior Executives, who shall
cooperate in good faith in an effort to resolve the disagreement. The Designated
Senior Executives shall meet (in person or telephonically) to discuss such
matter(s) within ten (10) Business Days following escalation of such matter
pursuant to the preceding sentence. If the disagreement is resolved, as
evidenced in writing, by the Designated Senior Executives, then any Partner
entitled to vote on Major Decisions may instruct General Partner to resolve the
matter in accordance with the resolution agreed upon by the Designated Senior
Executives. “Designated Senior Executives” means (i) with respect to the A/B
Partners, James R. Heistand; (ii) with respect to the Class C LP, Michael Fisk,
Christopher Burk and Brett Bossung; and (iii) with respect to the Class D LP,
Hilary Spann; provided, that any Partner may remove or replace its Designated
Senior Executive(s) at any time, and any Partner whose Designated Senior
Executive(s) resigns, dies or is incapacitated or terminated shall promptly
appoint a replacement for him or her. Notwithstanding the foregoing, except as
provided for in Section 15.4, in no event and under no circumstances shall the
provisions of this Section 6.8 extend or adjourn the time periods within which a
Partner is required to provide its Approval or disapproval of any Major Decision
before such Major Decision is deemed Approved.

6.9 Partner Representatives.

(a) The A/B Partners shall jointly designate three (3) representatives and each
of the Class C LP and the Class D LP shall designate one (1) representative
(each such representative, a “Representative”). The initial Representatives of
the Partners and the addresses (including an electronic mail address for each
representative) for delivery of notices, correspondence and approvals (or
notices of disapproval) are listed on Schedule A. Each Partner shall have the
right to designate (i) replacement address(es) for delivery of notices,
correspondence and approvals (or notices of

 

47



--------------------------------------------------------------------------------

disapproval) to any of such Partner’s then current Representatives and/or (ii) a
successor Representative for any of such Partner’s current designated
Representatives by delivery of a written notice to the other Partner pursuant to
Article XVI setting forth, as applicable (A) the replacement address(es) for
delivery of notices, correspondence and approvals (or notices of disapproval) to
any of such noticing Partner’s then current Representatives and/or (B) the (i)
name of the Representative being replaced and (ii) name and addresses for
delivery of notices, correspondence and approvals (or notices of disapproval) of
the successor Representative. Each Partner may deliver any such a notice at any
time and for any reason or no reason.

(b) Each Partner (on behalf of itself and its Representatives) agrees that:

(i) each then current Representative designated by a Partner (as any such
Representative may be replaced from time to time as provided for in Section
6.9(a)), has the authority (acting alone) to act on behalf of such designating
Partner with respect to (A) the delivery of and response to all notices under
this Agreement and (B) the approval (or disapproval) of any Major Decision;

(ii) each Partner and the then current Representatives of such Partner have the
right to rely on the authority of any then current Representative of any other
Partner to act on behalf of such other Partner with respect to (A) the delivery
of and response to all notices under this Agreement and (B) the approval (or
disapproval) of any Major Decision;

(iii) notwithstanding the foregoing provisions of this Section 6.9, the A/B
Partners shall jointly designate three (3) Representatives, each of whom (acting
alone) is entitled to act as the Representative of the A/B Partners for all
purposes under this Agreement; and

(iv) Except as otherwise expressly provided for in this Agreement (including
where this Agreement provides for a “deemed Approval” and/or that something is
“deemed Approved”), the written approval of one (1) (and only one)
Representative designated by each Partner is required for Approval of a Major
Decision.

6.10 Meetings of the Representatives.

(a) The Representatives shall meet not less often than twice (2x) in any Fiscal
Year, unless the Representatives unanimously agree that: (i) one (1) such a
bi-annual meeting is not then required; (ii) an additional meeting is
appropriate; or (iii) a different schedule is appropriate.

(b) Any meeting of the Representatives may be held, at the discretion of the
General Partner, by a meeting in person in Houston, Texas or New York City or
such other location as may be agreed to by all Representatives; provided, that
any Representative may elect to attend any meeting by means of conference
telephone call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other. Participation in a telephone call, video conference or through
similar communications equipment pursuant to this Section 6.10(b) shall
constitute presence in person at such meeting.

 

48



--------------------------------------------------------------------------------

(c) Not less than five (5) Business Days prior to any pending meeting (i) the
General Partner shall deliver a notice to the Unaffiliated LPs setting forth, in
reasonable detail, any Major Decisions (and/or other matters) the General
Partner would like to have discussed at the meeting and (ii) the Unaffiliated
LPs entitled to vote on Major Decisions may deliver a notice to the General
Partner setting forth, in reasonable detail, any Major Decisions (and other
matters) such Unaffiliated LPs would like to have discussed at the meeting.

(d) Notwithstanding the provisions of Section 6.10(c): (i) the General Partner
shall deliver to the Representatives and the Observer the notice for the final
bi-annual meeting of any Fiscal Year by no later than November 1 of such Fiscal
Year; and (ii) the final bi-annual meeting of any Fiscal Year shall be held by
no later than December 15 of such Fiscal Year.

(e) The General Partner shall appoint a secretary for each meeting (who need not
be a Representative) to keep written minutes of the meetings (including whether
or not a Major Decision discussed at the meeting is Approved). The secretary
shall deliver a copy of such written minutes to the Representatives within
fifteen (15) Business Days subsequent to the date of such meeting.

(f) Any Major Decision may also be Approved without a meeting, prior notice
and/or formal discussion upon written consent of all Representatives (which can
be by email, pdf or otherwise).

(g) If at least one (1) Representative designated by each Partner entitled to
vote on Major Decisions is present at any meeting provided for in this
Section 6.10, then a quorum of Representatives shall be deemed achieved and any
Major Decision(s) Approved at such meeting shall be deemed an Approved Major
Decision.

(h) If at least one (1) Representative designated by each Partner entitled to
vote on Major Decisions is not present at a meeting, then a quorum of
Representatives shall be not deemed achieved and no Major Decision discussed at
such meeting shall be deemed Approved Major Decisions.

(i) Notice of a meeting of the Representatives need not be given to any
Representative who signs a waiver of notice, in person or by proxy, whether
before or after the meeting. The attendance of any Representative at a meeting
of the Representatives, in person or by proxy, without protesting prior to the
conclusion of such meeting the lack of notice of such meeting, shall constitute
a waiver of notice by such Representative; provided, that such Representative
has been given an adequate opportunity at the meeting to protest such lack of
notice.

(j) Every Representative entitled to vote at meeting of the Representatives may
authorize another Person or other Persons (including another Representative) to
act for such Representative by proxy. Every proxy must be signed by the
Representative or his or her attorney-in-fact. Every proxy shall be revocable in
writing at the pleasure of the Representative executing it.

(k) TIAA/LP shall be entitled to designate one (1) individual as an observer
(the “Observer”), who shall be entitled to attend meetings of the
Representatives but who shall not constitute a Representative for any purpose of
this Agreement (including voting and approval rights and the determination of
whether a quorum exists). The initial Observer is listed on Schedule A.

 

49



--------------------------------------------------------------------------------

6.11 Voting for Holdco Board of Directors.

(a) Election; Nomination Rights. Notwithstanding anything to the contrary
provided for in this agreement with respect to Major Decisions, the following
provisions shall control in all respects with respect to the voting of Holdco
Series B Preferred Units. Section 4.1(a) of the Holdco LLC Agreement provides
that the Holdco Board of Directors shall consist of five (5) individual
Directors elected by Holdco Series B Majority Vote. The Partners (which for
purposes of this Section 6.11 includes the Class A Partner in its capacity as
General Partner and as owner of Holdco Series B Preferred Units) and the Company
(which for purposes of this Section 6.11 includes the Company in its capacity as
owner of Holdco Series B Preferred Units) agree and shall cause the holders of
Holdco Series B Preferred Units to vote their Holdco Series B Preferred Units
for the following individuals for election as Directors:

(i) an aggregate of three (3) individuals nominated by the A/B Partners, each of
whom shall, at the time of his/her election as a Holdco Director, be designated
(through the exercise of the rights attaching to the Holdco Series B Preferred
Units held by the Company and the Class A Partner) as an “A/B Director”;

(ii) one (1) individual nominated by the Class C LP, who shall, at the time of
his/her election as a Holdco Director, be designated (through the exercise of
the rights attaching to the Holdco Series B Preferred Units held by the Company
and the Class A Partner) as a “C Director”; and

(iii) one (1) individual nominated by the Class D LP, who shall, at the time of
his/her election as a Holdco Director, be designated (through the exercise of
the rights attaching to the Holdco Series B Preferred Units held by the Company
and the Class A Partner) as a “D Director”.

Notwithstanding the foregoing, at any time that the Class C LP or the Class D LP
is not entitled to vote on Major Decisions under this Agreement, (x) the Class C
LP or the Class D LP, as applicable, shall not have the right to nominate any
individuals to serve as Directors pursuant to Section 6.11(a)(ii) or Section
6.11(a)(iii), as applicable; (y) any individual nominated as a Holdco Director
by the Class C LP or the Class D LP, as applicable, shall be automatically
removed from the Holdco Board of Directors, without need of further action by
any Partner (and the Company and the Class A Partner in their capacity as
holders of Holdco Series B Preferred Units shall be deemed to have directed such
removal); and (z) the Company and the Class A Partner in their capacity as
holders of Holdco Series B Preferred Units shall be deemed to have directed that
the Holdco Board of Directors be reduced in size to four (4) Directors (if
either the Class C LP or the Class D LP is not entitled to vote on Major
Decisions) or to three (3) Directors (if both the Class C LP and the Class D LP
are not entitled to vote on Major Decisions), as applicable. If the Class

 

50



--------------------------------------------------------------------------------

C LP or the Class D LP, as applicable, is permitted to cure and does cure the
relevant Default and regains voting rights with respect to Major Decisions, then
the Holdco Board of Directors shall be expanded in size to five (5) Directors
and the applicable Partner shall have the right to nominate an individual to
serve as Director. The nomination of the A/B Directors upon the removal of the
Class A Partner as General Partner of the Company is addressed in Section
6.14(b).

(b) Further Actions. Each of the Partners and the Company shall take, or cause
to be taken, all actions that are within its control and that are necessary
(including causing Holdco to call a special meeting of the holders of Holdco
Series B Preferred Units or executing, or causing the execution of, a written
consent of the holders of Holdco Series B Preferred Units) to ensure that the
composition of the Holdco Board of Directors is as set forth in this Agreement.

(c) Removal. None of the Partners nor the Company shall vote or shall cause any
holder of Holdco Series B Preferred Units to vote any of its Holdco Series B
Preferred Units in favor of the removal of any Holdco Director from the Holdco
Board of Directors or any of its committees (with or without cause); provided,
that if (x) the A/B Partners jointly request in writing the removal (with or
without cause) of any Holdco Director nominated by them pursuant to Section
6.11(a)(i), (y) the Class C LP requests in writing the removal (with or without
cause) of any Holdco Director nominated by it pursuant to Section 6.11(a)(ii),
or (z) the Class D LP requests in writing the removal (with or without cause) of
any Holdco Director nominated by it pursuant to Section 6.11(a)(iii), then
(I) the Partners shall promptly vote (or cause to be voted) all of the Holdco
Series B Preferred Units in favor of such removal and (II) if such vote is not
affirmatively given within one (1) Business Day after request by (as applicable)
the Partner(s) with the right to nominate a different individual to replace such
Director, such written approval shall be deemed given.

(d) Vacancies. In the event a vacancy is created on the Holdco Board of
Directors at any time and for any reason (whether as a result of death,
disability, retirement, resignation or removal pursuant to Section 6.11(c)), the
Partner(s) who nominated such Director pursuant to Section 6.11(a) (and only
such Partner(s)) shall have the right to nominate a different individual to
replace such Director, and (i) the holders of Holdco Series B Preferred Units
shall promptly vote (or be caused to vote) all of the Holdco Series B Preferred
Units to elect to the Holdco Board of Directors any individual designated by
such Partner(s) in accordance with Section 6.11(a) and (ii) if such vote is not
affirmatively given within one (1) Business Day after request by (as applicable)
the Partner(s) with the right to designate such individual, such written
approval shall be deemed given.

(e) Holdco LLC Agreement. Although the obligations set forth in this Agreement
are binding among the Partners and the Company and any failure to comply
herewith will constitute a breach of this Agreement, such obligations do not
amend the provisions regarding the rights to vote for the election or removal of
Directors that are attached to the Holdco Series B Preferred Units under the
Holdco LLC Agreement. Any Partner and the Company shall be entitled to
specifically enforce any other Partner’s obligations under this Agreement
pursuant to Section 6.11(g) hereof.

 

51



--------------------------------------------------------------------------------

(f) Transfers of Interests. In addition to, and not in limitation of, the
provisions for a Permitted Transfer under Section 14.17, any Transfer of a
direct Partnership Interest by a Partner to any Person who is not a party to
this Agreement shall be conditioned on the transferee executing and delivering
to the other Partners, an agreement in form and substance reasonably
satisfactory to such other Partners agreeing to be bound by the terms and
conditions of this Section 6.11 applicable to the transferring Partner (and such
transferring Partner shall require such transferee to execute and deliver
agreement to the other Partners prior to or at the closing of such Transfer).

(g) Equitable Remedies. The Partners and the Company acknowledge and agree that
money damages would not be an adequate remedy for any breach of the provisions
of this Section 6.11. Each Partner and the Company agrees that any other Partner
and the Company shall be entitled to an injunction or similar equitable relief
restraining such Partner or the Company from committing or continuing any such
breach or threatened breach or granting specific performance of any act required
to be performed by such Partner or the Company under this Section 6.11 without
the necessity of showing any actual damages or that monetary damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security.

6.12 Expense Reimbursements.

(a) Unless otherwise Approved as a Major Decision (including pursuant to an
Approved Annual Budget or a budget of the Company Approved as a Major Decision
pursuant to Section 6.3(g)), any expenses incurred by a Representative in
connection with his/her service shall not be an expense of the Company but shall
be borne by the Partner designating such Representative.

(b) To the extent set forth in a Line Item pursuant to an Approved Annual Budget
or a budget of the Company Approved as a Major Decision pursuant to Section
6.3(g), General Partner shall be reimbursed by the Company for costs and
expenses incurred by General Partner in connection with the performance of any
of General Partner’s duties, obligations and/or responsibilities hereunder,
including (i) all costs and expenses incurred by General Partner, any Affiliate
of General Partner, any of the owners, executives, employees or representatives
of General Partner or any Affiliate of General Partner for transportation, fuel,
lodging, entertainment, telephone, car rental, car allowance, travel, postage,
overnight courier or other out-of-pocket expenses that are properly allocable to
performance of any of General Partner’s duties, obligations and/or
responsibilities hereunder; and (ii) all costs and expenses incurred by General
Partner to third parties for or on behalf of the Company or any other Project
Entities that are not, pursuant to the terms of an Affiliate Agreement, the sole
cost and expense of General Partner (and for purposes of clarity, if an
Affiliate Agreement provides for payment and/or reimbursement by any Project
Entity to the General Partner and/or the applicable Affiliate for certain costs
and expenses, then such costs and expenses are not deemed to be the sole cost
and expense of General Partner); provided, however, that such reimbursement
shall be without duplication of any reimbursement paid to any A/B Director or
Holdco Officer as provided for in the Holdco LLC Agreement. Except to the extent
of payments under any Approved Affiliate Agreement, in no event shall General
Partner be entitled to reimbursement for general, administrative, personnel
(including salaries, wages and benefits) or general overhead expenses.

 

52



--------------------------------------------------------------------------------

(c) General Partner shall (i) submit invoices for all such reimbursements on a
monthly basis (with a copy to all other Partners) and (ii) shall be entitled to
reimburse itself from Company funds for same.

(d) Except as expressly provided in Sections 6.12(b), 6.12(c) and 6.14(b), and
without limitation of any compensation expressly provided for in any Affiliate
Agreement, General Partner shall not be paid a fee or receive other compensation
or reimbursement on connection with the performance of General Partner’s duties,
obligations and/or responsibilities under this Agreement.

6.13 Standard of Care for Partners.

(a) With respect to each decision or determination regarding (i) whether or not
to propose a Major Decision and (ii) the response to (the approval or
disapproval of) a Major Decision, to the fullest extent permitted by applicable
Law, each Partner (and the designated Representative of each Partner) (A) may
make such decision or determination in its sole and absolute discretion and to
consider, favor and further only such interests and factors as it desires,
including its own interests and (B) has no duty or obligation to consider, favor
or further any other interest of the Company, Holdco, any other Project Entity
or any other Partner.

(b) Notwithstanding anything to the contrary provided for in this Agreement
(other than Section 6.13(c)), to the fullest extent permitted by applicable Law
(including Section 17-1101(d) of the LP Act), and in reliance on, inter alia,
Section 17-1101(f) of the LP Act, each Partner (each on behalf of itself, the
Company and all of the other Project Entities) hereby covenants and agrees that:
(i) neither any Partner nor any Partner Related Party shall have any fiduciary
duty (or any other similar or implied duties) to any other Partner, the Company,
Holdco, any other Project Entity or any other Person that is (or becomes) a
Partner, by reason of this Agreement arising from or by virtue of such Partner’s
actions (or failures to act) in its capacity as a Partner under this Agreement;
(ii) such Partner and its Partner Related Parties shall not have any liability,
obligation or responsibility of any kind or nature whatsoever (including under
any legal or equitable theory of fiduciary duty or otherwise) for any loss,
cost, damage, liability or expense of any kind or nature whatsoever to any other
Partner, the Company, Holdco, any other Project Entity or any other Person that
is (or becomes) a Partner, except to the extent attributable to fraud, willful
misconduct, gross negligence, misappropriation of funds, breach of the implied
contractual covenant of good faith and fair dealing or a material breach of this
Agreement or the Holdco LLC Agreement by such Partner or Partner Related Party,
as applicable (it being understood that no Partner Related Party shall have any
duty or obligation pursuant to this Agreement), as determined by a final
non-appealable judgment of a court of competent jurisdiction; (iii) any
liability described in the foregoing clause (ii) that is attributable to fraud,
willful misconduct, gross negligence, misappropriation of funds, breach of the
implied contractual covenant of good faith and fair dealing or a material breach
of this Agreement or the Holdco LLC Agreement by a Holdco Director or a Holdco
Officer shall be borne solely by the Partner to whom such Holdco Director or
Holdco Officer is a Partner Related Party and not by such Holdco Director or
Holdco Officer personally; and (iv) each Partner expressly waives (and releases
the other Partners and the other Partners’ Partner Related Parties from) any
fiduciary duty (or any other similar or implied duties) to the waiving Partner,
the Company, Holdco and any other Project Entity.

 

53



--------------------------------------------------------------------------------

(c) Each Partner (i) shall act in accordance with the implied contractual
covenant of good faith and fair dealing and (ii) is subject to and entitled to
the protections of the indemnification provisions of Article VII and of Article
VIII of the Holdco LLC Agreement.

(d) Any Partner alleging that another Partner or its Partner Related Party has
committed fraud, willful misconduct, gross negligence, misappropriation of
funds, breach of the implied contractual covenant of good faith and fair dealing
or a material breach of this Agreement or the Holdco LLC Agreement, and/or any
actual damage arising as a direct result of the foregoing, shall have the burden
of proving such fraud, willful misconduct, gross negligence, misappropriation of
funds, breach of the implied contractual covenant of good faith and fair
dealing, material breach of this Agreement or the Holdco LLC Agreement and the
actual damage resulting therefrom.

6.14 Removal of General Partner.

(a) If the A/B Partners become Defaulting Partners in accordance with
Section 15.4, any Unaffiliated LP entitled to vote on Major Decisions, acting
alone, may elect to remove the Class A Partner as General Partner of the
Company. Such removal shall become automatically effective on the date that the
Unaffiliated LPs entitled to vote on Major Decisions agree on a replacement
General Partner, who shall comply with the Transfer Restrictions and who shall
be one of the Persons (or an Affiliate of one of the Persons) listed on Schedule
B or, if the Unaffiliated LPs entitled to vote on Major Decisions otherwise
agree, an Unaffiliated LP, an Affiliate of an Unaffiliated LP, or any other
third party (and if the replacement General Partner is not then a Partner, then
the Unaffiliated LPs entitled to vote on Major Decisions may amend this
Agreement and do all other things reasonably necessary or appropriate solely to
admit such replacement General Partner as a Partner and appoint it as General
Partner of the Company, without the need for any action of or approval by the
A/B Partners). In addition, the Class A Partner shall be removed as General
Partner, and a replacement General Partner appointed as aforesaid, upon the sale
of the A/B Partners’ Partnership Interests pursuant to Article IX or Article
XIV. Following its removal as General Partner, the Class A Partner shall have no
further power, authority or right to act for or bind the Company.

(b) Upon the removal of the Class A Partner as General Partner as provided for
in Section 6.14(a): (i) any Unaffiliated LP entitled to vote on Major Decisions,
acting alone, shall be entitled to immediately terminate all Affiliate
Agreements with the A/B Partners or their Partner Related Parties without
penalty (but subject to the payment of fees that were accrued but unpaid as of
the time of such termination)); (ii) the Class A Partner’s Holdco Series B
Preferred Units shall automatically be assigned to the replacement General
Partner or such other Person or Persons as the Class D LP shall in its sole
discretion direct (and the Class A Partner shall execute any instrument
reasonably requested by the Class D LP to evidence such assignment, but the
execution of such instrument shall not be required to effect such assignment);
(iii) the Unaffiliated LPs entitled to vote on Major Decisions may cause the
Company to pay the replacement General Partner such compensation as they may
deem appropriate;

 

54



--------------------------------------------------------------------------------

(iv) the Class A Partner’s Partnership Interest shall automatically be converted
to a limited partnership interest; (v) the A/B Partners shall have no further
right to nominate or replace the A/B Directors, and the right to nominate and
replace the A/B Directors shall automatically be transferred to the replacement
General Partner; and (vi) the A/B Partners shall, and shall cause their Partner
Related Parties to, reasonably cooperate with the Unaffiliated LPs and the
replacement General Partner.

(c) For the avoidance of doubt, the replacement General Partner shall be subject
to removal as General Partner if such replacement General Partner or its
Affiliate becomes a Defaulting Partner, and the same provisions applicable to
the removal of the Class A Partner shall apply to the removal of such
replacement General Partner, mutatis mutandis.

6.15 Insurance. General Partner (for itself and the Class B LP) shall, at its
own cost and expense (without reimbursement under Section 6.12), secure for
itself directors’ and officers’ liability insurance, general liability insurance
and fidelity insurance in commercially reasonable amounts. As of the Effective
Date, General Partner has no employees; provided, however, if General Partner
hires any employees at any time in the future, it shall, at its own cost and
expense (without reimbursement under Section 6.12) and only to the extent
required by law, secure worker’s compensation insurance for such employees.
Notwithstanding anything herein to the contrary, any director’s and officer’s
liability insurance obtained for the Holdco Board of Directors or the Holdco
Officers shall be at Holdco’s expense.

6.16 Bank Accounts. General Partner shall, on behalf and at the expense of the
Company and the other Project Entities, maintain accounts in banks or trust
companies in the continental United States, for the deposit and disbursement of
all funds relating to the Company and the other Project Entities. Upon written
request, copies of bank statements shall be delivered to the Partners. General
Partner shall not employ any funds in such bank accounts in any manner except
for the benefit of the Company and the other Project Entities and in accordance
with this Agreement. Withdrawals from such accounts shall be made only in the
regular course of the Company’s business and upon the signatures of individuals
designated by the General Partner (and with respect to withdrawals of $50,000 or
more, only upon the signatures of two Persons designated by the General
Partner).

6.17 Project Entity Debt. From and after the Effective Date, the Partners shall
be prohibited from, and shall prevent their Affiliates from, acquiring any
assignment, participation, security or other interest of a Lender in any Debt of
the Company or any other Project Entity (it being understood that the Partners
do not currently anticipate having any such Debt of the Company and that the
same would be subject to Approval of the Partners as a Major Decision);
provided, that it is acknowledged and agreed that an Affiliate of the Class C LP
owns an interest in the Phoenix Loan, which was acquired prior to the Effective
Date, and that the foregoing prohibition shall not apply to assignments or
participations of the Phoenix Loan by and among Affiliates of the Class C LP.

 

55



--------------------------------------------------------------------------------

6.18 REIT Status. The following matters have been Approved as Major Decisions:

(a) Holdco LLC Agreement. It is an Approved Major Decision that General Partner
shall cause the Company to enter into the Holdco LLC Agreement on the Effective
Date simultaneously with the execution of this Agreement by the Partners at the
closing under the Contribution Agreement.

(b) Holdco CTB Election and Holdco REIT Election. It is an Approved Major
Decision that the Holdco Officers shall (i) make the CTB Election as of the CTB
Election Effective Date and (ii) endeavor to implement the Holdco REIT Election.

(c) Company to Retain Holdco Common Interests. Except as otherwise agreed to as
a Major Decision, at all times, the Company shall retain 100% of the issued and
outstanding Holdco Common Interests.

(d) Intentionally omitted.

(e) General Partner Special Exculpation Regarding REIT Status of Holdco. The
General Partner shall endeavor to perform its obligations under this Agreement
in such a manner so that Holdco will not fail to be a Qualified REIT solely
because of actions taken by the General Partner, and notwithstanding any other
provision of this Agreement, the General Partner is authorized to take any
action (or refuse to take any action), at the Company’s cost and expense, that
it believes, after consultation with a nationally recognized tax adviser
experienced in matters relating to the U.S. federal income taxation of REITs,
could reasonably be expected to result in a not-insignificant risk that Holdco
could fail to be a Qualified REIT. Notwithstanding the foregoing: (i) the
General Partner cannot guarantee or ensure that Holdco is or will continue to be
a Qualified REIT; (ii) the General Partner shall have no liability, obligation
or responsibility of any kind or nature to the Company, any other Project
Entity, any other Partner or any other Person claiming through or under such
Partner if Holdco fails to be, or to continue to be, a Qualified REIT, except to
the extent of actual damages from such failure that arise directly from General
Partner’s (or any A/B Director or Holdco Officer that is an Affiliate of General
Partner’s) fraud, willful misconduct, gross negligence, misappropriation of
funds, breach of the implied contractual covenant of good faith and fair dealing
or a material breach of this Agreement or the Holdco LLC Agreement as determined
by a final non-appealable order of a court of competent jurisdiction (and the
A/B Partners shall jointly and severally indemnify the Company and the other
Partners with respect to any such actual damages, without duplication); and
(iii) subject to clause (ii) above, the Partners waive and release any and all
such claims against the A/B Partners and their Partner Related Parties relating
to or arising from the failure of Holdco to be or continue to be a Qualified
REIT.

6.19 Special Provisions Regarding REIT Qualification. Notwithstanding anything
to the contrary provided for in this Agreement (including Section 6.3), the
Class C LP and the Class D LP covenant and agree that, for as long the PKY REIT
Condition shall be in effect:

(a) Except as provided in Section 6.19(b), and subject to the requirements of
Section 6.18(e) regarding maintenance of Holdco’s status as a Qualified REIT,
without the prior written consent of the A/B Partners (which the A/B Partners
shall have the right to grant or withhold in their sole and absolute discretion
and for any reason or no reason), none of Holdco or any of its direct or
indirect subsidiaries shall:

(i) directly or indirectly acquire (whether by purchase, contribution,
distribution, operation of law, or otherwise) or own any equity interest in any
corporation, partnership, limited liability company, trust, or other entity or
Person (provided that the Partners hereby acknowledge that the Holdco REIT
Election and the TRS REIT Election have been Approved as Major Decisions);

 

56



--------------------------------------------------------------------------------

(ii) directly or indirectly acquire (whether by purchase, contribution,
operation of law, or otherwise), own, or originate any loan or debt instrument,
or consent to any modification, alteration, or amendment of any of the same;

(iii) directly or indirectly enter into any lease with a Person (A) if a
corporation for U.S. federal income tax purposes, in which PKY REIT or Holdco
would be considered to own (A) 10% percent or more of the total value of shares
of all classes of stock of such Person or stock of such Person possessing 10%
percent or more of the total combined voting power of all classes of stock of
such Person entitled to vote, or (B) if an entity that is not a corporation for
U.S. federal income tax purposes, an interest of 10% or more in the assets or
net profits of such Person, with ownership by PKY REIT or Holdco, as the case
may be, in either case determined taking into account the rules for constructive
ownership described in Section 318(a) of the Code, as modified by Section
856(d)(5) of the IRS Code (a “Related Party Tenant”);

(iv) directly or indirectly enter into any lease which provides for rent based
on any Person’s net income or profits;

(v) directly or indirectly derive more than a de minimis amount (i.e., more than
1% of all amounts received or accrued during such taxable year by Holdco,
directly or indirectly, with respect to any Project Assets) of Impermissible
Service Income from any Project Assets (provided that the Partners hereby
acknowledge that the TRS REIT Election has been Approved as a Major Decision);

(vi) directly or indirectly permit any sublease or license of any portion of the
Project Assets if either (A) the rent or other amounts to be paid by the
proposed subtenant or licensee thereunder would be based, in whole or in part,
on Impermissible Service Income or (B) the sublessee or licensee, as the case
may be, would be a Related Party Tenant;

(vii) enter into any Lease which provides for the rental of personal property,
except a Lease which provides for the rental of both personal property and real
property and in which the rent attributable to such personal property for the
taxable year does not exceed 10% of the total rent for the taxable year
attributable to both the real and personal property leased under, or in
connection with, such Lease (as determined pursuant to IRS Code Section
856(d)(1));

 

57



--------------------------------------------------------------------------------

(viii) except with respect to the Holdco REIT Election and the TRS REIT
Election, elect to be taxed as, or otherwise take any action or position the
effect or import of would be that the Company, Holdco or any other Project
Entity is or would be treated as, other than a partnership or disregarded entity
for U.S. federal income tax purposes;

(ix) provide services or amenities at any Project Asset that are (A) not
customarily provided to tenants of comparable properties in the same geographic
area or (B) primarily for the convenience of the tenant, unless such services or
amenities are provided either by an entity that (x) would be a “taxable REIT
subsidiary” (as defined in Section 856(l) of the Code) with respect to the
Company and Holdco or (y) would qualify as an “independent contractor” (within
the meaning of Section 856(d)(3) of the Code) with respect to Company and Holdco
from which neither the Company nor Holdco, directly or indirectly, derive any
income; or

(x) commit to do any of the foregoing.

(b) Notwithstanding the foregoing, from and after the occurrence of a Default by
the A/B Partners, the A/B Partners shall have no further right to grant or
withhold consent to a matter described in Section 6.19(a) unless the occurrence
of such matter would reasonably be expected to adversely affect the status of
PKY REIT as a Qualified REIT.

(c) Without limitation of the foregoing, the Company and the Partners shall:
(i) take such other steps as PKY/GP shall reasonably deem necessary or
appropriate in order that Holdco be a Qualified REIT (including taking into
account the indirect ownership by PKY REIT of an interest in the Company) and
(ii) upon request of PKY/GP, make available to PKY REIT, its Affiliates, and/or
its/their counsel and/or accountants, such documents and/or other information
regarding the structure, assets, and operations of the Company, Holdco and the
other Project Entities as are necessary or appropriate such Persons to conduct
due diligence with respect to issues relating to the qualification of Holdco as
a Qualified REIT.

(d) Notwithstanding any other provision of this Agreement, the EOLA Property
Management Agreements or any other Affiliate Agreement, the General Partner and
the applicable Affiliate(s) shall be empowered to take any and all actions as
either of them shall reasonably deem necessary or appropriate to permit the
Company to be in compliance with its obligations under this Section 6.19 and
(ii) no such action taken by the General Partner, Holdco, EOLA Capital LLC
and/or Parkway Realty Management (as applicable) shall be considered to have
resulted in a violation of this Section 6.19, or any other provision of this
Agreement or any provision of any Affiliate Agreement.

(e) General Partner is fully and completely authorized and directed to take any
and all actions it reasonably deems necessary or appropriate (including with
respect to Accounting Principles policies and procedures, Distributions and in
its capacity as Tax Matters Partner) as General Partner reasonably deems
necessary or appropriate in order to ensure that any action taken (or not taken)
by the Company or any other Project Entity does not cause Holdco to fail to be a
Qualified REIT.

 

58



--------------------------------------------------------------------------------

6.20 Tax Cooperation. In the event of any change to U.S. Federal tax law and/or
its application to CPPIB after the Effective Date affecting the U.S. Federal
income and/or U.S. Federal withholding taxation of REIT distributions
attributable to the sale or exchange of U.S. real property interests generally
and/or to Section 897(l) of the IRS Code specifically, the Partners agree to
cooperate (a) to allow CPPIB (and, if requested by TIAA/LP, TIAA/LP) to
restructure its direct or indirect ownership interests in the Company and/or
(b) at CPP/LP’s request, in CPP/LP’s sole discretion, to cause the Company
and/or Holdco (either directly or through any Project Entity) to structure any
direct and/or indirect disposition of any Project Asset (including dispositions
contemplated under Article IX and Article XIV) as a sale of equity interests in
an entity taxable as a REIT (or to engage in other structuring), in each case,
to maximize the U.S. Federal income tax efficiency and/or U.S. Federal
withholding tax efficiency of CPPIB and/or TIAA/LP, as applicable, including by
causing the Company to give the acquirer representations and indemnities related
to REIT qualification reasonably requested by the acquirer, provided that
(i) CPP/LP shall pay any out-of-pocket costs and expenses payable to third
parties that are directly caused by the structuring of such disposition as a
sale of equity interests in an entity taxable as a REIT, not to exceed one
million dollars ($1,000,000) (but for clarity, CPP/LP shall not be responsible
for any indemnity obligations to or of the Company or the Partners or any
diminution in acquisition price as a result of such structure) and (ii) any such
action does not materially increase the U.S. Federal tax liability of any
Partner.

6.21 Litigation Regarding POPLP Estoppels. In the event any POPLP Estoppel is
delivered pursuant to Section 9.03 of the Contribution Agreement, each
Unaffiliated LP, acting alone, shall have the right, in the name and on behalf
of the Company, to commence, prosecute and settle a litigation against POPLP in
a court of competent jurisdiction (and to expend funds of the Company therefor,
without necessity of Approval as a Major Decision) for the sole and exclusive
purposes of determining the actual amount of “Default Losses” (as defined in the
Contribution Agreement) arising from a material misstatement or material
misrepresentation on the POPLP Estoppel. For clarity, such “Default Losses”
shall only be recoverable by the Company if and to the extent such recovery is
permitted by the Contribution Agreement.

END OF ARTICLE VI

 

59



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNIFICATION

7.1 General Limitation of Liability of a Partner. Except as otherwise expressly
provided for in this Agreement (including the indemnification provided by CPP/LP
pursuant to Section 2.9 and the indemnification provided by the A/B Partners
pursuant to Section 6.18(e)) or the Holdco LLC Agreement or required by Law, no
Partner (and no Partner Related Party of such Partner) shall be liable,
responsible or accountable, in damages or otherwise, to the Company, any other
Project Entity or another Partner (or another Partner’s Partner Related Parties)
for any act performed by such Partner (or by any of such Partner’s Partner
Related Parties) or for any failure to act on the part of such Partner (or on
the part of such Partner’s Partner Related Parties) unless such act or failure
to act constitutes fraud, willful misconduct, gross negligence, misappropriation
of funds, breach of the implied contractual covenant of good faith and fair
dealing or a material breach of this Agreement or the Holdco LLC Agreement, as
determined by a final non-appealable order of a court of competent jurisdiction.

7.2 Company Indemnification. The Company (acting through the General Partner,
except to the extent otherwise expressly provided for in this Article VII) shall
indemnify and hold harmless each Partner (and such Partner’s Partner Related
Parties) from and against any Proceedings, claims, demands, liabilities,
damages, judgments, orders, decrees, fines, penalties, payments, costs and/or
expenses (including reasonable out-of-pocket attorney’s fees and disbursements)
paid or incurred by such Partner (and/or by any of such Partner’s Partner
Related Parties) that arise from or out of: (a) any Partner Debt Guaranty
provided by a Partner or any of such Partner’s Partner Related Parties; (b) any
act performed by such Partner (or by any of such Partner’s Partner Related
Parties) with respect to the business or affairs of the Company and/or any other
Project Entity; (c) any failure to act by such Partner (or by any of such
Partner’s Partner Related Parties) with respect to the business or affairs of
the Company and/or any other Project Entity; and/or (d) the business and affairs
of the Company and/or any other Project Entity, in each case, subject in all
events to the limitations provided for in Section 7.4.

7.3 Indemnification Payments and Repayments.

(a) A Partner (on behalf of itself and/or any of its applicable Partner Related
Parties) (an “Indemnitee”) claiming a right to indemnification under this
Agreement (an “Indemnity Claim”) shall deliver a notice (an “Indemnity Notice”)
to the Company (and to the other Partners) within ten (10) Business Days after
the Indemnitee first becomes aware of such Indemnity Claim so that the Company
will have a reasonable time to respond to such Indemnity Claim; provided,
however, that failure to deliver an Indemnity Notice within such ten
(10) Business Days shall only reduce such Indemnitee’s right to indemnity
hereunder to the extent the additional delay actually prejudices the ability of
the Company to defend against the Indemnity Claim.

(b) The Indemnity Notice shall set forth (to the extent then reasonably known to
the Indemnitee), as applicable: (a) a brief description of the facts,
circumstances or events giving rise to such Indemnity Claim (including a copy of
any written notices, claims, demands, etc.); (b) the amount (or an estimate of
the amount) of any payment required to be made and/or any actions required to be

 

60



--------------------------------------------------------------------------------

taken (including the defense against any claim(s) and/or demand(s), etc., made
by any third party against an Indemnitee) to fully satisfy the Indemnity Claim
(any such payment or action, an “Indemnity Action” or the “Indemnity Actions”);
and (c) a date by which such Indemnity Action must be paid and/or taken.

(c) The Company shall, within ten (10) Business Days after receipt of an
Indemnity Notice, (i) make the payment required by the applicable Indemnity
Notice and/or (ii) defend against the Indemnity Claim.

(d) If the Company is required to defend and hold the Indemnitee harmless from
and against an asserted liability then: (i) the Company (acting through the
General Partner, except to the extent otherwise expressly provided for in this
Article VII) shall retain counsel and shall indemnify, defend and hold the
Indemnitee harmless from and against the asserted liability; (ii) the Indemnitee
shall (and shall cause any applicable Partner Related Party to) fully and
diligently and promptly cooperate, at the request and reasonable expense of the
Company, in the compromise of, or defense against, such asserted liability;
(iii) the Indemnitee shall (and shall cause any applicable Partner Related Party
to) make available to the Company all (A) books, records or other documents
within the possession or control of the Indemnitee that are reasonably required
for such defense and (B) representatives of the Indemnitee for purposes of
presenting testimony and responding to claims of other parties that are
reasonably required for such defense; (iv) the Indemnitee will have the right,
at its own expense, to participate in, but not control, the defense or
settlement of any such asserted liability; (v) the Company shall, at its own
expense, provide the Indemnitee with true and complete copies of all material
documents, papers and other materials relating to any applicable claim
(including all motions, affidavits, memoranda, orders and settlement offers and
counter-offers) promptly after the delivery or receipt of same by the Company;
and (vi) General Partner shall keep the other Partners reasonably informed as to
the status of the applicable Indemnity Actions and Indemnity Claim.

(e) If the Company fails to take the required Indemnity Action, then (i) the
Indemnitee may take the required Indemnity Action(s) (including the payment or
defense of the Indemnity Claim) and (ii) the Company shall pay to the Indemnitee
the amount of any and all losses, costs, damages, liabilities and expenses
(including reasonable out-of-pocket attorney’s fees) paid or incurred by such
Indemnitee in connection with the required Indemnity Action(s).

(f) If an Indemnitee has actually paid any costs or expenses in respect of an
Indemnity Claim to which the Indemnitee is entitled under this Agreement, then
the Company shall (i) repay to such Indemnitee the amounts actually paid by such
Indemnitee together with interest on all amounts actually paid by such
calculated at the Deficiency Loan Rate from the date actually paid by such
Indemnitee until the date of satisfaction in full of the amounts paid by the
such Indemnitee. If any such amounts owed by the Company to an Indemnitee are
not so paid to the Indemnitee within ten (10) Business Days after delivery of an
invoice for such payment from the Indemnitee to the non-indemnified Partner(s),
then the Partner who is the Indemnitee (or whose Partner Related Party is the
Indemnitee) shall be deemed to have made a Deficiency Loan to each of the
Partners who is not (or whose Partner Related Party is not) the Indemnitee equal
to the product of (i) the aggregate amount owed as of the tenth (10th) Business
Day after delivery of such invoice and (ii) the Percentage Interest of each such
Partner who is not (or whose Partner Related Party is not) the Indemnitee.

(g) Notwithstanding anything to the contrary provided for in this Agreement, the
General Partner shall have the right to (i) cause the Company to pay any and all
costs or expenses incurred by the Company pursuant to Sections 7.2 or 7.3 (and
any such payments shall be deemed Approved) and (ii) call for Additional Capital
Contributions to pay for same.

 

61



--------------------------------------------------------------------------------

7.4 Limitations of Indemnification.

(a) Notwithstanding the foregoing, the indemnification obligations set forth in
Sections 7.2 and 7.3: (i) cover only those costs and expenses paid or incurred
by the applicable Indemnitee; (ii) do not cover lost profits, consequential
damages, punitive damages or special damages incurred by an Indemnitee; (iii) do
not cover any amounts paid or incurred by an Indemnitee to the extent
attributable to such Indemnitee’s fraud, willful misconduct, gross negligence,
misappropriation of funds, breach of the implied contractual covenant of good
faith and fair dealing or material breach of this Agreement or the Holdco LLC
Agreement, as determined by a final non-appealable order of a court of competent
jurisdiction; and (iv) are subject to the right of the Company to seek a final
and non-appealable order of a court of competent jurisdiction (an “Indemnity
Determination Proceeding”) to determine whether all or any portion of the amount
for which an Indemnitee is being (or was) indemnified was attributable to fraud,
willful misconduct, gross negligence, misappropriation of funds, breach of the
implied contractual covenant of good faith and fair dealing or a material breach
of this Agreement or the Holdco LLC Agreement or was otherwise ineligible for
reimbursement by the Company pursuant to this Article VII.

(b) Notwithstanding anything to the contrary provided in this Agreement: (i) the
decision on the part of the Company to undertake an Indemnity Determination
Proceeding may be made by any non-indemnified Partner entitled to vote on Major
Decisions, acting alone (without the requirement of an Approved Major Decision);
(ii) any such non-indemnified Partner entitled to vote on Major Decisions,
acting alone, is fully and completely authorized and empowered to take any and
all actions it deems necessary or appropriate (in the name of and on behalf of
the Company) in connection with the commencement, prosecution, enforcement
and/or settlement of an Indemnity Determination Proceeding, including causing
the Company to expend funds in connection with the foregoing (without the
requirement of an Approved Major Decision); and (iii) the Company (acting
through such non-indemnified Partner entitled to vote on Major Decisions) and
the Indemnitee shall have the right to control their respective claim(s) and/or
defense(s) and to appoint separate counsel, at the cost and expense of the
Company, in connection with an Indemnity Determination Proceeding.

(c) If the Company prevails in an Indemnity Determination Proceeding, then
within ten (10) Business Days after receipt of any invoice for costs and
expenses actually paid by the Company in connection with the performance of the
Company’s indemnification obligations to the Indemnitee arising from the
applicable Indemnity Claim and/or in connection with the Indemnity Determination
Proceeding, the Partner who is the Indemnitee (or the Partner to whom the
Indemnitee is a Partner

 

62



--------------------------------------------------------------------------------

Related Party) shall be deemed to have borrowed a Deficiency Loan from each of
the other Partners (or its/their Deficiency Loan Designee(s)) in an amount equal
to the product of (i) the amount of such costs and expenses actually paid by the
Company in connection with the performance of the Company’s indemnification
obligations to the Indemnitee arising from the applicable Indemnity Claim and/or
in connection with the Indemnity Determination Proceeding and (ii) the
Percentage Interest of such other Partner relative to the Percentage Interests
of all such other Partners.

(d) If the Company does not prevail in an Indemnity Determination Proceeding,
then the Partner(s) that commenced such Indemnity Determination Proceeding
(i) shall be deemed, within ten (10) Business Days after receipt of any invoice
for costs and expenses actually paid by the Company in connection with the
Indemnity Determination Proceeding, to have borrowed a Deficiency Loan from each
of the other Partners (or its/their Deficiency Loan Designee(s)) in amount equal
to the product of (x) the amount of such costs and expenses actually paid by the
Company in connection with the Indemnity Determination Proceeding and (y) the
Percentage Interest of such other Partner relative to the Percentage Interests
of all such other Partners and (ii) shall pay to the Indemnitee (or, if
applicable, the Partner to whom the Indemnitee is a Partner Related Party) an
amount equal to the sum of (x) all costs and expenses actually paid by the
Indemnitee (or if applicable, the Partner to whom the Indemnitee is a Partner
Related Party) in connection with the Indemnity Determination Proceeding and
(y) interest on all amounts actually paid by the Indemnitee under sub-clause
(ii)(x) calculated at the Deficiency Loan Rate from the date such amounts were
actually paid by the Indemnitee (or, if applicable, the Partner to whom the
Indemnitee is a Partner Related Party) until the date of repayment in full of
such amounts by the Partner(s) that commenced such Indemnity Determination
Proceeding, and if the Partner(s) that commenced the Indemnity Determination
Proceeding shall fail to pay such amounts to the Indemnitee (or, if applicable,
the Partner to whom the Indemnitee is a Partner Related Party) within ten
(10) Business Days after receipt of any invoice for same, the Partner(s) owing
such amounts shall be deemed to have borrowed a Deficiency Loan from the
Indemnitee (or, if applicable, the Partner to whom the Indemnitee is a Partner
Related Party or its Deficiency Loan Designee) in an amount equal to the amounts
specified in sub-clauses (ii)(x) and (ii)(y) above.

7.5 Limitation on Partners’ Liability. Except as expressly provided in the LP
Act: (a) no Partner shall be bound by, nor be personally liable for, the
expenses, liabilities, indebtedness or obligations of the Company or any other
Project Entity solely by reason of being a Partner of the Company; (b) the
liability of each Partner shall be limited solely to its interest in the Company
at such time; and (c) the debts, obligations and liabilities of the Company,
whether arising in contract, tort or otherwise, shall be the debts, obligations
and liabilities solely of the Company, and no Partner (or no Partner Related
Party of a Partner) shall be obligated personally for any such debt, obligation
or liability of the Company solely by reason of being a Partner of the
Company. Notwithstanding anything herein to the contrary, each Partner and the
Company each agrees that, notwithstanding anything herein that may be construed
to the contrary, it shall not seek to collect or enforce any judgment against a
Partner (or any Partner Related Party of a Partner) for any claim or matter
whatsoever (whether arising in contract, tort or otherwise) except as against
the Partner’s interest in the Company and hereby irrevocably waives any right to
do so. Any contribution of capital by the Partners pursuant to this Agreement is
intended solely to benefit the Partners, and no Partner has any obligation to
any creditor of the Company to contribute capital to the Company or any other
Project Entity.

7.6 No Duplication. The rights and obligations of the parties under this Article
VII are intended to be coordinated with and not duplicative of the rights and
obligations of the parties under Article VIII of the Holdco LLC Agreement.

END OF ARTICLE VII

 

63



--------------------------------------------------------------------------------

ARTICLE VIII

OTHER INVESTMENT ACTIVITIES AND GHMA OPPORTUNITIES

8.1 Affiliate Investment Activities. The Partners expressly acknowledge and
agree that, except as expressly provided for in Sections 8.2 through and
including 8.8 below:

(a) The respective Affiliates of each Partner have the absolute and
unconditional right (without notice to or consent of the Company, the other
Partners or any of the Representatives) to pursue business ventures and/or
activities of any kind or nature whatsoever, whether or not such ventures and/or
activities are (or might be deemed to be) competitive with the business
activities and affairs of the Company, including the right, directly or
indirectly, to; (i) acquire any interest in any real property assets (within
and/or outside of the GHMA); (ii) own, hold, lease, operate, manage, maintain,
entitle, improve, develop, repair, restore, Transfer (by way of sale, lease,
encumbering or otherwise) and/or otherwise use or deal with any real property
assets (whether within and/or outside of the GHMA); and/or (iii) make and/or
have an interest in any Debt secured by a direct or indirect interest in any of
the foregoing (each, an “Other Affiliate Activity” and collectively, the “Other
Affiliate Activities”).

(b) No Partner (and no Affiliate of a Partner) shall have any duty, liability,
obligation or responsibility of any kind or nature whatsoever to the other
Partners, the Company or any other Project Entity arising from, out of or in
connection with such Other Affiliate Activities notwithstanding that such Other
Affiliate Activities are (or might be deemed to be) competitive with the
business activities and affairs of the Company.

(c) None of the Company, any other Project Entity or any Partner (or any
Affiliate of a Partner) shall have any right of any kind or nature whatsoever in
or with respect to any Other Affiliate Activities (notwithstanding that such
Other Affiliate Activities are (or might be deemed to be) competitive with the
business activities and affairs of the Company), including to (i) in any way
participate or share in any income or proceeds derived from any Other Affiliate
Activities or (ii) receive any notice with respect to any Other Affiliate
Activities.

(d) Notwithstanding the foregoing provisions of this Section 8.1, it is
understood and agreed that the Partners and their Affiliates may have direct or
indirect ownership interests in and/or receive income from other office and
retail properties in the GHMA. If the General Partner and/or its Affiliate
either (i) sends an existing tenant in one of the Buildings a written lease
proposal for premises in a property located within the GHMA which is directly or
indirectly owned by an Affiliate of the General Partner or (ii) sends a
potential tenant written lease proposals both for premises in one of the
Buildings and premises in a property located within the GHMA which is directly
or indirectly owned by an Affiliate of the General Partner, then the General
Partner shall, and/or shall cause its Affiliate to: (A) promptly notify the
Unaffiliated LPs of the applicable state of facts; (B) subject to any
confidentiality and non-disclosure agreements to which the General Partner or
the applicable Affiliate of the General Partner may be bound, deliver to the
Unaffiliated LPs, as applicable, copies of the lease proposal(s) delivered to
such tenant and/or proposed tenant with respect to premises in one of the
Buildings and

 

64



--------------------------------------------------------------------------------

premises in a property located within the GHMA which is directly or indirectly
owned by an Affiliate of the General Partner; (C) respond to reasonable
inquiries from the Unaffiliated LPs regarding the lease proposal(s) and
discussions with the existing or potential tenant until such time as a letter of
intent is signed with the existing or potential tenant; (D) deliver to the
Unaffiliated LPs, as applicable, a copy of any letter of intent that is signed
with such tenant and/or proposed tenant; and (E) act in good faith in
interacting and negotiating with the existing or potential tenant.

(e) To the extent that an Unaffiliated LP or one of its Affiliates has a
property within the five (5) miles of the Project that potentially competes with
the Project for tenants (a “Competing Project”), then: (i) such Unaffiliated LP
shall establish a “confidentiality wall” between such Unaffiliated LP’s
decision-makers for the Company and their advisors (collectively, the
“Unaffiliated LP Greenway Team”) and the decision-makers for the Competing
Project and their advisors (collectively, the “Unaffiliated LP Competing Leasing
Team”); and (ii) the Unaffiliated LP shall not (and shall prevent any Person on
the Unaffiliated LP Greenway Team from), directly or indirectly, sharing with or
disclosing to any Person on the Unaffiliated LP Competing Leasing Team any of
the proposed leasing plans, leases, lease analysis, lease terms or other
relevant information relating to the Project or any Building provided to or
discussed with any member of the Unaffiliated LP Greenway Team.

8.2 GHMA Opportunity 1st Notice.

(a) Notwithstanding the provisions of Section 8.1, at all times between the
Effective Date and the third (3rd) anniversary of the Effective Date, if:
(i) PKY/GP or an Affiliate of a GHMA Parkway Party is the General Partner;
(ii) a GHMA Parkway Party determines to pursue a GHMA Opportunity; and
(iii) there is at least one (1) GHMA Eligible LP, then PKY/GP shall deliver a
notice of such determination to the GHMA Eligible LP(s) that generally
identifies the GHMA Opportunity and the underlying GHMA Opportunity Asset (a
“GHMA Opportunity 1st Notice”).

(b) If a GHMA Parkway Party is seeking investor(s) in respect of a GHMA
Opportunity Asset currently owned in whole or in part by a GHMA Parkway Party (a
“GHMA Parkway-Owned Opportunity”) or the GHMA Parkway Party is subject to a
confidentiality, non-disclosure or similar agreement in respect of the
applicable GHMA Opportunity, then the GHMA Opportunity 1st Notice shall include
a non-disclosure agreement (or a joinder or other similar agreement) pursuant to
which any GHMA Participating LP will agree to reasonable and customary
non-disclosure and confidentiality provisions (a “GHMA Opportunity NDA”).

(c) If a GHMA Eligible LP receives a GHMA Opportunity 1st Notice, then (i) such
GHMA Eligible LP shall, within five (5) Business Days of its receipt of such
GHMA Opportunity 1st Notice, deliver a notice to PKY/GP either stating that such
GHMA Eligible LP desires to proceed with its potential opportunity to
participate in the GHMA Opportunity (a “GHMA Opportunity Participation Notice”)
or such GHMA Eligible LP desires not to proceed with its potential opportunity
to participate in the GHMA Opportunity (a “GHMA Opportunity Opt Out Notice”) and
(ii) if such GHMA Eligible LP delivers a GHMA Opportunity Participation Notice,
it shall concurrently deliver an executed GHMA Opportunity NDA, if required by
PKY/GP in the applicable GHMA Opportunity 1st Notice.

 

65



--------------------------------------------------------------------------------

(d) If a GHMA Eligible LP timely delivers a GHMA Opportunity Participation
Notice and the GHMA Opportunity NDA, if required (such GHMA Eligible LP, a “GHMA
Participating LP” with respect to the applicable GHMA Opportunity), and any
Affiliate of such GHMA Participating LP is pursuing, or intends to potentially
pursue, any direct and/or indirect investment opportunity (by way of equity
and/or Debt) in respect of such GHMA Opportunity Asset (a “GHMA Competing
Affiliate”), the GHMA Participating LP shall, within five (5) Business Days
after its receipt of such GHMA Opportunity 1st Notice, deliver a notice to
PKY/GP that such GHMA Participating LP has a potential GHMA Competing Affiliate
(a “GHMA Competing LP Notice”). If a GHMA Competing Affiliate exists, then:
(i) any and all data, reports, notices, decision-making and other information
provided by PKY/GP or any GHMA Parkway Party relating to the GHMA Opportunity
(collectively, the “PKY GHMA Information”) shall be deemed to be confidential
and proprietary information; (ii) the GHMA Participating LP shall establish a
“confidentiality wall” between the opportunity pursuit and decision-making team
of the GHMA Participating LP and their advisors (collectively, the “GHMA
Participating LP Team”) and the decision-making team of the GHMA Competing
Affiliate and their advisors (collectively, the “GHMA Competing Affiliate
Team”); and (iii) the GHMA Participating LP shall not (and shall not allow any
Person on the GHMA Participating LP Team) to directly or indirectly share or
disclose any of the PKY GHMA Information with or to any Person on the GHMA
Competing Affiliate Team. Notwithstanding the foregoing, if there is a common
investment or decision-making committee of a GHMA Participating LP and its
Affiliates that is charged with final decision-making regarding investment
opportunities for both the GHMA Participating LP and the GHMA Competing
Affiliate (an “Eligible LP Investment Committee”), the GHMA Participating LP may
share such PKY GHMA Information with such Eligible LP Investment Committee
provided that such Eligible LP Investment Committee shall not (directly or
indirectly), share or disclose any of the PKY GHMA Information with/to any
Person on the GHMA Competing Affiliate Team. Subject to strict compliance with
the foregoing obligations, the applicable GHMA Competing Affiliate may pursue
such GHMA Opportunity Asset independently regardless of whether the GHMA
Participating LP continues its participation in the GHMA Opportunity with PKY/GP
or any GHMA Parkway Party hereunder.

8.3 GHMA Opportunity 2nd Notice and Response.

(a) If there is at least one (1) GHMA Participating LP, then PKY/GP shall
deliver to the GHMA Participating LP(s) a notice (a “GHMA Opportunity 2nd
Notice”) setting forth, to the best of PKY/GP’s then current knowledge, as
applicable: (i) a brief description of the general nature of the GHMA
Opportunity (i.e., to (x) acquire, directly or indirectly, ownership and control
of a GHMA Opportunity Asset, (y) acquire and/or provide Debt secured, directly
or indirectly, by a GHMA Opportunity Asset or (z) seek investors to acquire
equity in a GHMA Parkway Party-owned GHMA Opportunity Asset); (ii) the
address(es) of the GHMA Opportunity Asset; (iii) the aggregate net rentable
square feet of the GHMA Opportunity Asset (the “GHMA Opportunity Asset NRSF”);
(iv) the estimated budget to close on such GHMA Opportunity (the “GHMA
Opportunity Estimated Cost”) and the extent to which the GHMA Parkway Party then
anticipates initially capitalizing such GHMA Opportunity Estimated Cost with
equity and/or with debt; (v) the net present value (as reasonably estimated by
General Partner) of the net return attributable to such GHMA Opportunity Asset,
calculated in

 

66



--------------------------------------------------------------------------------

accordance with the Accounting Principles using a discount rate of 9% (the “GHMA
Opportunity Estimated Return”), as well as such other pro forma information
generally as PKY/GP or the applicable GHMA Parkway Party may possess with
respect to projected returns and cash flows; (vi) the estimated date by which a
deposit required in connection with any agreement to acquire and/or finance the
GHMA Opportunity is then anticipated to be due; (vii) the estimated date by
which closing on the GHMA Opportunity is then anticipated to occur; (viii) a
schedule of the then estimated third party pursuit costs (including any legal
fees, deposits, brokerage commissions and/or financing fees and costs)
anticipated to be incurred in connection with the pursuit and closing of the
GHMA Opportunity (collectively, even if same exceed the scheduled amount, the
“GHMA Opportunity Pursuit Costs”); and (ix) other material information regarding
the GHMA Opportunity then in the possession or control of PKY/GP. If a GHMA
Opportunity involves a GHMA Parkway-Owned Opportunity, then the GHMA Opportunity
2nd Notice will be modified as appropriate to reflect the different
circumstances applicable to the current GHMA Opportunity as opposed to pursuit
of a third party investment.

(b) With respect to any GHMA Parkway-Owned Opportunity, (i) the GHMA
Participating LP(s) shall deliver a GHMA LP No Go Response or a GHMA LP Go
Response within the time periods specified in Section 8.3(c); (ii) the GHMA
Participating LP(s) shall complete all due diligence, and PKY/GP and the GHMA
Participating LPs shall endeavor in good faith to execute a contribution
agreement or purchase agreement for the GHMA Parkway-Owned Opportunity, in each
case, no later than forty-five (45) days after delivery of the final GHMA LP Go
Response, and (iii) unless otherwise agreed by PKY/GP and the GHMA Participating
LP(s), such contribution agreement or purchase agreement shall provide for
closing for such GHMA Parkway-Owned Opportunity within ten (10) Business Days
after the execution thereof. If PKY/GP and the GHMA Participating LPs do not
reach agreement on a contribution agreement or purchase agreement for the GHMA
Parkway-Owned Opportunity within forty-five (45) days after delivery of the
final GHMA LP Go Response or such longer period as may be agreed upon by PKY/GP
and the GHMA Participating LP(s) in writing, the applicable GHMA Parkway Party
shall have the right, upon written notice to the GHMA Participating LP(s), to
terminate negotiations and market and, if applicable, consummate the
co-investment opportunity with any Person upon terms it deems desirable or
appropriate, subject to Section 8.4 below.

(c) Within ten (10) Business Days after delivery of a GHMA Opportunity 2nd
Notice, each GHMA Participating LP shall deliver a notice to PKY/GP stating that
such GHMA Participating LP either (i) is not interested in pursuing the GHMA
Opportunity (a “GHMA LP No Go Response”) or (ii) is interested in pursuing the
GHMA Opportunity (a “GHMA LP Go Response”). If a GHMA Participating LP fails to
deliver a GHMA LP Go Response within such ten (10) Business Days, then such GHMA
Participating LP shall be deemed to have delivered a GHMA LP No Go Response. If
a GHMA Participating LP delivers (or is deemed to have delivered) a GHMA LP No
Go Response, then with respect to the applicable GHMA Opportunity (A) such
Unaffiliated LP shall no longer be deemed to be a GHMA Participating LP and
(B) the provisions of Section 8.7 shall apply.

(d) If both GHMA Participating LPs deliver a GHMA LP Go Response in respect of
the applicable GHMA Opportunity under this Article VIII, then, (i) unless a
different ratio is agreed in writing between the GHMA Participating LPs, the
Class C LP shall be entitled to acquire sixty percent (60%) of

 

67



--------------------------------------------------------------------------------

the GHMA Aggregate LP Pro Rata Share and the Class D LP shall be entitled to
acquire forty percent (40%) of the GHMA Aggregate LP Pro Rata Share (each GHMA
Eligible LP’s share of the GHMA Aggregate LP Pro Rata Share being its “GHMA
Separate LP Pro Rata Share”) and (ii) if at any time from and after the delivery
of the GHMA LP Go Response any GHMA Participating LP subsequently delivers a
GHMA LP Stop Notice and thus becomes a former GHMA Participating LP, the
remaining GHMA Participating LP’s GHMA Separate LP Pro Rata Share shall
automatically become the entire GHMA Aggregate LP Pro Rata Share unless such
remaining GHMA Participating LP delivers a GHMA LP Stop Notice within the time
provided in Section 8.5(c)(i).

8.4 GHMA Opportunity Material Change.

(a) Notwithstanding the provisions of Sections 8.3(c) and (d), PKY/GP shall
continue to keep each remaining GHMA Participating LP and each former GHMA
Participating LP who delivered a GHMA LP No Go Response or a GHMA LP Stop Notice
informed, on a timely basis, as to whether there has been a GHMA Opportunity
Material Change with respect to the GHMA Opportunity described in the applicable
GHMA Opportunity 2nd Notice.

(b) If: (i) there is a GHMA Opportunity Material Change with respect to the GHMA
Opportunity described in the applicable GHMA Opportunity 2nd Notice in response
to which a former GHMA Participating LP delivered or is deemed to have delivered
a GHMA LP No Go Response or a GHMA LP Stop Notice; (ii) the GHMA Parkway Party
and the Affiliate of the remaining GHMA Participating LP have not signed a GHMA
JV relating to the applicable GHMA Opportunity; (iii) a commitment with a third
party lender to finance the acquisition of the GHMA Opportunity has not been
signed; and (iv) the GHMA Opportunity Contract relating to the applicable GHMA
Opportunity has not been signed, then (A) PKY/GP shall deliver a second GHMA
Opportunity 2nd Notice to (x) any remaining GHMA Participating LP and (y) any
former GHMA Participating LP that delivered or is deemed to have delivered a
GHMA LP No Go Response or a GHMA LP Stop Notice and (B) the provisions of
Sections 8.3(a), (c) and (d) shall apply with respect to such second GHMA
Opportunity 2nd Notice (provided that (x) the applicable period within which any
applicable GHMA Participating LP(s) shall be required to deliver a GHMA LP Go
Response or deliver (or be deemed to have delivered) a GHMA LP No Go Response is
reduced from ten (10) Business Days to three (3) Business Days and (y) such
former GHMA Participating LP shall pay its GHMA Separate LP Pro Rata Share of
any GHMA Opportunity Pursuit Costs noted on such GHMA Opportunity 2nd Notice
(which payment will then be shared between the GHMA Parkway Party and the
Affiliate of the remaining GHMA Participating LP on the applicable GHMA
Opportunity Pro Rata Share basis).

8.5 Joint Pursuit. If one or more GHMA Participating LPs executes and delivers a
GHMA LP Go Response, then:

(a) PKY/GP (acting through the GHMA Parkway Party) and each GHMA Participating
LP (acting through its/their Affiliate) shall endeavor to (i) cause the
applicable parties to execute and deliver a binding agreement for pursuit of the
GHMA Opportunity pursuant to a separate venture or other agreement
(collectively, a “GHMA JV”) that will be substantially similar to this Agreement
and, if

 

68



--------------------------------------------------------------------------------

required by an Eligible LP, a REIT subsidiary operating agreement similar to the
Holdco LLC Agreement (provided that: (A) the sole asset(s) of the GHMA JV will
be the investment in the applicable GHMA Opportunity; (B) the percentage
interest of the GHMA Parkway Party in the GHMA JV will be the GHMA Parkway Pro
Rata Share; (C) the percentage interest of each remaining GHMA Participating LP
will be its respective GHMA Separate LP Pro Rata Share; and (D) the provisions
of Section 8.1 shall apply (but without any exception for or reference to any
GHMA Opportunity) and (ii) cause the GHMA JV to enter into an agreement with
respect to the GHMA Opportunity (a “GHMA Opportunity Contract”) and then to
close upon such GHMA Opportunity Contract (a “GHMA Opportunity Closing”),
subject to customary due diligence and feasibility conditions as may be
negotiated in the GHMA Opportunity Contract.

(b) PKY/GP shall, on a reasonably timely basis, (i) keep the GHMA Participating
LP(s) informed of all material matters with respect to the status of the
proposed investment in the GHMA Opportunity and any proposed or actual GHMA
Opportunity Contract, (ii) provide access to all due diligence information,
reports and analyses received in connection with the GHMA Opportunity, and
(iii) consult with the GHMA Participating LP(s) about material decisions and
determinations to be made in regard to the proposed or actual GHMA Opportunity
Contract (but without any obligation or requirement on the part of PKY/GP to
obtain the approval or consent of the GHMA Participating LPs).

(c) Notwithstanding anything to the contrary provided for in this Article VIII,
during the period between delivery of a GHMA LP Go Response and a date that is
not more than ten (10) Business Days prior to the date on which a deposit for a
GHMA Opportunity Contract or a GHMA Opportunity-related financing commitment
becomes nonrefundable (other than upon the counterparty’s default or the failure
of a condition precedent):

(i) Each GHMA Participating LP has the right, for any reason or no reason, to
deliver a notice (a “GHMA LP Stop Notice”) to PKY/GP and the other GHMA
Participating LP, if there is one, stating that the noticing GHMA Participating
LP has elected to terminate its obligation to endeavor to cause its Affiliate to
enter into the GHMA JV. Upon delivery of such a GHMA LP Stop Notice, the
noticing Partner shall no longer be a GHMA Participating LP with respect to the
applicable GHMA Opportunity.

(ii) PKY/GP has the right, for any reason or no reason, to deliver a notice to
the GHMA Participating LP(s) stating that PKY/GP has elected to terminate its
obligation to endeavor to cause the GHMA Parkway Party to enter into the GHMA JV
(a “GHMA Parkway Stop Notice”). Upon delivery of such a GHMA Parkway Stop
Notice: (A) each of the Unaffiliated LPs shall have the right to pursue the
applicable GHMA Opportunity on its own; (B) clauses (i) – (iii) of Section
8.2(d) and Section 8.7 shall no longer apply with respect to the applicable GHMA
Opportunity; and (C) PKY/GP will not (and will not allow any of its Affiliates
to), directly or indirectly, pursue any direct or indirect interest in or with
respect to the applicable GHMA Opportunity (and/or in the underlying GHMA
Opportunity Asset) for a period of twelve (12) months after delivery of the GHMA
Opportunity 1st Notice.

 

69



--------------------------------------------------------------------------------

(d) If both the Class C LP and the Class D LP are GHMA Participating LPs and one
(1) of them delivers a GHMA LP Stop Notice, then notwithstanding anything to the
contrary provided for in this Article VIII, (i) the sole remaining GHMA
Participating LP will automatically and completely (and without further notice
to or act on the part of any Person) be entitled to (and responsible for) the
entire GHMA Aggregate LP Pro Rata Share, unless such other GHMA Participating LP
delivers a GHMA LP Stop Notice prior to the first to occur of (x) ten (10)
Business Days after receipt of the other GHMA LP Stop Notice and (y) the date
that is five (5) Business Days prior to the anticipated date on which a deposit
for a GHMA Opportunity Contract or a GHMA Opportunity-related financing
commitment becomes nonrefundable (other than upon the counterparty’s default or
the failure of a condition precedent); and (ii) the remaining participating
Partner(s) shall promptly refund to the GHMA Eligible LP its share of any
deposit for a GHMA Opportunity Contract or a GHMA Opportunity-related financing
commitment.

(e) If a deposit is required to be funded for a GHMA Opportunity Contract or a
GHMA Opportunity-related financing commitment prior to the deadline for delivery
of a GHMA LP Stop Notice or a GHMA Parkway Stop Notice pursuant to Section
8.5(c), then each GHMA Participating LP shall timely fund its GHMA Separate LP
Pro Rata Share of the GHMA Aggregate LP Pro Rata Share of such deposit. If such
GHMA Participating LP fails to timely fund its GHMA Separate LP Pro Rata Share
of the GHMA Aggregate LP Pro Rata Share of such deposit, then such GHMA
Participating LP shall be deemed to have given a GHMA LP No Go Response.

8.6 Failure to Close Together.

(a) If the GHMA Parkway Party and the Affiliate(s) of the GHMA Participating
LP(s) fail, for any reason or no reason, to enter into the GHMA JV, to enter
into the GHMA Opportunity Contract, to fund their respective GHMA Opportunity
Pro Rata Share of capital contributions to the GHMA JV and/or to close under the
GHMA Opportunity Contract (any such event, a “GHMA Opportunity Closing
Failure”), then the following provisions shall apply. Except as provided for in
Sections 8.6(g) and (h) below, each of the A/B Partners and the GHMA
Participating LPs shall be responsible for its GHMA Opportunity Pro Rata Share
of GHMA Opportunity Pursuit Costs incurred through the date on which it
delivered its GHMA Parkway Stop Notice or GHMA LP Stop Notice, as applicable. By
way of example only, if both the Class C LP and the Class D LP were initially
GHMA Participating LPs, the Class C LP delivered a GHMA LP Stop Notice on
September 15, the Class D LP delivered a GHMA LP Stop Notice on October 1 and a
GHMA Opportunity Closing Failure occurred on November 15, then (i) with respect
to GHMA Opportunity Pursuit Costs incurred through September 15, the A/B
Partners would bear 51%, and the Class C LP and Class D LP would bear the
remaining 49% in the ratio of their respective GHMA Separate LP Pro Rata Shares;
(ii) with respect to GHMA Opportunity Pursuit Costs incurred between
September 15 through October 1, the A/B Partners would bear 55% and the Class D
LP would bear 45%; and (iii) with respect to GHMA Opportunity Pursuit Costs
incurred on or after October 2, the A/B Partners would bear 100%.

(b) Notwithstanding anything provided for herein to the contrary (but subject to
Section 8.6(g)), if by the date that is ten (10) Business Days prior to the date
on which the deposit for a GHMA Opportunity Contract or for a GHMA
Opportunity-related financing commitment becomes

 

70



--------------------------------------------------------------------------------

nonrefundable (other than upon the counterparty’s default or the failure of a
condition precedent) (i) neither the GHMA Participating LP(s) nor the GHMA
Parkway Party have delivered a GHMA Stop Notice and (ii) the GHMA Participating
LP(s) and GHMA Parkway Party have failed to agree upon the final terms and
conditions of the GHMA JV or GHMA Opportunity Contract, then unless otherwise
agreed by the parties, (A) the GHMA Participating LP(s) shall be deemed to have
delivered GHMA Stop Notices as of such date (and the provisions of Section 8.7
shall apply) and (B) the GHMA Parkway Party may proceed with the closing of the
GHMA Opportunity pursuant to the terms of this Agreement.

(c) PKY/GP shall deliver to each Partner who shall be responsible for any GHMA
Opportunity Pursuit Costs a schedule (with invoices) setting forth (i) all GHMA
Opportunity Pursuit Costs paid or incurred through the date of delivery of the
applicable GHMA Parkway Stop Notice and/or the GHMA LP Stop Notice(s) and
(ii) how much each Partner is required to pay in order to “true-up” the
respective obligations of the Partners in regard to all applicable GHMA
Opportunity Pursuit Costs.

(d) The applicable Partner(s) shall pay the applicable amount shown on such
schedule as being owed by such by such Partner within ten (10) Business Days
after receipt of such schedule, failing which the unpaid amount shall be deemed
a Deficiency Loan from PKY/LP to the applicable Partner made as of the tenth
(10th) Business Day after delivery of such schedule (subject, however, to a
recipient’s right to reasonably contest the same).

(e) Notwithstanding the foregoing, if there shall be a GHMA Opportunity Closing
Failure and a GHMA Parkway Party (or its designee) shall otherwise close on the
GHMA Opportunity within one hundred eighty (180) days after the date by which
the closing on the GHMA Opportunity was anticipated to occur as set forth in the
GHMA Opportunity 2nd Notice, then PKY/GP shall reimburse any such GHMA
Participating LP that is not in default of its obligations under this Article
VIII (including Section 8.6(h)) with respect to such GHMA Opportunity and that
made any payments in respect of any GHMA Opportunity Pursuit Costs, within ten
(10) Business Days after the later to occur of (i) such closing or (ii) receipt
of an invoice from a GHMA Participating LP for reimbursement of such GHMA
Opportunity Pursuit Costs (failing which the unpaid amount shall be deemed a
Deficiency Loan from such GHMA Participating LP to the PKY/LP made as of such
later date).

(f) If a Partner (by virtue of its own acts or acts of such Partner’s
Affiliate(s) for which such Partner is responsible under this Article VIII) is
in breach of its obligations under this Article VIII, then other Partner(s)
shall have the right to pursue all rights and remedies against such breaching
Partner as may be available at law or in equity, provided that the Partner
seeking such relief (i) is either PKY/GP or a GHMA Participating LP; (ii) is not
otherwise in default of its obligations under this Article VIII (including
Section 8.6(h)); and (iii) commences the Proceeding to enforce such rights
within sixty (60) days after first obtaining actual knowledge of such breach.

(g) Notwithstanding the other provisions of this Article VIII, if a default by
one or more of the Partners, the GHMA Parkway Party and/or the Affiliate(s) of
the GHMA Participating LP(s) causes a GHMA Opportunity Closing Failure and a
deposit under a loan commitment or GHMA Opportunity Contract is forfeited as a
result of such GHMA Opportunity Closing Failure, then the

 

71



--------------------------------------------------------------------------------

defaulting party or parties shall bear sole responsibility for such forfeited
deposit, and shall reimburse the non-defaulting party or parties, if any, for
their share of the same. Any amounts required to be paid under this paragraph
that remain unpaid after ten (10) Business Days shall be deemed a Deficiency
Loan from the unpaid Partner that is (or is an Affiliate of) the applicable
non-defaulting party to the Partner that is (or is an Affiliate of) the
applicable defaulting party.

(h) Notwithstanding the other provisions of this Article VIII, if the GHMA
Parkway Party and/or the Affiliate(s) of the GHMA Participating LP(s) shall fail
to pay its/their respective GHMA Opportunity Pro Rata Share of GHMA Opportunity
Pursuit Costs (including payment of any deposit under a loan commitment or GHMA
Opportunity Contract) within ten (10) Business Days after receipt of an invoice
from PKY/GP (or, if the GHMA Parkway Party is the defaulting party, from a GHMA
Participating LP), then the Partner that failed (or whose Affiliate failed) to
make such payment shall: (i) be deemed to be in default of its obligations under
this Article VIII; (ii) forfeit all GHMA Opportunity Pursuit Costs paid for such
GHMA Opportunity to date; and (iii) if the GHMA Opportunity fails to close,
reimburse the other applicable Partners for 100% of the GHMA Opportunity Pursuit
Costs paid by such other Partners (or its/their respective Affiliate(s)) within
ten (10) Business Days after receipt of an invoice for such reimbursement
(failing which the unpaid amount shall be deemed a Deficiency Loan from the
other applicable Partners to such defaulting Partner made as of the date the
non-defaulting Partner (or its Affiliate) made the applicable payment(s)).

(i) In the event of any breach of the provisions of Section 8.2(e) by an
Unaffiliated LP or any Person for whom it is responsible under Section 8.2(e),
the Company shall be entitled to exercise all remedies available to it at law or
in equity (including seeking injunctive relief and consequential damages) and
the provisions of Section 8.7 shall apply to such Unaffiliated LP.

8.7 Consequences of Delivery of GHMA LP No Go Response or a GHMA Stop Notice. If
a GHMA Participating LP delivers a GHMA LP No Go Response or a GHMA Stop Notice
after receiving a GHMA Opportunity 2nd Notice, then with respect to the GHMA
Opportunity covered by such GHMA Opportunity 2nd Notice: (i) such former GHMA
Participating LP shall have no right to participate with respect to the
applicable GHMA Opportunity; (ii) PKY/GP shall have no further duty, liability,
obligation or responsibility of any kind or nature whatsoever to such to such
former GHMA Participating LP pursuant to this Article VIII in connection with
the GHMA Opportunity or the underlying GHMA Opportunity Asset except as provided
in Section 8.4; (iii) actions taken by any GHMA Parkway Party in connection with
such GHMA Opportunity (and/or the underlying GHMA Opportunity Asset) shall, for
purposes of such former GHMA Participating LP, be deemed to be an Other
Affiliate Activity to which the provisions of Section 8.1 apply; and (iv) and
such former GHMA Participating LP will not, except with respect to any GHMA
Competing Affiliate acting in strict compliance with Section 8.2(d) above,
pursue any direct or indirect investment (by way of equity and/or Debt) in the
applicable GHMA Opportunity (and/or in the underlying GHMA Opportunity Asset)
for a period of twelve (12) months after delivery of the GHMA Opportunity 1st
Notice.

8.8 Cost Sharing, Pursuit or Contribution Agreement. If PKY/GP and the GHMA
Participating LP(s), in their discretion, execute a cost sharing, pursuit or
contribution agreement in connection with a

 

72



--------------------------------------------------------------------------------

GHMA Opportunity (a “GHMA Opportunity Future Joint Pursuit Agreement”) and the
terms of such GHMA Opportunity Future Joint Pursuit Agreement are inconsistent
with or modify the terms of this Article VIII, the terms of the GHMA Opportunity
Future Joint Pursuit Agreement shall supersede the terms of this Article VIII.

END OF ARTICLE VIII

 

73



--------------------------------------------------------------------------------

ARTICLE IX

ASSET SALE ROFO PROVISIONS

9.1 Asset Sale ROFO Notice.

(a) Except as provided for in this Article IX, the Company shall not implement a
process and/or endeavor to sell (or actually sell) any of the Project Entities
or Project Assets (other than immaterial transfers of personal property in the
ordinary course of business to parties other than Affiliates of General Partner)
other than pursuant to an Approved Major Decision.

(b) Notwithstanding the foregoing (but subject in all events to the provisions
of Sections 9.1(c) and (d)), a Partner (the “ROFO Offeror”) shall have the
right, at any time, to deliver an offer notice (a “ROFO Offer Notice”) to the
other Partners (the “ROFO Offerees”) requiring that either (i) one (1) or both
of the ROFO Offerees acquire the Partnership Interest of the ROFO Offeror
pursuant to the terms of this Article IX or (ii) the Holdco Board of Directors
and the Holdco Officers hire a nationally recognized third party broker to
market all or substantially all of the Project Assets at a minimum all cash
purchase price (the “Minimum Gross Sale Price”) and thereafter endeavor to sell
all of the Project Assets for not less than ninety-six percent (96%) of the
Minimum Gross Sale Price on an all cash basis (an “Asset Sale Process”).

(c) For all purposes under this Article IX, (i) the A/B Partners shall be deemed
to be a single Partner as: (A) a ROFO Offeror; (B) a ROFO Offeree; (C) a ROFO
Buyer; (D) a ROFO Seller; (E) a ROFO Defaulting Buyer; and (F) a ROFO Defaulting
Seller and (ii) accordingly, there shall only be deemed to be three (3) Partners
acting under this Article IX.

(d) Notwithstanding the other provisions of this Section 9.1: (i) no Partner may
deliver a ROFO Offer Notice if a Partner has already delivered a ROFO Offer
Notice under this Article IX or under Article XIV until the earliest to occur of
(A) a ROFO Closing under this Article IX or under Article XIV, (B) the
occurrence of a ROFO Seller Default or a ROFO Buyer Default, (C) a closing
pursuant to the Asset Sale ROFO Provisions, (D) the termination of the Asset
Sale Process or (E) a sale of the ROFO Offeror’s Partnership Interest to a
Permitted Transferee pursuant to this Article IX or Article XIV; (ii) the
Unaffiliated LPs may jointly deliver a ROFO Offer Notice (in which event they
shall be deemed to be a single ROFO Seller for purposes of the Asset Sale ROFO
Provisions); and (iii) neither the Class C LP nor the Class D LP may deliver a
ROFO Offer Notice under this Article IX until the third (3rd) anniversary of the
Effective Date (except that if the Class C LP and the Class D LP jointly deliver
a ROFO Offer Notice or if the Class C LP does not have the right to deliver a
ROFO Offer Notice as provided in Section 2.10 then the foregoing lockout period
shall not apply).

(e) If the Class A Partner is a ROFO Seller, then the Class A Partner shall
Transfer its Holdco Series B Preferred Units to one of the ROFO Buyers or
otherwise as the Class D LP may in its sole discretion direct.

9.2 Calculation of Net Equity Value and ROFO Sale Price. If an Unaffiliated LP
delivers a ROFO Offer Notice, then the General Partner and the ROFO Unaffiliated
LPs shall work diligently and

 

74



--------------------------------------------------------------------------------

cooperatively to cause the Company Accountants (or if the then current Company
Accountants are unable or unwilling, another “Big Four” accounting firm) to
prepare and deliver to the Partners, within fifteen (15) Business Days after
delivery of the ROFO Offer Notice, at the Company’s cost and expense, a
statement (the “NEV Statement”) setting forth: (i) a calculation of the net
proceeds that would be received by the Partners if (A) the Project Assets were
sold for an amount equal to ninety-eight percent (98%) of the Minimum Gross Sale
Price; (B) such sale price were adjusted upward or downward in accordance with
customary prorations of receivables, payables, assets and liabilities in
connection with a sale of real property; (C) the remaining liabilities of the
Project Entities to third parties were repaid (including Debt and Ordinary
Course Debt, but excluding any prepayment penalties and/or defeasance costs that
would be due and payable upon an early prepayment of any Debt); and (D) all
available cash (including Lender reserves and the Estimated 6 Month Working
Capital Amount) were distributed to the Partners (the “Net Equity Value”); (ii)
the product of the Net Equity Value and the Percentage Interest of the ROFO
Offeror as of the date of the ROFO Offer Notice (for the balance of this Article
IX, the “ROFO Estimated Price”); and (iii) the work product supporting such
calculations. Such determination of the Net Equity Value and the ROFO Estimated
Price shall be final and binding on the Partners absent manifest error.

9.3 Asset Sale ROFO Response.

(a) Each ROFO Offeree shall, within sixty (60) days after delivery of the NEV
Statement (the “ROFO Response Period”), deliver a notice to the ROFO Offeror and
the other Partners stating that the ROFO Offeree has elected to either (i) not
be a ROFO Buyer in response to the ROFO Offer Notice (a “ROFO No Buy Response”)
or (ii) be a ROFO Buyer in response to the ROFO Offer Notice (a “ROFO Buy
Response”).

(b) If a ROFO Offeree fails to deliver a ROFO Buy Response within the ROFO
Response Period, then such ROFO Offeree shall be deemed to have delivered a ROFO
No Buy Response.

(c) If a ROFO Offeree delivers a ROFO Buy Response and the other ROFO Offeree
delivers a ROFO No Buy Response, then the first ROFO Offeree shall be afforded
an additional three (3) Business Days to rescind its ROFO Buy Response without
penalty and deliver a ROFO No Buy Response.

9.4 ROFO Buyer Pro Rata Share.

(a) The delivery by a ROFO Offeree of a ROFO Buy Response (except as provided in
Section 9.3(c)) shall be a binding agreement between the ROFO Offeror (as the
“ROFO Seller”) to sell the ROFO Seller’s Partnership Interest to the ROFO
Buyer(s) and such ROFO Offeree (as the “ROFO Buyer”) to buy the ROFO Seller’s
Partnership Interest as provided for in Sections 9.4 through 9.15 and
Section 9.17 (a “ROFO Contract”).

(b) If one (1) ROFO Offeree delivers a ROFO Buy Response and the other ROFO
Offeree delivers (or is deemed to deliver) a ROFO No Buy Response, then except
as provided in Section 9.3(c), (i) the ROFO Offeree that delivered the ROFO Buy
Response will be deemed to be the ROFO Buyer with a ROFO Buyer Pro Rata Share of
100% and (ii) the other ROFO Offeree shall not be a ROFO Buyer.

 

75



--------------------------------------------------------------------------------

(c) If both ROFO Offerees deliver a ROFO Buy Response, then each ROFO Offeree
will be deemed to be a ROFO Buyer with its respective ROFO Buyer Pro Rata Share.

(d) If both (or the only) ROFO Offeree(s) deliver (or are deemed to deliver) a
ROFO No Buy Response, then the provisions of Section 9.16 shall apply.

9.5 Asset Sale ROFO Escrow.

(a) As promptly as practicable, and in any event within ten (10) Business Days
after the expiration of the ROFO Response Period, the General Partner shall:

(i) Deliver a notice to the Partners (a “ROFO Escrow Notice”) setting forth:
(A) which ROFO Offeree(s) delivered a ROFO Buy Response; (B) the ROFO Buyer Pro
Rata Share of each ROFO Buyer; (C) a counterpart of the form ROFO Escrow
Agreement with the applicable names, dates, amounts and other information filled
out that has been executed by the ROFO Escrow Agent; and (D) wire transfer
instructions for a segregated escrow account maintained by the ROFO Escrow Agent
into which each ROFO Buyer shall fund its ROFO Buyer Pro Rata Share of the ROFO
Deposit; and

(ii) Direct the ROFO Escrow Agent to set up such segregated escrow account.

(b) Upon receipt of the ROFO Deposit (or any portion thereof), the ROFO Escrow
Agent shall hold same in such segregated escrow account with any interest earned
thereon to be allocated and paid to the Partner(s) entitled to receive the ROFO
Deposit and only disburse such proceeds (i) pursuant to those provisions in this
Article IX and the ROFO Escrow Agreement where ROFO Escrow Agent is expressly
authorized and directed to disburse the ROFO Deposit (or portion thereof)
without further notice to or from or act on the part of any Person or (ii) upon
the first to occur of: (A) receipt of written direction from both the ROFO
Seller and the ROFO Buyer(s) who funded the ROFO Deposit; (B) a final and
non-appealable order of a court of competent jurisdiction; or (C) an
interpleader Proceeding brought in a court of competent jurisdiction.

9.6 Asset Sale ROFO Deposit.

(a) Within three (3) Business Days after delivery of the ROFO Escrow Notice, a
ROFO Buyer shall (i) execute and deliver a counterpart of the ROFO Escrow
Agreement and (ii) wire transfer into the escrow account an amount equal to the
product of (A) five (5%) percent of the ROFO Estimated Price (the “ROFO
Deposit”) and (B) such ROFO Buyer’s ROFO Buyer Pro Rata Share of the ROFO
Deposit (the “ROFO Pro Rata Deposit Amount”).

(b) Within five (5) Business Days after delivery of the ROFO Escrow Notice, the
ROFO Escrow Agent shall deliver a notice to the Partners (the “ROFO 2nd Escrow
Notice”) setting forth (i) if there is only one (1) ROFO Buyer, whether the ROFO
Buyer funded the ROFO Deposit and (ii) if there are two (2) ROFO Buyers, whether
each ROFO Buyer funded its ROFO Pro Rata Deposit Amount.

 

76



--------------------------------------------------------------------------------

(c) If either (i) there was only one (1) ROFO Buyer and such ROFO Buyer failed
to execute the ROFO Escrow Agreement and fund the ROFO Deposit or (ii) there
were two (2) ROFO Buyers and each failed to execute the ROFO Escrow Agreement
and fund its ROFO Pro Rata Deposit Amount, then: (A) such ROFO Buyer(s) shall be
deemed to be a ROFO Defaulting Buyer; (B) the ROFO Contract shall be deemed
terminated; (C) the ROFO Pro Rata Deposit Amount of such ROFO Buyer(s) shall be
deemed to be a Deficiency Loan from the ROFO Seller to such ROFO Defaulting
Buyer(s) made as of the last Business Day after the expiration of the ROFO
Response Period (or if the provisions of Section 9.3(c) apply, three
(3) Business Days after the expiration of the ROFO Response Period); and (D) the
provisions of Section 9.14 and the provisions of Section 9.16 shall apply.

(d) If there were two (2) ROFO Buyers, one (1) ROFO Buyer failed to execute the
ROFO Escrow Agreement and fund its ROFO Pro Rata Deposit Amount and the other
ROFO Buyer executed the ROFO Escrow Agreement and funded its ROFO Pro Rata
Deposit Amount, then the funding ROFO Buyer shall have three (3) Business Days
after receipt of the ROFO 2nd Escrow Notice either (i) to fund the ROFO Pro Rata
Deposit Amount of the ROFO Defaulting Buyer or (ii) to rescind its ROFO Buy
Response without penalty and deliver a ROFO No Buy Response.

(i) If the funding ROFO Buyer funds the ROFO Pro Rata Deposit Amount of the ROFO
Defaulting Buyer within such three (3) Business Days, then: (A) such funding
ROFO Buyer shall thereafter be the sole ROFO Buyer with a ROFO Buyer Pro Rata
Share equal to 100%; and (B) the provisions of clauses (b) and (c) of
Section 9.14 shall apply to the ROFO Defaulting Buyer.

(ii) If the funding ROFO Buyer rescinds its ROFO Buy Response and delivers a
ROFO No Buy Response within such three (3) Business Days, then (A) the ROFO
Escrow Agent shall (and is hereby expressly authorized and directed to) refund
the ROFO Pro Rata Deposit Amount to the funding ROFO Buyer, (B) the provisions
of clauses (b) and (c) of Section 9.14 shall apply to the ROFO Defaulting Buyer,
and (C) the provisions of Section 9.16 shall apply.

9.7 Asset Sale ROFO Closing Date. The closing of the sale of the Partnership
Interest of the ROFO Seller (the “ROFO Closing”) shall be the first Business Day
after the date that is ninety (90) days after the end of the ROFO Response
Period or such other date as may be agreed to by the ROFO Seller and the ROFO
Buyer(s) (the “ROFO Closing Date”).

9.8 ROFO Pre-Closing Obligations.

(a) Not less than fifteen (15) Business Days prior to the ROFO Closing Date
(i) ROFO Seller will deliver to the ROFO Escrow Agent and ROFO Buyer(s) the form
of ROFO Assignment(s) and (ii) the ROFO Buyer(s) will deliver to the ROFO Escrow
Agent the name and address of the ROFO Assignee(s) for its ROFO Buyer Pro Rata
Share of the Partnership Interest of the ROFO Seller.

(b) If the ROFO Seller or any Partner Related Party of the ROFO Seller is a
party to any Partner Debt Guaranty, then not less than two (2) Business Days
prior to the ROFO Closing Date, the ROFO Buyer(s) will (i) deliver to the ROFO
Escrow Agent (as applicable) fully executed counterparts of the ROFO Loan
Guaranty Release(s) or ROFO Loan Guaranty Indemnity and (ii) deliver copies of
same to the ROFO Seller.

 

77



--------------------------------------------------------------------------------

(c) Not less than two (2) Business Days prior to the ROFO Closing Date, (i) the
ROFO Seller will deliver a notice to ROFO Buyer(s) and the ROFO Escrow Agent
with wire transfer instructions for the payment of the ROFO Final Price;
(ii) the ROFO Seller and the ROFO Buyer(s) will deliver executed counterparts of
the ROFO Assignment(s) to the ROFO Escrow Agent; and (iii) the ROFO Seller and
the ROFO Buyer(s) will (A) agree on the applicable ROFO Other Closing Documents
and (B) deliver executed counterparts of same to the ROFO Escrow Agent.

(d) The Partners shall use their good faith efforts to obtain any required
consents to the ROFO Closing from Lenders to the Project Entities or from other
third parties (and if General Partner is the ROFO Seller, the ROFO Buyer(s)
shall be entitled to communicate directly with such Lenders or third parties in
an effort to obtain such consents, and General Partner shall provide such
information and take all other such actions as may be reasonably requested by
the ROFO Buyer(s) to facilitate the receipt of such consents). In connection
with the foregoing, each ROFO Buyer must offer any such Lender a reasonably
creditworthy replacement guarantor to provide replacements for such ROFO Buyer’s
ROFO Buyer Pro Rata Share of liabilities under any Partner Debt Guaranty with
respect to liabilities first accruing from and after the ROFO Closing. If a
required Lender consent cannot be obtained despite the Partners’ compliance with
the foregoing covenants, then (i) General Partner shall cause the applicable
Debt of the Project Entities to be prepaid or defeased upon the ROFO Closing and
(ii) the ROFO Loan Guaranty Release(s) and/or ROFO Loan Guaranty Indemnities
shall not be required. The receipt of all required consents to the ROFO Closing
from Lenders to the Project Entities or from other third parties and/or the
prepayment or defeasance of any applicable Debt of the Project Entities shall be
a condition precedent to the ROFO Closing.

(e) If the Class C LP is a ROFO Buyer hereunder, the Class C LP shall be
entitled to identify one or more designees (which may be Affiliates of the
Class C LP or third parties) that comply with the Transfer Restrictions to take
title to all or any part of the ROFO Seller’s Partnership Interest. The ROFO
Seller and the other Partners shall cooperate in all necessary respects with
such designation.

(f) If the Class D LP is a ROFO Buyer hereunder, the Class D LP shall be
entitled to identify one or more designees (which may be Affiliates of the
Class D LP or third parties) that comply with the Transfer Restrictions to take
title to all or any part of the ROFO Seller’s Partnership Interest. The ROFO
Seller and the other Partners shall cooperate in all necessary respects with
such designation.

9.9 Possible Adjustments to the ROFO Estimated Price.

(a) Not less than three (3) Business Days prior to the ROFO Closing Date, the
General Partner shall deliver an adjustment statement (the “ROFO Adjustment
Statement”) to the Partners and the ROFO Escrow Agent setting forth the
following: (i) the final price to be paid to the ROFO Seller (the “ROFO Final
Price”); (ii) the amount by which the ROFO Final Price exceeds the ROFO Deposit
(the “ROFO Closing Amount Due”); and (iii) the ROFO Buyer Pro Rata Share of the
ROFO Closing Amount Due owed by a ROFO Buyer.

 

78



--------------------------------------------------------------------------------

(b) The ROFO Adjustment Statement will make the following adjustments (the “ROFO
Adjustments”):

(i) Subtract the amount of any Distributions actually (or deemed) paid to the
ROFO Seller between the date of delivery of the ROFO Offer Notice and the
scheduled ROFO Closing Date from the ROFO Estimated Price (and therefore from
the ROFO Closing Amount Due and the ROFO Final Price).

(ii) Add the amount of any Additional Capital Contributions actually (or deemed)
paid by ROFO Seller (other than, if the A/B Partners are the ROFO Seller, any
Additional Capital Contribution to the extent required to pay or satisfy any A/B
Retained Liability) between the date of delivery of the ROFO Offer Notice and
the ROFO Closing Date to the ROFO Estimated Price (and therefore to the ROFO
Closing Amount Due and the ROFO Final Price).

(iii) If there is a Deficiency Loan Outstanding Amount owed by the ROFO Seller
to a ROFO Buyer, then subtract such amount (calculated with interest accruing at
the Deficiency Loan Rate through the then scheduled ROFO Closing Date) from
(A) the ROFO Estimated Price (and therefore from the ROFO Final Price and the
ROFO Closing Amount Due) and (B) what would otherwise be such ROFO Buyer’s ROFO
Pro Rata Share of the ROFO Final Price and the ROFO Closing Amount Due.

(iv) If there is a Deficiency Loan Outstanding Amount owed by a ROFO Buyer to
the ROFO Seller, then add such amount (calculated with interest accruing at the
Deficiency Loan Rate through the then scheduled ROFO Closing Date) to (A) the
ROFO Estimated Price (and therefore to the ROFO Final Price and the ROFO Closing
Amount Due) and (B) what would otherwise be such ROFO Buyer’s ROFO Pro Rata
Share of the ROFO Final Price and the ROFO Closing Amount Due.

(c) If applicable, the General Partner will deliver to the Partners an update to
the ROFO Adjustments prior to the ROFO Closing Date to reflect applicable
changes in the calculations.

9.10 Challenges to the ROFO Adjustment Statement.

(a) Any Unaffiliated LP that is a ROFO Seller or ROFO Buyer shall have the right
to challenge the ROFO Adjustment Statement by delivery of a notice to General
Partner, the Company Accountants and the other Partners within ten (10) Business
Days after the ROFO Closing (i) setting forth, in reasonable detail, the reasons
for such challenge and (ii) including an engagement agreement with the Company
Accountants (at the cost and expense of the Partner(s) challenging the ROFO
Adjustment Statement) for the Company Accountants to complete a ROFO Adjustment
within thirty (30) days after delivery of the challenge notice (a “ROFO
Adjustment Challenge Notice”). If the then current Company Accountants are
unable or unwilling to prepare and deliver the ROFO Adjustments within such

 

79



--------------------------------------------------------------------------------

time, then such Unaffiliated LP(s) shall have the right to retain (at the
Company’s cost and expense) an alternative Company Accountant to prepare and
deliver a calculation of the ROFO Adjustment within such time.

(b) If no Unaffiliated LP delivers a ROFO Adjustment Challenge Notice within
such time, then ROFO Adjustment Statement (as same may be updated) shall be
deemed final and binding upon the ROFO Seller and the ROFO Buyer(s).

(c) If an Unaffiliated LP delivers a ROFO Adjustment Challenge Notice within
such time, then (i) General Partner and the Unaffiliated LP that delivered the
ROFO Adjustment Challenge Notice shall work diligently and cooperatively to
cause the applicable Company Accountants to complete their calculation of the
ROFO Adjustments within thirty (30) days after delivery of the ROFO Adjustment
Challenge Notice and (ii) the Company Accountants’ calculation of the ROFO
Adjustments (as same may be updated) shall be deemed final and binding upon the
ROFO Seller and the ROFO Buyer(s). Notwithstanding the forgoing, (A) the ROFO
Seller and the ROFO Buyer(s) shall close under the ROFO Contract on the ROFO
Closing Date based upon the calculation of the ROFO Final Price and the ROFO
Closing Amount Due from the ROFO Buyer(s) in the ROFO Adjustment Statement (as
same may be updated) and (B) if the Company Accountants’ calculation of the ROFO
Final Price and the ROFO Closing Amount Due from the ROFO Buyer(s) delivered
after the ROFO Closing are different than the General Partner’s calculation,
then the Company Accountants’ calculation of the ROFO Final Price shall be
deemed final and binding upon the ROFO Seller and the ROFO Buyer(s) absent
manifest error, and the ROFO Seller and the ROFO Buyer(s) shall adjust with each
other accordingly within five (5) Business Days after receipt of the Company
Accountants’ calculation.

9.11 ROFO Closing. On the ROFO Closing Date:

(a) (i) (A) If there is one (1) ROFO Buyer, such ROFO Buyer will fund the ROFO
Closing Amount Due to the ROFO Escrow Agent, and (B) if there are two (2) ROFO
Buyers, each ROFO Buyer shall fund its respective portion of the ROFO Closing
Amount Due to the ROFO Escrow Agent, and (ii) the ROFO Buyer(s) will authorize
and direct the ROFO Escrow Agent to pay the ROFO Seller the ROFO Final Price by
wire transfer of immediately available funds as designated in the notice from
ROFO Seller referred in Section 9.8(c).

(b) ROFO Seller and ROFO Buyer(s) will authorize and direct the ROFO Escrow
Agent to deliver fully executed counterparts of the ROFO Assignment(s) to ROFO
Seller and ROFO Buyer(s).

(c) ROFO Buyer(s) will authorize and direct the ROFO Escrow Agent to deliver
fully executed counterparts of the ROFO Loan Guaranty Release(s) and/or ROFO
Loan Guaranty Indemnities to the ROFO Seller.

(d) ROFO Seller and ROFO Buyer(s) will authorize and direct the ROFO Escrow
Agent to deliver fully executed counterparts of all applicable ROFO Other
Closing Documents to ROFO Seller and ROFO Buyer(s).

 

80



--------------------------------------------------------------------------------

(e) ROFO Seller and ROFO Buyer(s) will each pay its own costs and expenses in
connection with the transactions contemplated by this Article IX.

(f) Upon an early prepayment of any Debt of any Project Entity in accordance
with Section 9.8(d), (i) the outstanding principal balance and accrued interest
of such Debt shall be funded either by (A) replacement Debt Approved by the
Partners (other than the ROFO Seller) as a Major Decision or (B) Additional
Capital Contributions of the Partners (other than the ROFO Seller), pro rata
based on the Partners’ Percentage Interests in the Company upon the consummation
of the ROFO Closing, which Additional Capital Contributions must be Approved by
the Partners (other than the ROFO Seller) as a Major Decision, (ii) without
duplication of amounts described in the foregoing clause (i), any prepayment
penalties or other costs or expenses of any prepayment or defeasance of the
existing Debt shall be borne by the ROFO Seller and the ROFO Buyer(s), in each
case pro rata based on such ROFO Seller’s or ROFO Buyer’s Percentage Interest
relative to the aggregate Percentage Interests of all ROFO Sellers and ROFO
Buyers, and (iii) without duplication of amounts described in the foregoing
clause (i), the costs and expenses of incurring any replacement Debt (such as
commitment fees, brokerage commissions, title costs and legal fees) shall be
borne by an Additional Capital Contribution of the Partners (other than the ROFO
Seller), pro rata based on the Partners’ Percentage Interests in the Company
upon the consummation of the ROFO Closing, which Additional Capital
Contributions must be Approved by the Partners (other than the ROFO Seller) as a
Major Decision. At the parties’ election, the ROFO Buyer(s) may pay one hundred
percent (100%) of the amounts described in the foregoing clause (ii) and receive
a credit against the ROFO Closing Amount Due for the ROFO Seller’s share
thereof.

9.12 ROFO Seller Default. A ROFO Seller shall be deemed to be a “ROFO Defaulting
Seller” if the ROFO Seller shall fail to: (a) deliver the form ROFO
Assignment(s) as provided for in Section 9.8(a); (b) deliver the wire transfer
instructions as provided for in Section 9.8(c); (c) deliver the executed
counterparts of the ROFO Other Closing Documents and closing instructions as
provided for in Section 9.8(c); (d) authorize and direct the ROFO Escrow Agent
to make the other deliveries after the ROFO Buyer(s) have funded the ROFO
Closing Amount Due as provided for in Section 9.11 upon the ROFO Seller’s
compliance with its obligations pursuant to this Article IX in all material
respects; or (e) timely perform any other covenant of the ROFO Seller pursuant
to this Article IX in all material respects.

9.13 ROFO Buyer Default.

(a) A ROFO Buyer shall be deemed to be a “ROFO Defaulting Buyer” if the ROFO
Buyer shall fail to: (i) deliver the name and address of the ROFO Assignee as
provided for in Section 9.8(a); (ii) deliver the ROFO Loan Guaranty Release(s)
and/or ROFO Loan Guaranty Indemnities as provided for in Section 9.8(b); (iii)
deliver the executed counterparts of the ROFO Other Closing Documents and
closing instructions as provided for in Section 9.8(c); (iv) fund its portion of
the ROFO Closing Amount Due as provided for in Section 9.11(a); (v) authorize
and direct the ROFO Escrow Agent to pay the ROFO Final Price and make the other
deliveries to the ROFO Seller as provided for in Section 9.11 upon the ROFO
Buyer(s)’ compliance with its or their obligations pursuant to this Article IX
in all material respects; or (vi) timely perform any other covenant of such ROFO
Buyer pursuant to this Article IX in all material respects.

 

81



--------------------------------------------------------------------------------

(b) If a ROFO Buyer is deemed to be in default under Section 9.13(a) (a “ROFO
Buyer Default”) then the ROFO Seller shall, within five (5) Business Days after
the scheduled ROFO Closing Date, deliver a notice to the ROFO Buyer(s) and the
ROFO Escrow Agent (a “ROFO Buyer Default Notice”) providing the name(s) of the
ROFO Buyer(s) deemed to be in default and specifying the default(s).

(c) If there is only one (1) ROFO Buyer at the time of the delivery of a ROFO
Buyer Default Notice, then such ROFO Buyer shall have the right, for five
(5) Business Days after receipt of a ROFO Buyer Default Notice, to cure all
defaults (including to fund the entire ROFO Closing Amount Due (with any
applicable additional ROFO Adjustments) and authorize and direct the ROFO Escrow
Agent to pay the entire ROFO Final Price (with any applicable additional ROFO
Adjustments) and make the other deliveries as provided for in Section 9.11).

(i) If such ROFO Buyer takes such curative actions, then the ROFO Closing will
proceed by such fifth (5th) Business Day after receipt of such ROFO Buyer
Default Notice.

(ii) If such ROFO Buyer fails to take such curative actions within such five
(5) Business Days, then: (A) such ROFO Buyer shall be deemed to be a ROFO
Defaulting Buyer; (B) the provisions of Sections 9.14 and 9.16 shall apply; and
(C) the ROFO Escrow Agent shall so notify all of the Partners.

(d) If there were two (2) ROFO Buyers at the time of the delivery of a ROFO
Buyer Default Notice and both were noted as being in default, then such ROFO
Buyers (acting alone or together) shall have the right, for five (5) Business
Days after receipt of such ROFO Buyer Default Notice, to cure all defaults
(including to fund its ROFO Buyer Pro Rata Share of the entire ROFO Closing
Amount Due, with any applicable additional ROFO Adjustments) and authorize and
direct the ROFO Escrow Agent to pay the entire ROFO Final Price (with any
applicable additional ROFO Adjustments) and make the other deliveries as
provided for in Section 9.11).

(i) If both of the ROFO Buyers take such curative actions, then the ROFO Closing
will proceed by such fifth (5th) Business Day after receipt of such ROFO Buyer
Default Notice.

(ii) If one of the ROFO Buyers takes such curative actions as to its own default
alone, then: (A) the ROFO Buyer that did not take the curative action shall be
deemed to be a ROFO Defaulting Buyer and (B) the ROFO Buyer that took the
curative action shall have a further ten (10) Business Days to elect either:

(A) To be the sole ROFO Buyer, fund the balance of the ROFO Closing Amount Due
and make any other appropriate deliveries as provided for in Section 9.11, in
which case (A) the ROFO Seller shall consummate the ROFO Closing with such
curing ROFO Buyer (and the ROFO Seller, the curing ROFO Buyer and the ROFO
Escrow Agent shall amend any of the statements, documents, instruments and
agreements that need to be modified to accommodate such restructured ROFO
Closing); and (B) upon such

 

82



--------------------------------------------------------------------------------

ROFO Closing, that portion of the ROFO Deposit that was funded by the ROFO
Defaulting Buyer shall be deemed liquidated damages paid by the ROFO Defaulting
Buyer to the curing ROFO Buyer (which amount shall be deemed liquidated damages,
actual damages under such circumstances being difficult if not impossible to
determine); or

(B) To elect not to be a ROFO Buyer, in which case (A) the ROFO Escrow Agent
shall release the portion of the ROFO Deposit that was funded by the ROFO
Defaulting Buyer to the ROFO Seller (which amount shall be deemed liquidated
damages, actual damages under such circumstances being difficult if not
impossible to determine); (B) the ROFO Escrow Agent shall refund to the ROFO
Buyer that took the curative action the portion of the ROFO Deposit that it
funded; (C) the provisions of Sections 9.14 and 9.16 shall apply; and (D) the
ROFO Escrow Agent shall so notify all of the Partners.

(e) If: (i) there were two (2) ROFO Buyers at the time of the delivery of a ROFO
Buyer Default Notice; (ii) only one (1) was noted as being in default in the
ROFO Buyer Default Notice; and (iii) the ROFO Buyer that was noted as being in
default failed to take the curative action as provided for in Section 9.13(c),
then (A) the ROFO Seller shall notify such non-defaulting ROFO Buyer that the
ROFO Defaulting Buyer failed to take the curative action and (B) the
non-defaulting ROFO Buyer shall have the right, for ten (10) Business Days after
receipt of such notice, to fund the ROFO Defaulting Buyer’s portion of the ROFO
Closing Amount Due (with any applicable additional ROFO Adjustments) and cause
the ROFO Escrow Agent to pay the ROFO Final Price (with any applicable
additional ROFO Adjustments) and make the other deliveries as provided for in
Section 9.11.

(i) If such non-defaulting ROFO Buyer takes such curative actions within such
ten (10) Business Days, then (A) the ROFO Seller shall consummate the ROFO
Closing with such ROFO Buyer (and the ROFO Seller, the curing ROFO Buyer and the
ROFO Escrow Agent shall amend any of the statements, documents, instruments and
agreements that need to be modified to accommodate such restructured ROFO
Closing) and (B) upon such ROFO Closing, that portion of the ROFO Deposit that
was funded by the ROFO Defaulting Buyer shall be deemed liquidated damages paid
by the ROFO Defaulting Buyer to the curing ROFO Buyer that closed under the ROFO
Contract (which amount shall be deemed liquidated damages, actual damages under
such circumstances being difficult if not impossible to determine).

(ii) If such non-defaulting ROFO Buyer does not take such curative actions
within such ten (10) Business Days, then (A) the ROFO Escrow Agent shall release
the portion of the ROFO Deposit that was funded by the ROFO Defaulting Buyer to
the ROFO Seller (which amount shall be deemed liquidated damages, actual damages
under such circumstances being difficult if not impossible to determine); (B)
the ROFO Escrow Agent shall refund to the non-defaulting ROFO Buyer the portion
of the ROFO Deposit that it funded; (C) the provisions of Sections 9.14 and 9.16
shall apply; and (D) the ROFO Escrow Agent shall so notify all of the Partners.

(f) Whenever in this Section 9.13 it is provided that all or any portion of the
ROFO Deposit is to be funded to a Partner as liquidated damages, then in the
event the recipient of such portion of the ROFO Deposit is the borrower under a
Deficiency Loan pursuant to which the ROFO Defaulting Buyer is the lender, such
portion of the ROFO Deposit shall first be applied to repayment of the
applicable Deficiency Loan Outstanding Amount.

 

83



--------------------------------------------------------------------------------

9.14 Remedies For a ROFO Defaulting Buyer(s) With No ROFO Closing. If there is a
ROFO Defaulting Buyer and no ROFO Closing, then: (a) intentionally omitted;
(b) the ROFO Defaulting Buyer(s) shall reimburse the ROFO Seller for the actual
and reasonable out-of-pocket costs and expenses theretofore incurred by the ROFO
Seller in connection with the exercise of the rights of the ROFO Seller under
these Asset Sale ROFO Provisions within ten (10) Business Days after receipt by
the ROFO Defaulting Buyer(s) of an invoice for same, the ROFO Defaulting
Buyer(s) being responsible for its/their ROFO Buyer Pro Rata Share of such
expenses (failing which the amount owed shall be deemed to be a Deficiency Loan
from the ROFO Seller to the ROFO Defaulting Buyer(s) made as of the tenth (10th)
Business Day after receipt of such invoice); (c) if the ROFO Buyer(s) is/are an
Unaffiliated LP, such Unaffiliated LP shall have no further rights under
Sections 8.2 through and including 8.6; (d) the provisions of Section 9.16 shall
apply; and (e) if there are two (2) ROFO Defaulting Buyers, then the ROFO
Seller, acting alone, shall have the right to make the Major Decisions provided
for in Section 9.16). The remedies expressly set forth in this Section 9.14 and
elsewhere in this Article IX are intended to be the Partners’ sole and exclusive
remedies for a ROFO Buyer Default.

9.15 Remedies For a ROFO Seller Default.

(a) If the ROFO Seller is deemed to be in default under Section 9.12 (a “ROFO
Seller Default”), then: (i) the ROFO Buyer(s) shall have the right to receive a
return of its/their ROFO Pro Rata Deposit Amount (plus interest) from the ROFO
Escrow Agent; (ii) the ROFO Defaulting Seller shall reimburse the ROFO Buyer(s)
for the actual and reasonable out-of-pocket costs and expenses theretofore
incurred by the ROFO Buyer(s) in connection with the exercise of the rights of
the ROFO Buyer(s) under the Asset Sale ROFO Provisions within ten (10) Business
Days after receipt by the ROFO Defaulting Seller of an invoice for same (failing
which the amount owed shall be deemed to be a Deficiency Loan from the ROFO
Buyer(s) Seller to the ROFO Defaulting Seller made as of the tenth (10th)
Business Day after receipt of such invoice(s)); and (iii) if the ROFO Seller is
an Unaffiliated LP, such Unaffiliated LP shall have no further rights under
Sections 8.2 through and including 8.6.

(b) In addition to and not in limitation of the foregoing, if (i) a ROFO Buyer
(or the ROFO Buyers, acting jointly) deliver a notice to the ROFO Defaulting
Seller within thirty (30) days after the scheduled ROFO Closing Date advising
the ROFO Defaulting Seller that the ROFO Buyer(s) is/are ready, willing and able
to close and (ii) the ROFO Defaulting Seller shall nevertheless fail to perform
its obligations to consummate the ROFO Closing within such thirty (30) days,
then: (A) such ROFO Buyer(s) shall have the right to commence a Proceeding
against ROFO Seller to specifically enforce the obligations of ROFO Seller to
close under the ROFO Contract and (B) the ROFO Final Price will be ninety-five
percent (95%) of what the defaulting ROFO Defaulting Seller’s ROFO Final Price
would have been had the ROFO Closing taken place on the ROFO Closing Date. If
specific performance of the obligations

 

84



--------------------------------------------------------------------------------

of ROFO Seller is not available, then the ROFO Seller shall owe to each ROFO
Buyer, as a Deficiency Loan, an amount equal to the product of (x) such ROFO
Buyer’s ROFO Buyer Pro Rata Share and (y) five percent (5%) of the ROFO Final
Price (which amount shall be deemed liquidated damages, actual damages under
such circumstances being difficult if not impossible to determine).

(c) If a ROFO Buyer is entitled to acquire all or a portion of the ROFO
Defaulting Seller’s Partnership Interest at a discounted price as provided in
clause (B) of Section 9.15(b), then in the event such ROFO Buyer is the borrower
under a Deficiency Loan pursuant to which the ROFO Defaulting Seller is the
lender, such discounted price shall not be available (and the ROFO Final Price
payable by such ROFO Buyer shall be one hundred percent (100%) of such ROFO
Buyer’s ROFO Buyer Pro Rata Share of what the defaulting ROFO Defaulting
Seller’s ROFO Final Price would have been had the ROFO Closing taken place on
the ROFO Closing Date) unless an equal amount of the applicable Deficiency Loan
Outstanding Amount is repaid simultaneously with the ROFO Closing. If a ROFO
Buyer is entitled to liquidated damages from a ROFO Defaulting Seller pursuant
to the last sentence of Section 9.15(b), then in the event such ROFO Buyer is
the borrower under a Deficiency Loan pursuant to which the ROFO Defaulting
Seller is the lender, such liquidated damages shall first be applied to
repayment of the applicable Deficiency Loan Outstanding Amount.

(d) The remedies expressly set forth in this Section 9.15 and elsewhere in this
Article IX are intended to be the Partners’ sole and exclusive remedies for a
ROFO Seller Default.

9.16 Asset Sale Process.

(a) If: (i) no ROFO Offeree delivers a ROFO Buy Response Notice; (ii) the full
ROFO Deposit is not delivered as provided for in Section 9.6; or (iii) the
provisions of this Section 9.16 otherwise apply by the terms of this Article IX,
then (A) the ROFO Offerees shall be deemed to have waived their right to
consummate the ROFO Closing and (B) the General Partner shall (and is hereby
authorized and directed to), and shall (and is hereby authorized and directed
to) cause the Company to, in General Partner’s and the Company’s capacities as
holders of Holdco Series B Preferred Units, direct the Holdco Directors to
promptly commence and thereafter diligently pursue the Asset Sale Process, in
accordance with the terms of Article V of the Holdco LLC Agreement.

(b) Upon any termination of an Asset Sale Process in accordance with the terms
of Section 5.1(e) of the Holdco LLC Agreement, (i) the parties shall have no
further rights or obligations with respect to each other with respect to the
applicable ROFO Offer Notice and (ii) the Partner that delivered the applicable
ROFO Offer Notice shall not be entitled to deliver another ROFO Offer Notice
until the first (1st) anniversary of such termination of the Asset Sale Process.

9.17 Tax Cooperation. With respect to a disposition of CPP/LP’s Partnership
Interest under this Article IX, such disposition shall be subject to the
cooperation provisions of Section 6.20 subject to the limitations and conditions
set forth therein.

END OF ARTICLE IX

 

85



--------------------------------------------------------------------------------

ARTICLE X

PARTITION

10.1 Waiver of Partition. Each of the Partners irrevocably waives, during the
term of the Company and during any period of its liquidation following any
dissolution, any right that it may have to maintain any action for partition in
kind with respect to any of the Project Assets.

END OF ARTICLE X

 

86



--------------------------------------------------------------------------------

ARTICLE XI

COVENANTS, WARRANTIES AND REPRESENTATIONS OF PARTNERS

11.1 Mutual Representations, Warranties and Covenants of the Partners. Each
Partner represents and warrants to the best of its knowledge (and covenants and
agrees with) the other Partners, as to itself only, that:

(a) It is a limited liability company or limited partnership, as applicable,
duly formed, validly existing and in good standing under the Laws of the state
of its formation. It has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby.

(b) All acts and other proceedings required to be taken by it to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby have been duly and properly taken.

(c) This Agreement has been duly executed and delivered by its and constitutes
its valid and binding obligation, enforceable against it in accordance with its
terms, except as may be limited by bankruptcy, insolvency and other similar laws
and general legal and equitable principles.

(d) It has obtained all approvals and consents required to be obtained by it in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby from all Governmental
Authorities having any approval rights with respect thereto, and all Persons
having consent rights, such that the failure to consent would have a material
adverse effect on the Company or its assets.

(e) Each of PKY/GP and PKY/LP represents and warrants that, as of the Effective
Date, to their knowledge, they are not aware that PKY REIT does not qualify as a
domestically controlled qualified investment entity within the meaning of
Section 897(h)(4)(B); provided, however, that no representation or warranty of
any kind or nature whatsoever (express or implied) is made with respect to any
shareholder of shares of PKY REIT or any diligence or inquiry with respect
thereto.

(f) As of the Effective Date, (i) it is not an “employee benefit plan”, as
defined in Section 3(3) of the ERISA, or a “plan”, as defined in Section 4975(e)
of the IRS Code and its assets have not been deemed “plan assets” of one or more
such plans for purposes of Title I of ERISA or Section 4975 of the IRS Code, or
for the purposes of any state statutes applicable to the regulation of
investments of and fiduciary obligations with respect to “governmental plans”
within the meaning of Section 3(32) of ERISA and (ii) the acquisition and
continued ownership of the applicable Partnership Interest by such party: (A) is
not a non-exempt “prohibited transaction” under ERISA; (B) is not subject to or
in violation of any state statutes applicable to regulation of investments of
and fiduciary obligations with respect to “employee benefit plans”, as defined
in Section 3(3) of ERISA, “plans”, as defined in Section 4975(e) of the IRS
Code, or “governmental plans” within the meaning of Section 3(32) of ERISA;
(C) will not cause the Company’s assets to become “plan assets” subject to ERISA
or any similar state Law; (D) will not cause Holdco to qualify as a “pension”
held REIT within the meaning of

 

87



--------------------------------------------------------------------------------

Section 856(h) of the IRS Code; (E) will not create a potential REIT
qualification problem as a result of the related party rent rule of
Section 856(d)(2)(B) of the IRS Code; and (F) will not result in a requirement
to register the Company under the Securities Exchange Act or to register as an
investment company under the Investment Company Act of 1940, as amended. The
provisions of this Section 11.1(f) shall be a continuous covenant of each
Partner for so long as it shall continue to be a Partner.

(g) TIAA/LP represents and warrants that, as of the Effective Date, the sole
owners of the direct equity in TIAA/LP are the Persons listed on Schedule C.

(h) CPP/LP represents and warrants that, as of the Effective Date, the sole
owner of the direct equity in CPP/LP is CPPIB REH.

(i) PKY/GP and PKY/LP represent and warrant that, as of the Effective Date, the
sole owner of the direct equity in PKY/GP and PKY/LP is POPLP.

(j) (i) Its Partnership Interest has not been registered under the Securities
Act of 1933, as amended, or any state securities laws; (ii) there is no market
for the Partnership Interest; (iii) the Partnership Interest may not be
Transferred by any Partner except as expressly provided for herein; (iv) it is
an informed and sophisticated investor in securities and has sufficient
knowledge and experience in financial and business matters to be able to
evaluate the merits and risks of its investment in the Partnership Interest and
to bear the economic risks of such investment; (v) it has been afforded the
opportunity to ask questions and conduct its own diligence and understands that
its investment in the Partnership Interest involves a significant degree of risk
and it has adequate means of providing for its current needs, is able to bear
the economic risks of investment for an indefinite period of time and can afford
a complete loss of this investment; (vi) it is an “accredited investor” as
defined in Regulation D promulgated under the Securities Act of 1933, as
amended; (vii) it is acquiring its Partnership Interest for its own account for
investment purposes and (except as expressly provided for herein) not with a
view to the distribution thereof; (viii) it is not acquiring its Partnership
Interest as a result of any advertisement, article, notice, or other
communication published in any newspaper, magazine, or similar medium, or radio
or television broadcast; and (ix) it has been afforded the opportunity to seek
and rely upon the advice of its own attorney, accountant or other professional
advisor in connection with an investment in the Company (including its
Partnership Interest) and the execution of this Agreement.

(k) Each of TIAA/LP and CPP/LP represents and warrants and acknowledges and
agrees (each for itself only) that it has not incurred any obligation to a
broker or finder for payment of any commission or fee in connection with the
formation of the Company, except that it has dealt with HFF, which shall be paid
by the Company as an Approved Major Decision.

(l) Each of PKY/GP and PKY/LP represents and warrants and acknowledges and
agrees that the only obligation they (or any of their Affiliates) have to a
broker or finder for payment of any commission or fee in connection with the
formation of the Company is the obligation of PKY REIT to HFF and they will
jointly and severally indemnify, defend and hold the Company harmless from and

 

88



--------------------------------------------------------------------------------

against any claims by HFF (or any third party) claiming that PKY/GP and/or
PKY/LP is obligated to pay such other Person a commission in connection with the
formation of the Company. Notwithstanding the foregoing, the Company has
assumed, is responsible for and will pay the brokerage commission that will be
due to HFF upon the closing of the GS Loan pursuant to an agreement signed
between Parkway Properties LP and HFF (and payment of such brokerage commission
has been Approved as a Major Decision).

(m) As of the Effective Date, it is not an “investment company” (as such term is
defined in the Investment Company Act of 1940 (as amended, the “1940 Act”)), and
is excluded from the definition of “investment company” under the 1940 Act based
on the exceptions set forth in subparagraph 3(c)(1) or 3(c)(7) of the 1940 Act.

(n) As of the Effective Date, it is not a Prohibited Person (provided that
PKY/GP and PKY/LP have not (and will not) make any representation, warranty,
covenant or agreement regarding any stockholder of any of the shares of PKY
REIT).

(o) If acknowledges that if it were to become a Prohibited Person after entering
into this Agreement, the Company will be required, under applicable Laws, to
block its Partnership Interest, file reports with OFAC regarding such blocked
interest, and seek specific authorization from OFAC before performing any
obligations under the Agreement involving such Partner and the other Partners
may be required to do same.

(p) It will not, directly or indirectly, use any monies received from the
Company to finance or facilitate any activities or business of or with any
Person that, at the time of such financing or facilitation, is the subject Laws
regarding economic sanctions.

(q) It will comply with all Laws, including AML Laws, anti-bribery Laws and
anti-corruption Laws.

(r) To the best of its knowledge, based on reasonable investigation, none of its
Capital Contributions (whether payable in cash or otherwise) either (i) are the
proceeds of specified unlawful activity as defined by 18 U.S.C. §1956(c)(7) or
any other activity deemed illegal under the Laws of the United States or
(ii) will cause the Company or any Partner to be in violation of AML Laws or
anti-terrorism Laws.

(s) When requested by any other Partner, it will (to the extent reasonable and
customary in the circumstances) provide any and all additional information
and/or documentation required under applicable Laws.

(t) Neither it nor any of its Affiliates: (i) has offered or given, and will not
offer or give, directly or indirectly, any bribe or other improper benefit or
advantage to any individual or organization, including any government official,
demanded or accepted; (ii) will demand or accept, directly or indirectly, any
bribe or other unlawful benefit or advantage for itself or any individual or
organization; or (iii) has authorized or acquiesced in, and will not authorize
or acquiesce in, any bribery, extortion, fraud, deception, collusion, cartels,
embezzlement, trading in influence, money-laundering, or any similar unlawful
activity.

 

89



--------------------------------------------------------------------------------

11.2 Volcker Provisions.

(a) As of the Effective Date, neither the Company nor any entity controlled by
the Company (collectively, the “BHC Parties”) (i) has an ownership interest in a
covered fund (defined below), (ii) engages in proprietary trading (defined
below), (iii) sponsors (defined below), or acts as an investment advisor,
investment manager or commodity trading advisor to, a covered fund,
(iv) provides a line of credit, guarantee or other form of credit support or
backstop in favor of a covered fund described in clause (iii) or a covered fund
controlled by such a covered fund, or (v) provides any other services to a
covered fund.

(b) For so long as TIAA/LP or any of its Affiliates owns (directly or
indirectly) any class of voting securities of any BHC Party, the Company shall
not, and shall not permit any BHC Party to, undertake any of the following, to
the extent not a permitted activity under the Volcker Rule (defined below) as
determined in consultation with TIAA/LP:

(i) acquire or retain an ownership interest in a covered fund;

(ii) engage in proprietary trading;

(iii) sponsor, or act as an investment advisor, investment manager or commodity
trading advisor to, a covered fund; or

(iv) provide a line of credit, guarantee or other form of credit support,
backstop or similar arrangement in favor of a covered fund described in clause
(iii) (or any covered fund controlled by such a covered fund), or enter into any
transaction with such covered fund on terms less favorable to the Company than
could be obtained by a third party on arms’ length terms.

(c) Without limiting the applicability of any alternate provision of this
Agreement and notwithstanding anything to the contrary in the Agreement:

(i) TIAA/LP shall have the right, upon reasonable advance written request to the
Company but at TIAA/LP’s own cost and expense, to examine the books and records
of the Company, and to the extent required by or requested by a regulator with
jurisdiction over TIAA/LP, TIAA/LP shall be entitled to make available to such
regulator such books and records, provided that TIAA/LP and the Company agree to
reasonably cooperate (with each other and with any such regulator) so as to
preserve the confidentiality of any such books and records in the hands of the
regulator;

 

90



--------------------------------------------------------------------------------

(ii) to the extent the Company (or any BHC Party) engages in any of the
activities described in Section 11.2(b), the Company agrees to maintain its
books and records in compliance with, and otherwise adhere to, the requirements
imposed by the Volcker Rule as relates to permitted proprietary trading and
covered fund activities, such maintenance and adherence to be consented to by
TIAA/LP and competent counsel acting in good faith on behalf of TIAA/LP; and

(iii) within ninety (90) days after the end of each fiscal quarter of the
Company, an authorized officer acting on behalf of the Company shall deliver to
TIAA/LP a compliance certificate certifying as to the Company’s compliance with
the provisions of this Section 11.2.

(d) The Company shall deliver to TIAA/LP within sixty (60) days after the end of
each semiannual fiscal period in each fiscal year of the Company, and more
frequently as reasonably requested by TIAA/LP, a reasonably detailed chart
illustrating the ownership structure (and percentage ownership) of the Company,
the Company’s equity holders, and each of the Company’s direct and indirect
subsidiaries and affiliates.

(e) The terms “sponsor”, “covered fund” and “proprietary trading” shall have the
meaning given to such terms in Section 13 of the Bank Holding Company Act of
1956, as amended (the “BHC Act”), and any available written guidance with
respect thereto, including the final implementing regulations (12 C.F.R Part
248) issued by the Board of Governors of the Federal Reserve on December 10,
2013 (collectively, the “Volcker Rule”). For purposes of this Section 11.2, the
term “control” shall have the meaning given to such term in the BHC Act, and all
applicable written rules, regulations and published guidance promulgated
thereunder.

(f) If TIAA/LP reasonably determines that it is or may be required to no longer
hold equity securities (or is required to hold a lesser amount of equity
securities) by a change or amendment to applicable law, rule or regulation
(including changes to official interpretations of or guidance regarding
unchanged laws, rules or regulations and including changes to TIAA/LP’s internal
policies that result from such change or amendment to applicable law, rule or
regulation), then TIAA/LP shall be entitled to Transfer its Partnership Interest
subject to and in compliance with Sections 14.4 through and including 14.20.

(g) There shall be no amendment, modification or waiver to this Section 11.2
without the prior written consent of TIAA/LP.

END OF ARTICLE XI

 

91



--------------------------------------------------------------------------------

ARTICLE XII

BOOKS AND RECORDS; STATEMENTS;

AUDITS BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS

12.1 Books and Records; Statements; Audits by Independent Certified Public
Accountants.

(a) General Partner shall keep full and accurate books, records, reports and
statements of the Company or that are required to be kept or delivered by the
Affiliate of the General Partner under any Affiliate Agreement, showing all
receipts, expenditures, assets, liabilities, profits and losses of the Company
and all other records necessary for the recording of the Company’s business and
affairs.

(b) General Partner shall keep all books and records in a manner consistent with
the Accounting Principles.

(c) The books, accounts and records of the Company shall be at all times
maintained at the principal office of the Company as provided for in Section 2.3
hereof. The Unaffiliated LPs shall have the right to review and copy such books,
accounts and records on reasonable prior notice to General Partner.

(d) To the extent any of the books, records, reports and statements required to
be maintained or delivered by any Affiliate of the General Partner pursuant to
this Section 12.1 are maintained or delivered pursuant to the Holdco LLC
Agreement, they shall be deemed maintained or delivered by the General Partner
pursuant to this Section 12.1 and the General Partner shall only be obligated to
maintain and provide such additional information to the Partners under this
Section 12.1 as pertains solely to the Company and not to Holdco.

12.2 Unaffiliated LP Right to Audit. Upon reasonable advance written notice to
General Partner, any Unaffiliated LP may have its accountants and
representatives conduct audits of the books, records and accounts of the Company
and Holdco (and, if General Partner determines to keep separate books and
records for any of the other Project Entities, then of such other Project
Entities) during normal business hours on Business Days. General Partner shall
provide the Unaffiliated LPs’ auditing accountants and representatives with full
access to all such books, records, accounts, reports, invoices, receipts and
information related to the ownership and/or operation of the Project. The cost
of such audit shall be borne by the Unaffiliated LP, unless such audit discloses
a material inaccuracy or omission in the books, records and accounts of the
Company and the other Project Entities, in which event the cost of such audit
shall be borne by the General Partner. The Unaffiliated LPs shall not have the
right to conduct more than one (1) full accounting audit in any Fiscal Year.

12.3 Reports.

(a) Annual Reports. General Partner shall cause to be provided to each Partner,
no later than seventy-five (75) days after the close of each Fiscal Year:
(i) annual financial statements of the Company for such Fiscal Year (including a
balance sheet, profit and loss statement and statement of

 

92



--------------------------------------------------------------------------------

cash flow), prepared in accordance with the Accounting Principles, which shall
be audited and certified by the Company Accountants and (ii) annual REIT
qualification testing and reports on such testing, including an annual REIT
qualification letter prepared by KPMG or another “Big Four” accounting firm, in
each case provided by Holdco to the Company pursuant to the Holdco LLC
Agreement, a copy of which shall be forwarded to the Partners within ten
(10) days of receipt thereof. In addition, General Partner shall provide each
Partner with copies of all financial information regarding the Company and/or
its assets which the Company provides to any Lender to the Company or any
Project Entity.

(b) Quarterly Reports. As soon as practicable, and in any event no later than
forty-five (45) days after the close of each quarter of the Fiscal Year, General
Partner shall cause to be provided to each Partner the following information:
(i) an executive summary, including financial highlights and asset issue report;
(ii) a balance sheet, an operating statement and a cash flow statement with the
period change and variance to the then in effect Approved Annual Business Plan,
including explanations for variances in excess of ten percent (10%) and twenty
five thousand dollars ($25,000) for Line Items relating to Operating Expenses
and ten percent (10%) and fifty thousand dollars ($50,000) for Line Items
relating to Non-Recurring Capital Expenses and Recurring Capital Expenses;
(iii) a leasing activity report, including a comparison to the then in effect
Approved Annual Business Plan, together with copies of all Leases signed during
such quarter; (iv) a capital expenditures report, including a comparison to the
then in effect Approved Annual Budget; (v) a projection of Cash Flow for the
impending fiscal quarter; (vi) a report on any retail tenant sales to the extent
any tenant pays percentage rent and reports the same; (vii) a report on the
status of existing or threatened Proceedings against or on behalf of the
Company; (viii) a report on any matter relating to the Project Assets in such
quarter which any Partner believes is significant and/or any material workplace
health and safety issues relating to the Project Assets and/or any material
environmental issues relating to the Project Assets; (viii) a stacking plan;
(ix) details of all management fees, development and construction management
fees, documentation fees, leasing fees, professional fees and other
disbursements paid to Affiliates of General Partner or third-party managers and
leasing agents; (x) quarterly REIT qualification testing and reports on such
testing from KPMG or another “Big Four” accounting firm, in each case provided
by Holdco to the Company pursuant to the Holdco LLC Agreement, a copy of which
shall be forwarded to the Partners promptly (but in all events within ten
(10) days) of receipt thereof; and (xi) an updated Argus file reflecting new
leasing and the Approved Annual Budget, which shall be forwarded to the Partners
promptly (but in all events within ten (10) days) of receipt thereof.

(c) Monthly Reports. As soon as practicable, and in any event no later than
fifteen (15) days after the close of each calendar month, General Partner shall
cause to be provided to each Partner the following information: (i) a general
ledger and a detailed trial balance with monthly change (in form reasonably
acceptable to all Partners); (ii) a current tenant schedule of the Project
Assets (in CSV format and in Excel format); (iii) a tenant-level accounts
receivable aging report (in CSV format); (iv) a balance sheet, summary and
detailed operating statement and cash flow statement, each showing the month’s
approved budget pursuant to the Approved Annual Budget in comparison with actual
amounts thereof as well as the year-to-date totals thereof and an annual budget
to the end of the Fiscal Year; and (v) notice of the adoption or implementation
of any environmental remediation program that is not required to be Approved by
the Partners pursuant to Section 6.3(v).

 

93



--------------------------------------------------------------------------------

(d) Additional Reporting. In addition to the matters described in Section
12.3(a), Section 12.3(b) and Section 12.3(c), General Partner shall prepare or
cause to be prepared and provided to the Partners such other reports and
information as a Partner may from time to time reasonably request.

(e) Valuations. Any Partner may perform or cause to be performed a valuation of
the Project Assets, at such Partner’s cost and expense. Copies of any such
valuation shall be provided by the Partner performing the valuation to each
other Partner.

(f) Delivery of Reports to Holdco Directors. To the extent any reports with all
applicable information required to be provided to the Partners pursuant to this
Section 12.3 are delivered to the Holdco Directors under the Holdco LLC
Agreement, they shall be deemed delivered by the General Partner to each Partner
under this Section 12.3 and the General Partner shall only be obligated to
provide such additional information under this Section 12.3 to the Partners as
pertains solely to the Company and not to Holdco.

12.4 Copies of Material Documents. General Partner shall deliver to the
Unaffiliated LPs copies of: (a) on a monthly basis, all new Leases; (b) all new
Major Decision Contracts; (c) any other type of information that the Company or
any other Project Entity is obligated to deliver a Lender; (d) with respect to
any Proceeding by or against the Company or any other Project Entity with an
aggregate amount in controversy in excess of $1,000,000: (i) the service of
process or any notice of (or similar document relating to) the commencement of
such Proceeding; (ii) all material motions, pleadings, memos, motions, orders
and other material information relating to such Proceeding; and (iii) all
judgments and settlement agreements; (e) on a monthly basis, all notices from a
tenant claiming a default by any Project Entity with respect to any Lease and
alleging either a grounds for termination of such Lease or a defense to the
payment of rent, and other material information relating to the resolution of
such dispute or the commencement of a Proceeding with respect thereto; (f) all
notices claiming default by the tenant under any Major Lease and other material
information relating to the resolution of such dispute or the commencement of a
Proceeding with respect thereto; (g) all notices claiming a default by the
Company or any other Project Entity with respect to any Debt or the default by
the Lender under such Debt and other material information relating to the
resolution of such dispute or the commencement of a Proceeding with respect
thereto; and (h) all material notices from any Governmental Authority to the
Company or any other Project Entity alleging an action, omission, violation or
circumstance by the Company or any other Project Entity. To the extent any
material documents required pursuant to this Section 12.4 are delivered to the
Holdco Directors under the Holdco LLC Agreement, they shall be deemed delivered
by the General Partner to each Partner under this Section 12.4 and the General
Partner shall only be obligated to provide such Material Documents to the
Partners under this Section 12.4 as pertain solely to the Company and not to
Holdco.

 

94



--------------------------------------------------------------------------------

12.5 Tax Filings.

(a) General Partner shall instruct the Company Accountants to (i) submit drafts
of all tax returns for a Fiscal Year (including copies of all related schedules
and exhibits and, upon request, copies of all supporting work papers) to the
Partners no later than one hundred twenty (120) days after the end of such
Fiscal Year; (ii) prepare and file in a timely manner (including any permitted
extensions) after the end of each Fiscal Year all federal, state and local tax
returns for the Company, Holdco and each applicable other Project Entity for
such Fiscal Year; and (iii) cause copies thereof to be delivered to each of the
Partners. The General Partner shall prepare or cause to be prepared a good faith
estimate of all relevant tax information to be delivered to each Partner within
sixty (60) days after the end of each Fiscal Year.

(b) General Partner shall: (i) have full power and authority to act for the
Company and the Partners (and for each other Project Entity) as Tax Matters
Partner and Partnership Representative, with all the rights and responsibilities
of that position described in sections 6222-32 of the IRS Code and to act in any
similar capacity under applicable state or local law; (ii) keep the other
Partners informed of the progress of any tax audits or examinations.

(c) General Partner is hereby designated as the “tax matters partner” of the
Company as defined in Section 6231(a)(7) of the IRS Code as in effect prior to
the repeal of such section pursuant to the provisions of the Bipartisan Budget
Act of 2015 and the Treasury Regulations promulgated thereunder (the “Tax
Matters Partner”). The Tax Matters Partner shall also be designated as the
“partnership representative” of the Company within the meaning of Section
6223(a) of the IRS Code when applicable (the “Partnership Representative”).
Except as otherwise provided in this Agreement, all elections (including the
election provided for in Section 754 of the IRS Code) required or permitted to
be made by the Company under the IRS Code or state tax law shall be timely
determined and made by the Tax Matters Partner; provided, however, with respect
to any material tax elections (which, for purposes of this provision, include
any election that would cause the Company to be taxable other than as a
partnership, revocation of Holdco’s CTB Election or REIT election, the Code
Section 6226 election and an election under Code Section 754), the Tax Matters
Partner shall not act with respect to these material items without Approval.
With respect to any material inquiries, claims, assessments, audits,
controversies or similar events received from any taxing authority, the Tax
Matters Partner or the Partnership Representative, as applicable, shall not act
with respect to these material items without Approval. The Partners intend that
the Company be treated as a partnership for U.S. federal, state and local tax
purposes, and the Partners will not elect or authorize any person to elect to
change the status of the Company from that of a partnership for U.S. federal,
state and local income tax purposes without the prior written consent of the Tax
Matters Partner. The Company hereby indemnifies and holds harmless the Tax
Matters Partner from and against any claim, loss, expense, liability, action or
damage resulting from its acting or its failure to take any action in accordance
with this Section 12.5, including as the Tax Matters Partner or the Partnership
Representative, provided that any such action or failure to act does not
constitute fraud, willful misconduct, gross negligence, misappropriation of
funds, breach of the implied contractual covenant of good faith and fair dealing
as provided for in Section 6.13, or material breach of this Agreement or of the
Holdco LLC Agreement.

 

95



--------------------------------------------------------------------------------

(d) General Partner shall attempt to allocate the burden of (or any diminution
in distributable proceeds resulting from) any taxes, penalties or interest
imposed on the Company pursuant to the Partnership Tax Audit Rules to those
Partners to whom such amounts are specifically attributable (whether as a result
of their status, actions, inactions or otherwise) where such allocations can be
achieved without unwarranted expense and effort (as measured in relation to the
aggregate amount in question) as reasonably determined by General Partner, and
the Partners consent to and agree to cooperate as reasonably requested with any
such efforts; provided, notwithstanding the foregoing, if requested by any
Partner, the Company, the Partnership Representative and its appropriate tax
representatives (if any) shall make an election to treat a “partnership
adjustment” as an adjustment to be taken into account by each Partner in
accordance with Section 6226 of the IRS Code (as amended pursuant to the
provisions of the Bipartisan Budget Act of 2015). The provisions of this Section
12.5(d) shall survive the termination of the Company or the termination of any
Partner’s interest in the Company and shall remain binding on the Partners for
as long a period of time as is necessary to resolve with the IRS (or other
applicable tax authority) any and all matters regarding the income taxation of
the Company or the Partners.

(e) To the extent any of the obligations of the General Partner pursuant to this
Section 12.5 (including the delivery of tax returns to the Partners) are
performed by the A/B Directors and/or the Holdco Officers under the Holdco LLC
Agreement (including by delivery of tax returns to all of the Holdco Directors),
they shall be deemed performed by the General Partner under this Section 12.5
and the General Partner shall only be obligated to perform such additional
obligations under this Section 12.5 as pertain solely to the Company and not to
Holdco.

12.6 Reimbursement and Indemnity. The Company shall, subject to and in
accordance with the terms of Section 6.12, reimburse the General Partner for all
actual third party costs and expenses incurred by General Partner in connection
with the exercise of the rights and/or the performance of the responsibilities
referred to in this Article XII.

12.7 DC REIT Status. At any time during a Fiscal Year, any Partner may request
in writing that the General Partner, following a review of the list of investors
in PKY REIT as identified by the Bloomberg Security Ownership Tree (the
“Bloomberg Shareholder List”) dated as of the last day of the month preceding
the date of such request (or the most recent date prior thereto for which such
information is available), (a) without any obligation to undertake any diligence
or inquiry beyond review of the Bloomberg Shareholder List, advise the other
Partners whether the General Partner has actual knowledge (i) that any Person
shown on the Bloomberg Shareholder List as holding less than five percent (5%)
of the shares of PKY REIT (in addition to those non-U.S. persons listed on the
Bloomberg Shareholder List) is not a U.S. person and, if so, (ii) the identity
of such additional non-U.S. person and whether the General Partner has actual
knowledge that the number of shares of PKY REIT owned by such additional
non-U.S. person is different from the number of shares shown on the Bloomberg
Shareholder List as owned by such additional non-U.S. person (and, if so, the
number of shares that are different), (b) with respect to Persons as to whom PKY
REIT has actual knowledge (without any obligation to undertake any diligence or
inquiry, beyond review of the Bloomberg Shareholder List and

 

96



--------------------------------------------------------------------------------

Schedule 13D and Schedule 13G filings with the Securities and Exchange
Commission) that such Person owns (actually or constructively) five percent (5%)
or more of PKY REIT, use reasonable efforts to provide the other Partners with
information (solely to the extent such information is available from the
Bloomberg Shareholder List, the Schedule 13D and Schedule 13G filings with the
Securities and Exchange Commission or from information received by PKY REIT as a
result of requests made pursuant to Treasury Regulations Section 1.857-8,
without any obligation to make further inquiry or to undertake further diligence
with respect thereto) regarding whether such Person is a non-U.S. person and
(c) reasonably cooperate, upon request, with such requesting Partner so as to
permit such requesting Partner to make its own determination of the status of
PKY REIT as domestically controlled for purposes of IRS Code Section 897 or any
successor provision (provided that this clause (c) shall not require that PKY
REIT undertake any diligence or inquiry beyond the scope of what is contemplated
in clauses (a) and (b) or solicit any information from its shareholders beyond
making the requests required pursuant to Treasury Regulations Section 1.857-8).
A Partner making a request under this Section 12.7 shall provide reasonable
prior notice to General Partner, and such requesting Partner shall pay all costs
and expenses related to such request. No Partner shall be permitted to make more
than four (4) requests under this Section 12.7 in any Fiscal Year.

END OF ARTICLE XII

 

97



--------------------------------------------------------------------------------

ARTICLE XIII

DISSOLUTION

13.1 Dissolving Events. The Company shall be dissolved in the manner hereinafter
provided upon the happening of any of the following events:

(a) an Approved Major Decision to dissolve the Company;

(b) the disposition by the Company (and/or every other Project Entity) of all or
substantially all of the Project Assets (and/or the interests in all of the
Project Entities) and the collection of all amounts derived from any such
disposition (including all amounts payable to the Company or any other Project
Entity); or

(c) any other event which under applicable Law would cause the dissolution of
the Company; provided, however, that, unless required by Law, the Company shall
not be liquidated as a result of any such event and the Company shall be
reconstituted.

13.2 Methods of Liquidation. If the Company is dissolved and not reconstituted,
an accounting of the Project Assets, liabilities, and operations through the
last day of the month in which the dissolution occurs shall be made by the
Company Accountants, and the affairs of the Company shall be wound up and
terminated. General Partner shall, subject to the provisions hereof, including
those requiring the Approval of the Partners: (a) serve as the liquidating
trustee of the Company; (b) be responsible for winding up and terminating the
affairs of the Company and determine all matters in connection therewith
(including the arrangements to be made with creditors, to what extent and under
what terms the assets of the Company are to be sold, and the amount or necessity
of cash reserves to cover contingent liabilities) as it deems; and
(c) thereafter liquidate the assets of the Company as promptly as is consistent
with obtaining the fair value thereof, and the proceeds therefrom, to the extent
sufficient therefor, shall be applied and distributed in accordance with the
following:

(a) First, to the payment of the debts and liabilities of the Company, other
than to the Partners, and to the expenses of liquidation in the order of
priority as provided by Law; then

(b) Second, to the establishment of, or addition to, any reserves deemed
necessary or appropriate by the liquidating trustee, for any contingent or
unforeseen liabilities or obligations of the Company; then

(c) Third, to the payment of any indemnification obligation of the Company to
any of the Partners as provided for in Article VII, pro rata to the respective
outstanding balances of such obligations; then

(d) Fourth, to the Partners, as provided for in Article IV, in proportion to,
and to the extent of, the positive balances in their respective Capital
Accounts.

 

98



--------------------------------------------------------------------------------

13.3 Reasonable Time for Liquidating. A reasonable time as deemed necessary or
appropriate by the General Partner shall be allowed for the orderly liquidation
of the Company’s assets pursuant to Section 13.2 to endeavor to minimize the
losses normally attendant upon such a liquidation.

13.4 Date of Liquidation. The Company shall be liquidated and terminated when
all of its assets have been converted into cash, all promissory notes or other
evidences of any Debt derived by the Company from such conversion of its assets
have been collected or otherwise converted into cash, and all such cash has been
applied and distributed in accordance with the provisions of Section 13.2. The
establishment of any reserves shall not have the effect of extending the term of
the Company, but such reserves shall be distributed in accordance with
Section 13.2 and in the manner and within the time period as the liquidating
trustee deems advisable and appropriate.

13.5 Final Distribution. The final distributions following dissolution shall be
made in accordance with the provisions of Section 4.1.

13.6 Withdrawals. The Partners shall (a) not withdraw or retire from the Company
except as a result of a Transfer of their entire respective Partnership
Interests as permitted by this Agreement and (b) carry out their duties and
responsibilities hereunder while Partners and until the Company is terminated,
liquidated, and dissolved under this Article XIII.

END OF ARTICLE XIII

 

99



--------------------------------------------------------------------------------

ARTICLE XIV

RESTRICTIONS ON TRANSFERS OF INTERESTS, UNRESTRICTED TRANSFERS OF INTERESTS AND

PERMITTED TRANSFERS OF INTERESTS

14.1 General Restriction on Transfers of Partnership Interests and Interests in
Partners.

(a) Each Partner can Transfer its Partnership Interest in accordance with this
Article XIV, but subject to all of the provisions of this Article XIV. Except to
the extent that any such Transfer is an Unrestricted PKY Transfer, an
Unrestricted Affiliate Transfer, an Unrestricted Public Transfer, a Partner
Syndication Transfer or another type of Permitted Transfer, (i) no Partner shall
Transfer all or any part of its Partnership Interest and (ii) no Partner shall
suffer or permit the Transfer of any direct or indirect interest in such
Partner.

(b) Any Transfer that is not an Unrestricted PKY Transfer, an Unrestricted
Public Transfer, an Unrestricted Affiliate Transfer, a Partner Syndication
Transfer or another type of Permitted Transfer shall: (i) be null and void ab
initio; (ii) not bind the Company; (iii) not relieve the purported transferring
Partner from any liability, obligation or responsibility under this Agreement;
and (iv) not give the purported transferee any right of any kind or nature
whatsoever under this Agreement (including any right to: (A) appoint any
Representative; (B) approve or disapprove any Major Decision or otherwise
participate in management of the Company; (C) receive any Distributions to which
the purported transferring Partner would otherwise be entitled; (D) receive a
Capital Account or any allocations under Article V to which the purported
transferring Partner would otherwise be entitled; or (E) have any access to the
books and records of the Company or any other Project Entity and/or receive any
reports or other information to which the purported transferring Partner would
otherwise be entitled to which its transferor would otherwise be entitled).

(c) If a Partner makes (or attempts to make) any purported Transfer in violation
of this Article XIV, then such Partner shall (subject to and in accordance with
Article VII and with Article VIII of the Holdco LLC Agreement) indemnify and
hold the Company, the other Project Entities and the other Partners harmless
from and against any and all taxes imposed by any Governmental Authority upon
the Company, the other Project Entities and/or the other Partners that, directly
or indirectly, arise from, out of, as a result of or are caused such purported
Transfer.

(d) A Transfer that is Approved as a Permitted Transfer in any one or more
instances shall not limit or waive any need to have any other Transfer so
Approved in any other or subsequent instances.

(e) The Company shall be entitled to treat the record owner of any Partnership
Interest as the absolute owner thereof, and shall incur no liability for
distributions of cash or other property or allocations of income, gain, loss,
deduction or credit made in good faith to such owner until such time as a
written assignment of such Partnership Interest has been received, accepted and
recorded on the books of the Company. An Approved Major Decision authorizing any
such Transfer in any one or more instances shall not limit or waive the
requirement for such Approval in any other or future instance.

 

100



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Article XIV, other than
with respect to an Unrestricted PKY Transfer or a CPPIB Internal Transfer, no
Partner shall have the right to Transfer its Partnership Interest (and no
Partner shall allow any Transfer of an interest in such Partner) to the extent
it (i) causes the termination or dissolution of the Company under the LP Act,
(ii) requires registration under the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the Investment Company Act of 1940,
as amended, or under any other securities law (including but not limited to any
applicable state securities law), (iii) causes the Company or any Partner to be
subject to any additional regulatory requirements, (iv) violates or causes the
Company or the Partners to violate the terms of any Debt Document, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the Investment Company Act of 1940, as amended, any other securities
law (including but not limited to any applicable state securities law), or the
laws, rules, regulations, orders and other directives of any Governmental
Authority, (v) causes the Company or any Project Entity (other than Holdco and
the TRS Entity) to be taxed as other than a partnership or disregarded entity
for U.S. federal income tax purposes, (vi) causes Holdco to fail to qualify as a
REIT, (vii) is to a transferee that is, or is an Affiliate of, a Prohibited
Person, (viii) is to a transferee that is entitled to diplomatic or sovereign
immunity, or (ix) without the prior written approval of CPP/LP, is a “controlled
entity” or an “integral part” (as the case may be) of the Canadian federal
government (as defined under Treasury Regulations Sections 1.892-2T(a)(2) and
(3)) if the admission of the new investor could cause the Company or any other
Project Entity to become a “controlled commercial entity” (as defined under
Treasury Regulations Section 1.892-5T) of the Canadian federal government and
deny benefits to CPP/LP under Section 892 of the IRS Code (as applicable)
(collectively, the matters set forth in clauses (i) through (ix) inclusive,
immediately above, are collectively referred to as the “Transfer Restrictions”).

(g) Neither the Class A Partner nor the Company shall be entitled to Transfer
all or any part of its interest in Holdco without the unanimous Approval of all
Partners; provided, that the Class A Partner shall be required to Transfer its
Holdco Series B Preferred Units to any Person to which it transfers its interest
in the Company in accordance with Article XIV, unless otherwise directed by the
Class D LP.

14.2 Unrestricted Transfers. Notwithstanding anything to the contrary provided
or implied by this Agreement (including in this Article XIV), Unrestricted PKY
Transfers, Unrestricted Affiliate Transfers, Partner Syndication Transfers and
Unrestricted Public Transfers do not require any notice to or Approval from any
other Person (except for such notice and approval as is described in the
definition of “Unrestricted Affiliate Transfer”), provided that any such
Transfer (other than an Unrestricted PKY Transfer or a CPPIB Internal Transfer)
shall be subject to the Transfer Restrictions. Any costs and expenses directly
attributable to the CPPIB Internal Transfers arising out of any Project Entity
or related to any Project Asset shall be borne by the Project Entities and not
by CPP/LP; provided, however, CPP/LP shall be solely responsible for all costs
incurred on account of Canadian tax or regulatory law.

 

101



--------------------------------------------------------------------------------

14.3 Partner Syndication Transfers. Each Partner acknowledges and agrees that
Partner Syndication Transfers are Permitted Transfers (and shall not require the
consent or approval of the other Partners); provided, that Partner Syndication
Transfers must comply with the Transfer Restrictions, and the applicable Partner
and/or its Initial Partner Interest Holder(s) must provide all documentation and
information requested by any lender under the terms of existing Debt Documents
in connection with obtaining such lender’s consent to such Partner Syndication
Transfer or its acknowledgment that consent is not required under the terms of
the applicable Debt Documents.

14.4 Interest Sale ROFO Notice.

(a) Notwithstanding the foregoing (but subject in all events to the provisions
of Sections 14.4(b) and (c), a Partner (the “ROFO Offeror”) shall have the
right, at any time, to deliver an offer notice (a “ROFO Offer Notice”) to the
other Partners (the “ROFO Offerees”) requiring that either (i) one (1) or both
of the ROFO Offerees acquire the Partnership Interest of the ROFO Offeror
pursuant to the terms of these Interest Sale ROFO Provisions or (ii) permit the
ROFO Offeree to endeavor to sell its entire Partnership Interest to a Permitted
Transferee for not less than ninety-six percent (96%) of a price specified in
such ROFO Offer Notice (the “ROFO Estimated Price”) on an all cash basis in
accordance with Sections 14.19 and 14.20.

(b) For all purposes of the Interest Sale ROFO Provisions, (i) the A/B Partners
shall be deemed to be a single Partner as: (A) a ROFO Offeror; (B) a ROFO
Offeree; (C) a ROFO Buyer; (D) a ROFO Seller; (E) a ROFO Defaulting Buyer; and
(F) a ROFO Defaulting Seller and (ii) accordingly, there shall only be deemed to
be three (3) Partners acting under the Interest Sale ROFO Provisions.

(c) Notwithstanding the other provisions of this Section 14.4: (i) no Partner
may deliver a ROFO Offer Notice if a Partner has already delivered a ROFO Offer
Notice under Article IX or under this Article XIV until the earliest to occur of
(A) a ROFO Closing under Article IX or under this Article XIV, (B) the
occurrence of a ROFO Seller Default or a ROFO Buyer Default, (C) a closing
pursuant to the Asset Sale ROFO Provisions, (D) the termination of the Asset
Sale Process or (E) a sale of the ROFO Offeror’s Partnership Interest to a
Permitted Transferee pursuant to Article IX or this Article XIV; and (ii) the
Unaffiliated LPs may jointly deliver a ROFO Offer Notice (in which event they
shall be deemed to be a single ROFO Seller for purposes of the Interest Sale
ROFO Provisions).

(d) If the Class A Partner is a ROFO Seller, then the Class A Partner shall
Transfer its Holdco Series B Preferred Units to one of the ROFO Buyers or
otherwise as the Class D LP may in its sole discretion direct.

(e) If any Partner delivers a ROFO Offer Notice under the Interest Sale ROFO
Provisions, then until the date that is thirty (30) days after delivery of such
ROFO Offer Notice, any other Partner, acting alone, shall have the right, by
notice to the other Partners, to cause such ROFO Offer Notice delivered under
the Interest Sale ROFO Provisions to be converted into a ROFO Offer Notice
delivered by the Partner which delivered such ROFO Offer Notice under the Asset
Sale ROFO Provisions, in which event (i) such ROFO Offer Notice shall be deemed
to have been delivered by the Partner which

 

102



--------------------------------------------------------------------------------

delivered such ROFO Offer Notice pursuant to Section 9.1(d) on the date of such
notice by such other Partner and (ii) the Minimum Gross Sale Price shall be
deemed to be (x) the ROFO Estimated Price for the triggering Partner’s
Partnership Interest as specified in such Partner’s ROFO Offer Notice delivered
under the Interest Sale ROFO Provisions divided by (y) such Partner’s Percentage
Interest.

14.5 Interest Sale ROFO Response.

(a) Each ROFO Offeree shall, within sixty (60) days after delivery of the ROFO
Offer Notice (the “ROFO Response Period”), deliver a notice to the ROFO Offeror
and the other Partners stating that the ROFO Offeree has elected to either
(i) not be a ROFO Buyer in response to the ROFO Offer Notice (a “ROFO No Buy
Response”) or (ii) be a ROFO Buyer in response to the ROFO Offer Notice (a “ROFO
Buy Response”).

(b) If a ROFO Offeree fails to deliver a ROFO Buy Response within the ROFO
Response Period, then such ROFO Offeree shall be deemed to have delivered a ROFO
No Buy Response.

(c) If a ROFO Offeree delivers a ROFO Buy Response and the other ROFO Offeree
delivers a ROFO No Buy Response, then the first ROFO Offeree shall be afforded
an additional three (3) Business Days to rescind its ROFO Buy Response without
penalty and deliver a ROFO No Buy Response.

14.6 ROFO Buyer Pro Rata Share.

(a) The delivery by a ROFO Offeree of a ROFO Buy Response (except as provided in
Section 14.5(c)) shall be a binding agreement between the ROFO Offeror (as the
“ROFO Seller”) to sell the ROFO Seller’s Partnership Interest to the ROFO
Buyer(s) and such ROFO Offeree (as the “ROFO Buyer”) to buy the ROFO Seller’s
Partnership Interest as provided for in Sections 14.6 through 14.18 (a “ROFO
Contract”).

(b) If one (1) ROFO Offeree delivers a ROFO Buy Response and the other ROFO
Offeree delivers (or is deemed to deliver) a ROFO No Buy Response, then except
as provided in Section 14.5(c), (i) the ROFO Offeree that delivered the ROFO Buy
Response will be deemed to be the ROFO Buyer with a ROFO Buyer Pro Rata Share of
100% and (ii) the other ROFO Offeree shall not be a ROFO Buyer.

(c) If both ROFO Offerees deliver a ROFO Buy Response, then each ROFO Offeree
will be deemed to be a ROFO Buyer with its respective ROFO Buyer Pro Rata Share.

(d) If both (or the only) ROFO Offeree(s) deliver (or are deemed to deliver) a
ROFO No Buy Response, then the provisions of Sections 14.19 and 14.20 shall
apply.

14.7 Interest Sale ROFO Escrow.

(a) As promptly as practicable, and in any event within ten (10) Business Days
after the expiration of the ROFO Response Period, the General Partner shall:

(i) Deliver a notice to the Partners (a “ROFO Escrow Notice”) setting forth:
(A) which ROFO Offeree(s) delivered a ROFO Buy Response; (B) the ROFO Buyer Pro
Rata Share of each ROFO Buyer; (C) a counterpart of the form ROFO Escrow
Agreement with the applicable names, dates, amounts and other information filled
out that has been executed by the ROFO Escrow Agent; and (D) wire transfer
instructions for a segregated escrow account maintained by the ROFO Escrow Agent
into which each ROFO Buyer shall fund its ROFO Buyer Pro Rata Share of the ROFO
Deposit; and.

(ii) Direct the ROFO Escrow Agent to set up such segregated escrow account.

 

103



--------------------------------------------------------------------------------

(b) Upon receipt of the ROFO Deposit (or any portion thereof), the ROFO Escrow
Agent shall hold same in such segregated escrow account with any interest earned
thereon to be allocated and paid to the Partner(s) entitled to receive the ROFO
Deposit and only disburse such proceeds (i) pursuant to those provisions in
these Interest Sale ROFO Provisions and the ROFO Escrow Agreement where ROFO
Escrow Agent is expressly authorized and directed to disburse the ROFO Deposit
(or portion thereof) without further notice to or from or act on the part of any
Person or (ii) upon the first to occur of: (A) receipt of written direction from
both the ROFO Seller and the ROFO Buyer(s) who funded the ROFO Deposit; (B) a
final and non-appealable order of a court of competent jurisdiction; or (C) an
interpleader Proceeding brought in a court of competent jurisdiction.

14.8 Interest Sale ROFO Deposit.

(a) Within three (3) Business Days after delivery of the ROFO Escrow Notice, a
ROFO Buyer shall (i) execute and deliver a counterpart of the ROFO Escrow
Agreement and (ii) wire transfer into the escrow account an amount equal to the
product of (A) five (5%) percent of the ROFO Estimated Price (the “ROFO
Deposit”) and (B) such ROFO Buyer’s ROFO Buyer Pro Rata Share of the ROFO
Deposit (the “ROFO Pro Rata Deposit Amount”).

(b) Within five (5) Business Days after delivery of the ROFO Escrow Notice, the
ROFO Escrow Agent shall deliver a notice to the Partners (the “ROFO 2nd Escrow
Notice”) setting forth (i) if there is only one (1) ROFO Buyer, whether the ROFO
Buyer funded the ROFO Deposit and (ii) if there are two (2) ROFO Buyers, whether
each ROFO Buyer funded its ROFO Pro Rata Deposit Amount.

(c) If either (i) there was only one (1) ROFO Buyer and such ROFO Buyer failed
to execute the ROFO Escrow Agreement and fund the ROFO Deposit or (ii) there
were two (2) ROFO Buyers and each failed to execute the ROFO Escrow Agreement
and fund its ROFO Pro Rata Deposit Amount, then: (A) such ROFO Buyer(s) shall be
deemed to be a ROFO Defaulting Buyer; (B) the ROFO Contract shall be deemed
terminated; (C) the ROFO Pro Rata Deposit Amount of such ROFO Buyer(s) shall be
deemed to be a Deficiency Loan from the ROFO Seller to such ROFO Defaulting
Buyer(s) made as of the last Business Day after the expiration of the ROFO
Response Period (or if the provisions of Section 14.5(c) apply, three
(3) Business Days after the expiration of the ROFO Response Period); and (D) the
provisions of Sections 14.16, 14.19 and 14.20 shall apply.

 

104



--------------------------------------------------------------------------------

(d) If there were two (2) ROFO Buyers, one (1) ROFO Buyer failed to execute the
ROFO Escrow Agreement and fund its ROFO Pro Rata Deposit Amount and the other
ROFO Buyer executed the ROFO Escrow Agreement and funded its ROFO Pro Rata
Deposit Amount, then the funding ROFO Buyer shall have three (3) Business Days
after receipt of the ROFO 2nd Escrow Notice either (i) to fund the ROFO Pro Rata
Deposit Amount of the ROFO Defaulting Buyer or (ii) to rescind its ROFO Buy
Response without penalty and deliver a ROFO No Buy Response.

(i) If the funding ROFO Buyer funds the ROFO Pro Rata Deposit Amount of the ROFO
Defaulting Buyer within such three (3) Business Days, then: (A) such funding
ROFO Buyer shall thereafter be the sole ROFO Buyer with a ROFO Buyer Pro Rata
Share equal to 100%; and (B) the provisions of clauses (b) and (c) of
Section 14.16 shall apply to the ROFO Defaulting Buyer.

(ii) If the funding ROFO Buyer rescinds its ROFO Buy Response and delivers a
ROFO No Buy Response within such three (3) Business Days, then (A) the ROFO
Escrow Agent shall (and is hereby expressly authorized and directed to) refund
the ROFO Pro Rata Deposit Amount to the funding ROFO Buyer, (B) the provisions
of clauses (b) and (c) of Section 14.16 shall apply to the ROFO Defaulting
Buyer, and (C) the provisions of Sections 14.19 and 14.20 shall apply.

14.9 Interest Sale ROFO Closing Date. The closing of the sale of the Partnership
Interest of the ROFO Seller (the “ROFO Closing”) shall be the first Business Day
after the date that is ninety (90) days after the end of the ROFO Response
Period or such other date as may be agreed to by the ROFO Seller and the ROFO
Buyer(s) (the “ROFO Closing Date”).

14.10 ROFO Pre-Closing Obligations.

(a) Not less than fifteen (15) Business Days prior to the ROFO Closing Date
(i) ROFO Seller will deliver to the ROFO Escrow Agent and ROFO Buyer(s) the form
of ROFO Assignment(s) and (ii) the ROFO Buyer(s) will deliver to the ROFO Escrow
Agent the name and address of the ROFO Assignee(s) for its ROFO Buyer Pro Rata
Share of the Partnership Interest of the ROFO Seller.

(b) If the ROFO Seller or any Partner Related Party of the ROFO Seller is a
party to any Partner Debt Guaranty, then not less than two (2) Business Days
prior to the ROFO Closing Date, the ROFO Buyer(s) will (i) deliver to the ROFO
Escrow Agent (as applicable) fully executed counterparts of the ROFO Loan
Guaranty Release(s) or ROFO Loan Guaranty Indemnity and (ii) deliver copies of
same to the ROFO Seller.

(c) Not less than two (2) Business Days prior to the ROFO Closing Date, (i) the
ROFO Seller will deliver a notice to ROFO Buyer(s) and the ROFO Escrow Agent
with wire transfer instructions for the payment of the ROFO Final Price;
(ii) the ROFO Seller and the ROFO Buyer(s) will deliver executed counterparts of
the ROFO Assignment(s) to the ROFO Escrow Agent; and (iii) the ROFO Seller and
the ROFO Buyer(s) will (A) agree on the applicable ROFO Other Closing Documents
and (B) deliver executed counterparts of same to the ROFO Escrow Agent.

 

105



--------------------------------------------------------------------------------

(d) The Partners shall use their good faith efforts to obtain any required
consents to the ROFO Closing from Lenders to the Project Entities or from other
third parties (and if General Partner is the ROFO Seller, the ROFO Buyer(s)
shall be entitled to communicate directly with such Lenders or third parties in
an effort to obtain such consents, and General Partner shall provide such
information and take all other such actions as may be reasonably requested by
the ROFO Buyer(s) to facilitate the receipt of such consents). In connection
with the foregoing, each ROFO Buyer must offer any such Lender a reasonably
creditworthy replacement guarantor to provide replacements for such ROFO Buyer’s
ROFO Buyer Pro Rata Share of liabilities under any Partner Debt Guaranty with
respect to liabilities first accruing from and after the ROFO Closing. If a
required Lender consent cannot be obtained despite the Partners’ compliance with
the foregoing covenants, then (i) General Partner shall cause the applicable
Debt of the Project Entities to be prepaid or defeased upon the ROFO Closing and
(ii) the ROFO Loan Guaranty Release(s) and/or ROFO Loan Guaranty Indemnities
shall not be required. The receipt of all required consents to the ROFO Closing
from Lenders to the Project Entities or from other third parties and/or the
prepayment or defeasance of any applicable Debt of the Project Entities shall be
a condition precedent to the ROFO Closing.

(e) If the Class C LP is a ROFO Buyer hereunder, the Class C LP shall be
entitled to identify one or more designees (which may be Affiliates of the
Class C LP or third parties) that comply with the Transfer Restrictions to take
title to all or any part of the ROFO Seller’s Partnership Interest. The ROFO
Seller and the other Partners shall cooperate in all necessary respects with
such designation.

(f) If the Class D LP is a ROFO Buyer hereunder, the Class D LP shall be
entitled to identify one or more designees (which may be Affiliates of the
Class D LP or third parties) that comply with the Transfer Restrictions to take
title to all or any part of the ROFO Seller’s Partnership Interest. The ROFO
Seller and the other Partners shall cooperate in all necessary respects with
such designation.

14.11 Possible Adjustments to the ROFO Estimated Price.

(a) Not less than three (3) Business Days prior to the ROFO Closing Date, the
General Partner shall deliver an adjustment statement (the “ROFO Adjustment
Statement”) to the Partners and the ROFO Escrow Agent setting forth the
following: (i) the final price to be paid to the ROFO Seller (the “ROFO Final
Price”); (ii) the amount by which the ROFO Final Price exceeds the ROFO Deposit
(the “ROFO Closing Amount Due”); and (iii) the ROFO Buyer Pro Rata Share of the
ROFO Closing Amount Due owed by a ROFO Buyer.

(b) The ROFO Adjustment Statement will make the following adjustments (the “ROFO
Adjustments”):

(i) Subtract the amount of any Distributions actually (or deemed) paid to the
ROFO Seller between the date of delivery of the ROFO Offer Notice and the
scheduled ROFO Closing Date from the ROFO Estimated Price (and therefore from
the ROFO Closing Amount Due and the ROFO Final Price).

 

106



--------------------------------------------------------------------------------

(ii) Add the amount of any Additional Capital Contributions actually (or deemed)
paid by ROFO Seller (other than, if the A/B Partners are the ROFO Seller, any
Additional Capital Contribution to the extent required to pay or satisfy any A/B
Retained Liability) between the date of delivery of the ROFO Offer Notice and
the ROFO Closing Date to the ROFO Estimated Price (and therefore to the ROFO
Closing Amount Due and the ROFO Final Price).

(iii) If there is a Deficiency Loan Outstanding Amount owed by the ROFO Seller
to a ROFO Buyer, then subtract such amount (calculated with interest accruing at
the Deficiency Loan Rate through the then scheduled ROFO Closing Date) from
(A) the ROFO Estimated Price (and therefore from the ROFO Final Price and the
ROFO Closing Amount Due) and (B) what would otherwise be such ROFO Buyer’s ROFO
Buyer Pro Rata Share of the ROFO Final Price and the ROFO Closing Amount Due.

(iv) If there is a Deficiency Loan Outstanding Amount owed by a ROFO Buyer to
the ROFO Seller, then add such amount (calculated with interest accruing at the
Deficiency Loan Rate through the then scheduled ROFO Closing Date) to (A) the
ROFO Estimated Price (and therefore to the ROFO Final Price and the ROFO Closing
Amount Due) and (B) what would otherwise be such ROFO Buyer’s ROFO Buyer Pro
Rata Share of the ROFO Final Price and the ROFO Closing Amount Due.

(c) If applicable, the General Partner will deliver to the Partners an update to
the ROFO Adjustments prior to the ROFO Closing Date to reflect applicable
changes in the calculations.

14.12 Challenges to the ROFO Adjustment Statement.

(a) Any Unaffiliated LP that is a ROFO Seller or ROFO Buyer shall have the right
to challenge the ROFO Adjustment Statement by delivery of a notice to General
Partner, the Company Accountants and the other Partners within ten (10) Business
Days after the ROFO Closing (i) setting forth, in reasonable detail, the reasons
for such challenge and (ii) including an engagement agreement with the Company
Accountants (at the cost and expense of the Partner(s) challenging the ROFO
Adjustment Statement) for the Company Accountants to complete a ROFO Adjustment
within thirty (30) days after delivery of the challenge notice (a “ROFO
Adjustment Challenge Notice”). If the then current Company Accountants are
unable or unwilling to prepare and deliver the ROFO Adjustments within such
time, then such Unaffiliated LP(s) shall have the right to retain (at the
Company’s cost and expense) an alternative Company Accountant to prepare and
deliver a calculation of the ROFO Adjustment within such time.

(b) If no Unaffiliated LP delivers a ROFO Adjustment Challenge Notice within
such time, then ROFO Adjustment Statement (as same may be updated) shall be
deemed final and binding upon the ROFO Seller and the ROFO Buyer(s).

(c) If an Unaffiliated LP delivers a ROFO Adjustment Challenge Notice within
such time, then (i) General Partner and the Unaffiliated LP that delivered the
ROFO Adjustment Challenge Notice shall work diligently and cooperatively to
cause the applicable Company Accountants to

 

107



--------------------------------------------------------------------------------

complete their calculation of the ROFO Adjustments within thirty (30) days after
delivery of the ROFO Adjustment Challenge Notice and (ii) the Company
Accountants’ calculation of the ROFO Adjustments (as same may be updated) shall
be deemed final and binding upon the ROFO Seller and the ROFO Buyer(s).
Notwithstanding the forgoing, (A) the ROFO Seller and the ROFO Buyer(s) shall
close under the ROFO Contract on the ROFO Closing Date based upon the
calculation of the ROFO Final Price and the ROFO Closing Amount Due from the
ROFO Buyer(s) in the ROFO Adjustment Statement (as same may be updated) and
(B) if the Company Accountants’ calculation of the ROFO Final Price and the ROFO
Closing Amount Due from the ROFO Buyer(s) delivered after the ROFO Closing are
different than the General Partner’s calculation, then the Company Accountants’
calculation of the ROFO Final Price shall be deemed final and binding upon the
ROFO Seller and the ROFO Buyer(s) absent manifest error, and the ROFO Seller and
the ROFO Buyer(s) shall adjust with each other accordingly within five
(5) Business Days after receipt of the Company Accountants’ calculation.

14.13 ROFO Closing. On the ROFO Closing Date:

(a) (i) (A) If there is one (1) ROFO Buyer, such ROFO Buyer will fund the ROFO
Closing Amount Due to the ROFO Escrow Agent, and (B) if there are two (2) ROFO
Buyers, each ROFO Buyer shall fund its respective portion of the ROFO Closing
Amount Due to the ROFO Escrow Agent, and (ii) the ROFO Buyer(s) will authorize
and direct the ROFO Escrow Agent to pay the ROFO Seller the ROFO Final Price by
wire transfer of immediately available funds as designated in the notice from
ROFO Seller referred in Section 14.10(c).

(b) ROFO Seller and ROFO Buyer(s) will authorize and direct the ROFO Escrow
Agent to deliver fully executed counterparts of the ROFO Assignment(s) to ROFO
Seller and ROFO Buyer(s).

(c) ROFO Buyer(s) will authorize and direct the ROFO Escrow Agent to deliver
fully executed counterparts of the ROFO Loan Guaranty Release(s) and/or ROFO
Loan Guaranty Indemnities to the ROFO Seller.

(d) ROFO Seller and ROFO Buyer(s) will authorize and direct the ROFO Escrow
Agent to deliver fully executed counterparts of all applicable ROFO Other
Closing Documents to ROFO Seller and ROFO Buyer(s).

(e) ROFO Seller and ROFO Buyer(s) will each pay its own costs and expenses in
connection with the transactions contemplated by these Interest Sale ROFO
Provisions.

(f) Upon an early prepayment of any Debt of any Project Entity in accordance
with Section 14.10(d), (i) the outstanding principal balance and accrued
interest of such Debt shall be funded either by (A) replacement Debt Approved by
the Partners (other than the ROFO Seller) as a Major Decision or (B) Additional
Capital Contributions of the Partners (other than the ROFO Seller), pro rata
based on the Partners’ Percentage Interests in the Company upon the consummation
of the ROFO Closing, which Additional Capital Contributions must be Approved by
the Partners (other than the ROFO Seller) as a Major Decision, (ii) without
duplication of amounts described in the foregoing clause (i), any prepayment
penalties or other costs or expenses of any prepayment or defeasance of the
existing Debt

 

108



--------------------------------------------------------------------------------

shall be borne by the ROFO Seller and the ROFO Buyer(s), in each case pro rata
based on such ROFO Seller’s or ROFO Buyer’s Percentage Interest relative to the
aggregate Percentage Interests of all ROFO Sellers and ROFO Buyers, and
(iii) without duplication of amounts described in the foregoing clause (i), the
costs and expenses of incurring any replacement Debt (such as commitment fees,
brokerage commissions, title costs and legal fees) shall be borne by an
Additional Capital Contribution of the Partners (other than the ROFO Seller),
pro rata based on the Partners’ Percentage Interests in the Company upon the
consummation of the ROFO Closing, which Additional Capital Contributions must be
Approved by the Partners (other than the ROFO Seller) as a Major Decision. At
the parties’ election, the ROFO Buyer(s) may pay one hundred percent (100%) of
the amounts described in the foregoing clause (ii) and receive a credit against
the ROFO Closing Amount Due for the ROFO Seller’s share thereof.

14.14 ROFO Seller Default. A ROFO Seller shall be deemed to be a “ROFO
Defaulting Seller” if the ROFO Seller shall fail to: (a) deliver the form ROFO
Assignment(s) as provided for in Section 14.10(a); (b) deliver the wire transfer
instructions as provided for in Section 14.10(c); (c) deliver the executed
counterparts of the ROFO Other Closing Documents and closing instructions as
provided for in Section 14.10(c); (d) authorize and direct the ROFO Escrow Agent
to make the other deliveries after the ROFO Buyer(s) have funded the ROFO
Closing Amount Due as provided for in Section 14.13 upon the ROFO Seller’s
compliance with its obligations pursuant to these Interest Sale ROFO Provisions
in all material respects; or (e) timely perform any other covenant of the ROFO
Seller pursuant to these Interest Sale ROFO Provisions in all material respects.

14.15 ROFO Buyer Default.

(a) A ROFO Buyer shall be deemed to be a “ROFO Defaulting Buyer” if the ROFO
Buyer shall fail to: (i) deliver the name and address of the ROFO Assignee as
provided for in Section 14.10(a); (ii) deliver the ROFO Loan Guaranty Release(s)
and/or ROFO Loan Guaranty Indemnities as provided for in Section 14.10(b); (iii)
deliver the executed counterparts of the ROFO Other Closing Documents and
closing instructions as provided for in Section 14.10(c); (iv) fund its portion
of the ROFO Closing Amount Due as provided for in Section 14.13(a); (v)
authorize and direct the ROFO Escrow Agent to pay the ROFO Final Price and make
the other deliveries to the ROFO Seller as provided for in Section 14.13 upon
the ROFO Buyer(s)’ compliance with its or their obligations pursuant to these
Interest Sale ROFO Provisions in all material respects; or (vi) timely perform
any other covenant of such ROFO Buyer pursuant to these Interest Sale ROFO
Provisions in all material respects.

(b) If a ROFO Buyer is deemed to be in default under Section 14.15(a) (a “ROFO
Buyer Default”) then the ROFO Seller shall, within five (5) Business Days after
the scheduled ROFO Closing Date, deliver a notice to the ROFO Buyer(s) and the
ROFO Escrow Agent (a “ROFO Buyer Default Notice”) providing the name(s) of the
ROFO Buyer(s) deemed to be in default and specifying the default(s).

(c) If there is only one (1) ROFO Buyer at the time of the delivery of a ROFO
Buyer Default Notice, then such ROFO Buyer shall have the right, for five
(5) Business Days after receipt of a ROFO Buyer Default Notice, to cure all
defaults (including to fund the entire ROFO Closing Amount Due

 

109



--------------------------------------------------------------------------------

(with any applicable additional ROFO Adjustments) and authorize and direct the
ROFO Escrow Agent to pay the entire ROFO Final Price (with any applicable
additional ROFO Adjustments) and make the other deliveries as provided for in
Section 14.13).

(i) If such ROFO Buyer takes such curative actions, then the ROFO Closing will
proceed by such fifth (5th) Business Day after receipt of such ROFO Buyer
Default Notice.

(ii) If such ROFO Buyer fails to take such curative actions within such five
(5) Business Days, then: (A) such ROFO Buyer shall be deemed to be a ROFO
Defaulting Buyer; (B) the provisions of Sections 14.16, 14.19 and 14.20 shall
apply; and (C) the ROFO Escrow Agent shall so notify all of the Partners.

(d) If there were two (2) ROFO Buyers at the time of the delivery of a ROFO
Buyer Default Notice and both were noted as being in default, then such ROFO
Buyers (acting alone or together) shall have the right, for five (5) Business
Days after receipt of such ROFO Buyer Default Notice, to cure all defaults
(including to fund its ROFO Buyer Pro Rata Share of the entire ROFO Closing
Amount Due, with any applicable additional ROFO Adjustments) and authorize and
direct the ROFO Escrow Agent to pay the entire ROFO Final Price (with any
applicable additional ROFO Adjustments) and make the other deliveries as
provided for in Section 14.13).

(i) If both of the ROFO Buyers take such curative actions, then the ROFO Closing
will proceed by such fifth (5th) Business Day after receipt of such ROFO Buyer
Default Notice.

(ii) If one of the ROFO Buyers takes such curative actions as to its own default
alone, then: (A) the ROFO Buyer that did not take the curative action shall be
deemed to be a ROFO Defaulting Buyer and (B) the ROFO Buyer that took the
curative action shall have a further ten (10) Business Days to elect either:

(A) To be the sole ROFO Buyer, fund the balance of the ROFO Closing Amount Due
and make any other appropriate deliveries as provided for in Section 14.13, in
which case (A) the ROFO Seller shall consummate the ROFO Closing with such
curing ROFO Buyer (and the ROFO Seller, the curing ROFO Buyer and the ROFO
Escrow Agent shall amend any of the statements, documents, instruments and
agreements that need to be modified to accommodate such restructured ROFO
Closing); and (B) upon such ROFO Closing, that portion of the ROFO Deposit that
was funded by the ROFO Defaulting Buyer shall be deemed liquidated damages paid
by the ROFO Defaulting Buyer to the curing ROFO Buyer (which amount shall be
deemed liquidated damages, actual damages under such circumstances being
difficult if not impossible to determine); or

(B) To elect not to be a ROFO Buyer, in which case (A) the ROFO Escrow Agent
shall release the portion of the ROFO Deposit that was funded by the ROFO
Defaulting Buyer to the ROFO Seller (which amount shall be deemed liquidated
damages, actual damages under such circumstances being difficult if not
impossible to determine); (B) the ROFO Escrow Agent shall refund to the ROFO
Buyer that took the

 

110



--------------------------------------------------------------------------------

curative action the portion of the ROFO Deposit that it funded; (C) the
provisions of Sections 14.16, 14.19 and 14.20 shall apply; and (D) the ROFO
Escrow Agent shall so notify all of the Partners.

(e) If: (i) there were two (2) ROFO Buyers at the time of the delivery of a ROFO
Buyer Default Notice; (ii) only one (1) was noted as being in default in the
ROFO Buyer Default Notice; and (iii) the ROFO Buyer that was noted as being in
default failed to take the curative action as provided for in Section 14.15(c),
then (A) the ROFO Seller shall notify such non-defaulting ROFO Buyer that the
ROFO Defaulting Buyer failed to take the curative action and (B) the
non-defaulting ROFO Buyer shall have the right, for ten (10) Business Days after
receipt of such notice, to fund the ROFO Defaulting Buyer’s portion of the ROFO
Closing Amount Due (with any applicable additional ROFO Adjustments) and cause
the ROFO Escrow Agent to pay the ROFO Final Price (with any applicable
additional ROFO Adjustments) and make the other deliveries as provided for in
Section 14.13.

(i) If such non-defaulting ROFO Buyer takes such curative actions within such
ten (10) Business Days, then (A) the ROFO Seller shall consummate the ROFO
Closing with such ROFO Buyer (and the ROFO Seller, the curing ROFO Buyer and the
ROFO Escrow Agent shall amend any of the statements, documents, instruments and
agreements that need to be modified to accommodate such restructured ROFO
Closing) and (B) upon such ROFO Closing, that portion of the ROFO Deposit that
was funded by the ROFO Defaulting Buyer shall be deemed liquidated damages paid
by the ROFO Defaulting Buyer to the curing ROFO Buyer that closed under the ROFO
Contract (which amount shall be deemed liquidated damages, actual damages under
such circumstances being difficult if not impossible to determine).

(ii) If such non-defaulting ROFO Buyer does not take such curative actions
within such ten (10) Business Days, then (A) the ROFO Escrow Agent shall release
the portion of the ROFO Deposit that was funded by the ROFO Defaulting Buyer to
the ROFO Seller (which amount shall be deemed liquidated damages, actual damages
under such circumstances being difficult if not impossible to determine); (B)
the ROFO Escrow Agent shall refund to the non-defaulting ROFO Buyer the portion
of the ROFO Deposit that it funded; (C) the provisions of Sections 14.16, 14.19
and 14.20 shall apply; and (D) the ROFO Escrow Agent shall so notify all of the
Partners.

(f) Whenever in this Section 14.15 it is provided that all or any portion of the
ROFO Deposit is to be funded to a Partner as liquidated damages, then in the
event the recipient of such portion of the ROFO Deposit is the borrower under a
Deficiency Loan pursuant to which the ROFO Defaulting Buyer is the lender, such
portion of the ROFO Deposit shall first be applied to repayment of the
applicable Deficiency Loan Outstanding Amount.

14.16 Remedies For a ROFO Defaulting Buyer(s) With No ROFO Closing. If there is
a ROFO Defaulting Buyer and no ROFO Closing, then: (a) intentionally omitted;
(b) the ROFO Defaulting Buyer(s) shall reimburse the ROFO Seller for the actual
and reasonable out-of-pocket costs and expenses theretofore incurred by the ROFO
Seller in connection with the exercise of the rights of the ROFO Seller

 

111



--------------------------------------------------------------------------------

under these Interest Sale ROFO Provisions within ten (10) Business Days after
receipt by the ROFO Defaulting Buyer(s) of an invoice for same, the ROFO
Defaulting Buyer(s) being responsible for its/their ROFO Buyer Pro Rata Share of
such expenses (failing which the amount owed shall be deemed to be a Deficiency
Loan from the ROFO Seller to the ROFO Defaulting Buyer(s) made as of the tenth
(10th) Business Day after receipt of such invoice); (c) if the ROFO Buyer(s)
is/are an Unaffiliated LP, such Unaffiliated LP shall have no further rights
under Sections 8.2 through and including 8.6; and (d) the provisions of Sections
14.19 and 14.20 shall apply. The remedies expressly set forth in this
Section 14.16 and elsewhere in these Interest Sale ROFO Provisions are intended
to be the Partners’ sole and exclusive remedies for a ROFO Buyer Default.

14.17 Remedies For a ROFO Seller Default.

(a) If the ROFO Seller is deemed to be in default under Section 14.14 (a “ROFO
Seller Default”), then: (i) the ROFO Buyer(s) shall have the right to receive a
return of its/their ROFO Pro Rata Deposit Amount (plus interest) from the ROFO
Escrow Agent; (ii) the ROFO Defaulting Seller shall reimburse the ROFO Buyer(s)
for the actual and reasonable out-of-pocket costs and expenses theretofore
incurred by the ROFO Buyer(s) in connection with the exercise of the rights of
the ROFO Buyer(s) under the Interest Sale ROFO Provisions within ten
(10) Business Days after receipt by the ROFO Defaulting Seller of an invoice for
same (failing which the amount owed shall be deemed to be a Deficiency Loan from
the ROFO Buyer(s) Seller to the ROFO Defaulting Seller made as of the tenth
(10th) Business Day after receipt of such invoice(s)); and (iii) if the ROFO
Seller is an Unaffiliated LP, such Unaffiliated LP shall have no further rights
under Sections 8.2 through and including 8.6.

(b) In addition to and not in limitation of the foregoing, if (i) a ROFO Buyer
(or the ROFO Buyers, acting jointly) deliver a notice to the ROFO Defaulting
Seller within thirty (30) days after the scheduled ROFO Closing Date advising
the ROFO Defaulting Seller that the ROFO Buyer(s) is/are ready, willing and able
to close and (ii) the ROFO Defaulting Seller shall nevertheless fail to perform
its obligations to consummate the ROFO Closing within such thirty (30) days,
then: (A) such ROFO Buyer(s) shall have the right to commence a Proceeding
against ROFO Seller to specifically enforce the obligations of ROFO Seller to
close under the ROFO Contract and (B) the ROFO Final Price will be ninety-five
percent (95%) of what the defaulting ROFO Defaulting Seller’s ROFO Final Price
would have been had the ROFO Closing taken place on the ROFO Closing Date. If
specific performance of the obligations of ROFO Seller is not available, then
the ROFO Seller shall owe to each ROFO Buyer, as a Deficiency Loan, an amount
equal to the product of (x) such ROFO Buyer’s ROFO Buyer Pro Rata Share and
(y) five percent (5%) of the ROFO Final Price (which amount shall be deemed
liquidated damages, actual damages under such circumstances being difficult if
not impossible to determine).

(c) If a ROFO Buyer is entitled to acquire all or a portion of the ROFO
Defaulting Seller’s Partnership Interest at a discounted price as provided in
clause (B) of Section 14.17(b), then in the event such ROFO Buyer is the
borrower under a Deficiency Loan pursuant to which the ROFO Defaulting Seller is
the lender, such discounted price shall not be available (and the ROFO Final
Price payable by such ROFO Buyer shall be one hundred percent (100%) of such
ROFO Buyer’s ROFO Buyer Pro Rata Share of what the defaulting ROFO Defaulting
Seller’s ROFO Final Price would have been had

 

112



--------------------------------------------------------------------------------

the ROFO Closing taken place on the ROFO Closing Date) unless an equal amount of
the applicable Deficiency Loan Outstanding Amount is repaid simultaneously with
the ROFO Closing. If a ROFO Buyer is entitled to liquidated damages from a ROFO
Defaulting Seller pursuant to the last sentence of Section 14.17(b), then in the
event such ROFO Buyer is the borrower under a Deficiency Loan pursuant to which
the ROFO Defaulting Seller is the lender, such liquidated damages shall first be
applied to repayment of the applicable Deficiency Loan Outstanding Amount.

(d) The remedies expressly set forth in this Section 14.17 and elsewhere in
these Interest Sale ROFO Provisions are intended to be the Partners’ sole and
exclusive remedies for a ROFO Seller Default.

14.18 Tax Cooperation. With respect to a disposition of CPP/LP’s Partnership
Interest under these Interest Sale ROFO Provisions, such disposition shall be
subject to the cooperation provisions of Section 6.20 subject to the limitations
and conditions set forth therein.

14.19 Right to Transfer Interests After a ROFO Offer Notice is Delivered.

(a) If (i) both (or the only) ROFO Offeree(s) deliver (or are deemed to deliver)
a ROFO No Buy Response as described in Section 14.6(d); (ii) either there was
only one (1) ROFO Buyer and such ROFO Buyer failed to fund the ROFO Deposit or
there were two (2) ROFO Buyers and each failed to fund its ROFO Pro Rata Deposit
Amount as described in Section 14.8(c); (iii) the funding ROFO Buyer rescinds
its ROFO Buy Response and delivers a ROFO No Buy Response within such three
(3) Business Days as described in Section 14.8(d)(ii); or (iv) there is a ROFO
Buyer Default as described in Section 14.16, then the ROFO Offeror shall have
the right to consummate a Permitted Transfer of its entire Partnership Interest
for a period of one (1) year from and after the date of the ROFO Offer Notice,
subject, however, to the continued application of the requirements for a
Permitted Transfer other than the provisions of Sections 14.4 through and
including Section 14.18.

(b) Notwithstanding the provisions of Section 14.19(a), if a ROFO Offeror fails
to consummate a Permitted Transfer one (1) year from and after the date of the
ROFO Offer Notice, then (i) the ROFO Offeror shall have no right to consummate
such proposed Transfer without delivering a new ROFO Offer Notice to the other
Partners and (ii) the provisions of Sections 14.4 through and including
Section 14.18 shall apply to any such proposed Transfer.

(c) Notwithstanding the provisions of Section 14.19(a), if the actual all cash
price a Permitted Transferee is prepared to pay and the ROFO Offeror is prepared
to accept for the ROFO Offeror’s Partnership Interest shall be less than ninety
six percent (96%) of the ROFO Estimated Price set forth in the applicable ROFO
Offer Notice, then (i) the ROFO Offeror shall have no right to consummate such
proposed Transfer without delivering a new ROFO Offer Notice to the other
Partners and (ii) the provisions of Sections 14.4 through and including
Section 14.18 shall apply to any such proposed Transfer.

14.20 Permitted Transfers. Upon satisfaction of the provisions in Sections 14.4
through and including Section 14.18, a Partner shall have the right to
consummate a Transfer of all (but not part of) such Partner’s Partnership
Interest (each, a “Permitted Transfer”) subject to the following conditions
precedent to the closing of the proposed Permitted Transfer (the “Permitted
Transfer Closing”).

 

113



--------------------------------------------------------------------------------

(a) Not less than two (2) Business Days prior to the Permitted Transfer Closing,
the proposed transferee must execute and deliver in escrow to the other Partners
a statement, certified as being true and correct by either a principal or senior
executive of the proposed Permitted Transferee, that: (i) restates of all of the
representations and warranties made by the proposed transferring Partner (or its
predecessor in interest) pursuant to Article XI of this Agreement;
(ii) represents and warrants (A) the consideration being paid for the
Partnership Interest and (B) that the consideration is being made on an “all
cash” basis; (iii) represents and warrants that (A) if the Class C LP and/or the
Class D LP is the transferring Partner, the same proposed Permitted Transferee
is acquiring the entire Class C Interest or the entire Class D Interest, as
applicable, and (B) if the A/B Partners are the transferring Partners, the same
proposed Permitted Transferee (or its Affiliate) is acquiring the entire Class A
Interest, the entire Class B Interest and (unless otherwise directed by the
Class D LP) the Class A Partner’s Holdco Series B Preferred Units; and
(iv) represents and warrants that the Transfer Restrictions have been satisfied.

(b) Prior to or upon the Permitted Transfer Closing, either (i) any outstanding
balance of any Deficiency Loan owed by the proposed transferring Partner to any
other Partner shall be paid in full, or (ii) the Permitted Transferee will
acquire the transferring Partner’s Partnership Interest subject to the
outstanding balance of the Deficiency Loan Outstanding Amounts owed by the
transferring Partner as provided by Section 3.5(c).

(c) Not less than two (2) Business Days prior to the Permitted Transfer Closing,
the proposed transferring Partner and the proposed Permitted Transferee shall
deliver in escrow to the remaining Partners a written notice executed by any
Lender to any then extant Debt of the Project Entities or other reasonable
evidence that (i) the Lender has consented to the proposed Transfer and the
admission of the proposed Permitted Transferee as a Partner of the Company, or
such consent is not required, and (ii) the proposed Transfer does not constitute
a default (or an event which, after the giving of notice and/or passage of time,
would constitute a default) under the terms of the applicable Debt Documents.

(d) Not less than two (2) Business Days prior to the Permitted Transfer Closing,
the proposed transferring Partner and the proposed Permitted Transferee shall
execute and deliver in escrow to the remaining Partners an assignment of
Partnership Interest from the proposed transferring Partner to the proposed
Permitted Transferee pursuant to which (i) the proposed Permitted Transferee
assumes of all of the obligations, liabilities and responsibilities of the
Partnership Interest to be assigned under this Agreement (whether arising from
acts that occurred prior to or subsequent to the date of the assumption), (ii)
the Company and the other Partners are included as direct third party
beneficiaries of such assumption, and (iii) otherwise reasonably satisfactory to
the remaining Partners.

(e) Not less than two (2) Business Days prior to the Permitted Transfer Closing,
the proposed transferring Partner and the proposed Permitted Transferee shall
execute and deliver in escrow to the remaining Partners such other documents,
instruments and certificates as the remaining Partners may reasonably deem
necessary or appropriate in connection with the proposed Permitted Transfer.

(f) Prior to or upon the Permitted Transfer Closing, the proposed transferring
Partner and the proposed Permitted Transferee shall have paid all costs and
expenses arising from, out of or in connection with such proposed Permitted
Transfer that could or might be imposed upon the Company, any other Project
Entity or any portion of the Project Assets (including any actual third party
costs and expenses incurred by the Company).

 

114



--------------------------------------------------------------------------------

14.21 Restraining Order/Specific Performance/Other Remedies. The Partners agree
that, in the event of a Transfer Breach (and in view of the complexities and
uncertainties in measuring the actual damages that would/might be sustained by
reason of a Transfer Breach and the uniqueness of each Partner’s business and
the relationship of the Partners): (i) in addition to all any and all other
rights and remedies available to the other Partners, any Partner shall be
entitled to a decree or order specifically restraining, enjoining and/or
unwinding such Transfer Breach; (ii) damages at law shall be an inadequate
remedy for a Transfer Breach; and (iii) the breaching Partner shall not plead in
defense that there is an adequate monetary remedy at Law.

14.22 Section 754 Election. Upon a Transfer of the entire Partnership Interest
of a Partner, the withdrawing Partner, the remaining Partner or the Permitted
Transferee may request that the Company shall file an election pursuant to
Section 754 of the IRS Code to adjust the basis of Company property in the
manner provided in Section 743 of the IRS Code. If the requesting party is the
withdrawing Partner or the Permitted Transferee, then the Permitted Transferee
shall pay the costs and expenses of such election.

14.23 Release of Liability. In the event any Partner shall Transfer its entire
Partnership Interest (other than in a sale of the Project Assets or the entire
Partnership Interests of all Partners) in compliance with the provisions of this
Agreement without retaining any interest therein, directly or indirectly, then
the withdrawing Partner shall be relieved of any further liability arising
hereunder for events occurring from and after the date of such Transfer.

END OF ARTICLE XIV

 

115



--------------------------------------------------------------------------------

ARTICLE XV

DEFAULTS

15.1 Defaulting Partner. A Partner shall be in default of its obligations and
responsibilities under this Agreement (a “Defaulting Partner”) if it is
determined in accordance with the provisions of Section 15.4 that any of the
following events (a “Default”) has occurred and (if cure is permitted by
Section 15.3) remains uncured (it being agreed that a Default by either A/B
Partner shall result in both A/B Partners being Defaulting Partners):

(a) if such Partner withdraws from the Company in violation of this Agreement;

(b) if such Partner (or any Holdco Director or Holdco Officer that is an
Affiliate of such Partner) (i) has committed fraud, willful misconduct, gross
negligence, misappropriation of funds, breach of the implied contractual
covenant of good faith and fair dealing or a material breach of this Agreement
or the Holdco LLC Agreement, in each case, either (x) in connection with its
actions as a Partner under this Agreement (including, in the case of General
Partner, actions in its capacity as General Partner); or (y) with respect to
fraud, willful misconduct or gross negligence, whether or not in connection with
its actions as a Partner under this Agreement but having a material adverse
effect on the Company, the other Project Entities and/or the other Partners; or
(ii) has committed a Transfer Breach;

(c) if a Bankruptcy Event shall occur with respect to any Partner or any general
partner of a Partner;

(d) with respect to the A/B Partners, the aggregate of all Deficiency Amounts
the A/B Partners (and their permitted successors and assigns) have failed to
fund is equal to $20,000,000 or more and such Deficiency Amounts shall remain
unpaid by the A/B Partners for more than five (5) Business Days;

(e) with respect to the Class C LP, the aggregate of all Deficiency Amounts the
Class C LP (and its permitted successors and assigns) has failed to fund is
equal to $10,000,000 or more and such Deficiency Amounts shall remain unpaid by
the Class C LP for more than five (5) Business Days; and

(f) with respect to the Class D LP, the aggregate of all Deficiency Amounts the
Class D LP (and its permitted successors and assigns) has failed to fund is
equal to $10,000,000 or more and such Deficiency Amounts shall remain unpaid by
the Class D LP for more than five (5) Business Days.

15.2 Defaulting Partner. From and after the occurrence of a Default determined
in accordance with the provisions of Section 15.4 by a Defaulting Partner,
(a) the Defaulting Partner shall no longer have the right to approve or
disapprove any Major Decisions; (b) if the Defaulting Partner is General
Partner, such Defaulting Partner may be removed as General Partner in accordance
with Section 6.14); and (c) if the Defaulting Partner is an Unaffiliated LP,
such Partner shall no longer be a GHMA Eligible LP. Without the approval of the
other Partners entitled to vote on Major Decisions, except as provided in
Section 15.3, a Defaulting Partner shall have no right to cure a Default by such
Defaulting Partner even if the circumstances underlying the Default have ceased
to exist.

 

116



--------------------------------------------------------------------------------

15.3 Opportunity to Cure Certain Defaults. A Partner shall not be in Default
with respect to a matter described in Section 15.1(b)(i) if (a) the action or
inaction giving rise to such Default was committed exclusively by an employee of
Partner or its Affiliate who is not an executive, principal, senior officer or
director of the Partner or such Affiliate; (b) such employee is immediately
terminated or removed from any involvement regarding the Project; (c) such
action or inaction occurred without the knowledge or consent of or at the
direction of any executive, principal, senior officer or director of the Partner
or its Affiliate; and (d) within five (5) Business Days after written notice
from any other Partner delivered pursuant to Section 15.4(a) (in the case of a
monetary breach) or within thirty (30) days after written notice from any other
Partner delivered pursuant to Section 15.4(a) (in the case of a nonmonetary
breach) (which thirty (30) day period shall be extended to the extent reasonably
necessary, but in no event for more than an additional sixty (60) days, so long
as the applicable Partner promptly commences the cure of such breach and
diligently pursues such cure to completion), such Partner cures such action or
inaction and provides financial compensation for any actual losses or damages
suffered by the Company, the other Project Entities and the other Partners as a
consequence of such action or inaction.

15.4 Notice, Opportunity to Cure and Arbitration of Default Allegation.

(a) If a Partner alleges that another Partner has committed a Default, the
alleging Partner shall deliver a notice specifying with particularity the nature
of the alleged Default. The Partner that receives such a notice shall, within
ten (10) Business Days after receipt of such notice from the alleging Partner,
deliver a response notice stating whether the Partner alleged to have committed
the Default (i) disagrees with the allegations and/or (ii) if the Default is
with respect to a matter described in Section 15.1(b)(i) that is permitted to be
cured pursuant to Section 15.3, that such Partner has cured or will timely
commence and thereafter diligently complete curative action.

(b) If the Partner alleged to be in Default does not agree with the
allegation(s) set forth in the notice or if the Partner alleging a Default does
not agree that the matter has been resolved (or believes that the matter is not
permitted to be resolved) pursuant to Sections 15.3 and 15.4(a), then the
provisions of Section 6.8 shall apply.

(c) If the Designated Senior Executives do not agree that the matter has been
fully resolved within ten (10) Business Days after they first discussed such
matter, then the matter shall be deemed to be a dispute (a “Dispute”).

(d) If a matter is deemed to be a Dispute, then the alleging Partner shall have
the right, at any time within thirty (30) days after the matter is deemed to be
a Dispute, to commence an arbitration proceeding pursuant to this Section 15.4
to determine whether such Default was committed and remains uncured pursuant to
Sections 15.3 and 15.4(a). All Disputes regarding the occurrence of a Default
shall be (i) subject to the applicable standards and burden of proof as provided
for in Section 6.13(d)

 

117



--------------------------------------------------------------------------------

(including, if applicable, the burden of proving that the matter remains
uncured) and (ii) resolved by binding arbitration administered by JAMS pursuant
to the JAMS Comprehensive Arbitration Rules & Procedures (the “JAMS Rules”).

(e) The Partners agree that: (i) the legal seat and place of arbitration shall
be New York, New York or Wilmington, Delaware; (ii) the language of the
arbitration shall be English; and (iii) the number of arbitrators shall be three
(3) (the “Arbitration Panel”), with one arbitrator to be nominated by the
claimant and one (1) to be nominated by the respondent. The claimant shall
nominate its arbitrator within ten (10) days after it commences arbitration and
the respondent shall nominate its arbitrator within twenty (20) days after the
commencement of arbitration. The third arbitrator, who shall be the chairperson
of the Arbitration Panel, shall be nominated by the two (2) appointed
arbitrators within twenty (20) days after the respondent’s arbitrator is
nominated. If any of the three (3) arbitrators is not nominated within the time
prescribed above, such arbitrator(s) shall be appointed in accordance with the
JAMS Rules.

(f) The Partners hereby elect to use the expedited procedures set forth in Rule
16.1 and Rule 16.2 of the JAMS Rules. In the event of a conflict between the
provisions of this Section 15.4 and the JAMS Rules, the provisions of this
Section 15.4 shall prevail.

(g) The Arbitration Panel shall issue its final decision as promptly as is
reasonably practicable and in any event within three (3) months of the
appointment of the third arbitrator; provided, however, that if the Arbitration
Panel determines that it is unable despite its best efforts to meet such time
limit consistent with its primary duty to justly determine the Dispute, it may
extend such time limit in one (1) month increments.

15.5 Further Actions. The Defaulting Partner (once established pursuant to the
procedures of this Section 15.4) will cooperate with the other Partner and act
in good faith to execute any and all documents reasonably necessary to
effectuate the actions contemplated by this Article XV.

END OF ARTICLE XV

 

118



--------------------------------------------------------------------------------

ARTICLE XVI

NOTICES

16.1 In Writing; Address.

(a) All notices, demands, approvals, consents, reports and other communications
provided for in this Agreement shall be: (i) in writing; (ii) given by a method
prescribed in Section 16.1(c); and (iii) be given to the Partner to whom it is
addressed at the address set forth below or at such other address(es) as such
party hereto may hereafter specify by at least fifteen (15) days’ prior written
notice.

 

To the A/B Partners:    To each of the A/B Partners’ Representatives at the
address(es) listed on Schedule A with respect to all matters other than requests
for Approval of Major Decisions, with a courtesy copy (which shall not
constitute notice hereunder) to:    Parkway, Inc.
390 North Orange Avenue, Suite 2400
Orlando, Florida 32801
Attention: A. Noni Holmes-Kidd, Vice President and General Counsel
Telephone:
E-mail: and to:    Norton Rose Fulbright US LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Mitchell Lubart, Esq.
Telephone:
E-mail: To the Class C LP:    To the Class C LP’s Representative and Observer at
their respective addresses listed on Schedule A with respect to all matters
other than requests for Approval of Major Decisions, with a courtesy copy (which
shall not constitute notice hereunder) to:    Paul Hastings LLP
695 Town Center Drive, 17th Floor
Costa Mesa, California 92626
Attention: John F. Simonis, Esq.
Telephone:
E-mail:

 

119



--------------------------------------------------------------------------------

To the Class D LP:    To the Class D LP’s Representative at the address listed
on Schedule A with respect to all matters other
than requests for Approval of
Major Decisions, with a courtesy copy (which shall not constitute notice
hereunder) to:    Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Arthur S. Adler
Telephone:
E-mail:

(b) Any party hereto may change the address(es) to which notice may be delivered
hereunder by the giving of written notice thereof to the other Partners as
provided in Section 16.1(c).

(c) Such notice or other communication may only be delivered: (i) by United
States certified mail, return receipt requested, postage prepaid, deposited in a
United States post office or a depository for the receipt of mail regularly
maintained by the Post Office; (ii) by hand with receipt acknowledged by
signature of a person at the office or location of delivery; (iii) by nationally
recognized overnight courier which maintains evidence of receipt; or (iv) by
electronic mail delivery in the portable document format (pdf) facsimile, with
receipt of delivery confirmed by the recipient (other than by an automatically
generated response). Any notices, demands, consents or other communications
shall be deemed given when received at the address for which such party has
given notice in accordance with the provisions hereof. Notwithstanding the
foregoing, no notice or other communication shall be deemed ineffective because
of refusal of delivery to the address specified for the giving of such notice in
accordance herewith. Notice shall be effective only upon receipt or refusal of
receipt after delivery in accordance with the methods hereinabove set forth in
this Section 16.1.

END OF ARTICLE XVI

 

120



--------------------------------------------------------------------------------

ARTICLE XVII

MISCELLANEOUS

17.1 Additional Documents and Acts. In connection with this Agreement, as well
as all transactions contemplated by this Agreement, each Partner agrees to
execute and deliver such additional documents and instruments, and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement, and
all such transactions.

17.2 Pronouns. All pronouns and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
Person or Persons may require.

17.3 Entire Agreement. Except for the Contribution Agreement, this Agreement
contains all of the understandings and agreements of whatsoever kind and nature
existing between the parties hereto with respect to this Agreement and the
rights, interests, understandings, agreements and obligations of the respective
parties pertaining to the formation and continuing operations of the Company.
Representatives of all parties have participated equally in the negotiation and
drafting of this Agreement, and accordingly, this Agreement shall not be more
strictly construed against any party hereto on account of the role played by
such party’s representative in the negotiation and drafting hereof.

17.4 References to this Agreement. Numbered or lettered Articles and Sections
herein contained refer to Articles and Sections of this Agreement unless
otherwise expressly stated.

17.5 Headings. All headings herein are inserted only for convenience and ease of
reference and are not to be considered in the construction or interpretation of
any provision of this Agreement.

17.6 Binding Effect. Except as herein otherwise expressly stipulated to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, legal representatives, successors
and permitted assigns.

17.7 Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same Agreement.

17.8 Amendments. Except as otherwise expressly provided for herein, this
Agreement may not be amended, altered or modified except by a written instrument
signed by each of the Partners.

17.9 Estoppel Certificates. Each Partner agrees, upon written demand of any
other Partner, to execute and deliver to the other Partners, within fifteen
(15) Business Days after such demand (which demand shall make reference to such
fifteen (15) Business Day response period), a certificate stating that this
Agreement is unmodified and in full force and effect (or, if this Agreement has
been modified, that the same is in full force and effect as modified and stating
such modifications); whether or not, to the best of the knowledge of such
Partner, there exists any material default hereunder and if so, specifying the
details of such default; and such other matters as the requesting Partner may
reasonably request.

 

121



--------------------------------------------------------------------------------

17.10 Exhibits. All Exhibits attached hereto are made a part hereof by this
reference.

17.11 Severability. Every provision of this Agreement is hereby declared to be
independent of, and separable from, every other provision of this Agreement. If
any such provisions shall be held to be invalid or unenforceable, that holding
shall be without effect upon the validity or enforceability of any other
provision of this Agreement. It is the intention of the parties hereto that in
lieu of each provision of this Agreement which is determined to be invalid or
unenforceable, there shall be added, as part of this Agreement, such an
alternative Section or provision as may be valid or enforceable but otherwise as
close to the applicable original provision as possible.

17.12 Waiver; Modification. Failure by any Partner to insist upon or enforce any
of its rights shall not constitute a waiver thereof, and nothing shall
constitute a waiver of such Partner’s right to insist upon strict compliance
with the provisions hereof. Any Partner may waive the benefit of any provision
or condition for its benefit contained in this Agreement.

17.13 Third Party Beneficiaries. This Agreement is made solely and specifically
between and for the benefit of the parties hereto, and their respective
successors and assigns subject to the express provisions hereof relating to
successors and assigns, and no other person or party shall have any rights,
interest, or claims hereunder or be entitled to any benefits under or on account
of this Agreement as a third party beneficiary or otherwise.

17.14 Herein. Wherever used in this Agreement, the words “herein”, “hereof” or
words of similar import shall be deemed to refer to this Agreement in its
entirety and not to a specific section unless otherwise stated.

17.15 Including. Wherever used in this Agreement, the word “including” shall be
deemed to mean “including, without limitation”.

17.16 Or. Wherever used in this Agreement, the word “or” shall be deemed not to
be exclusive.

17.17 Cost of Counsel. In any Proceeding between the parties to enforce any of
the provisions of this Agreement or any right of any party under this Agreement
(or in any arbitration proceeding pursuant to Section 15.4), if such Proceeding
is prosecuted to judgment, then in addition to any other remedy, the
unsuccessful party shall pay to the prevailing party all costs and expenses,
including reasonable attorneys’ fees and expenses and the fees and expenses of
the arbitrators, incurred therein by the prevailing party or the Company in
connection with such Proceeding.

17.18 Time of Essence. Time is the essence of each and every provision of this
Agreement.

 

122



--------------------------------------------------------------------------------

17.19 Deadlines. Except for the effective date of the CTB Election, if a date on
which any party is required to take any action under the terms of this Agreement
is not a Business Day, the action may be taken on the next succeeding Business
Day without penalty.

17.20 Confidentiality.

(a) General. Except as provided otherwise in this Section 17.20, each Partner,
for the benefit of each other Partner, hereby agrees that such Partner will not,
and will not permit any of its Affiliates, employees or representatives to,
publicly announce or disclose, or cause or permit to be publicly announced or
disclosed, in any manner whatsoever, the terms, conditions or substance of this
Agreement or the transactions contemplated herein, without first obtaining the
consent of each other Partner. In addition, each Partner shall, and shall cause
its Affiliates, employees and representatives to, keep strictly confidential
this Agreement, the transactions contemplated hereby, and the terms and
conditions hereof, and all matters relating thereto, as well as all information
relating to any other Partner, the Company and the other Project Entities, and
the Project Assets, as applicable.

(b) Disclosure Parties. It is understood and agreed that the foregoing shall not
(i) preclude a Partner or its Affiliate from issuing a press release announcing
the closing of the transaction as and to the extent permitted by the
Contribution Agreement, (ii) preclude any Partner or its Affiliate from
(A) sharing information relating to the Company, the other Project Entities and
the Project Assets, on a confidential basis with such Partner’s or Affiliate’s
attorneys, accountants, professional consultants, advisors, financial advisors,
rating agencies, investors, potential lenders, actual or potential transferees
or assignees or (in CPP/LP’s and TIAA/LP’s case) actual or potential designees
pursuant to Sections 14.10(e) and 14.10(f) (collectively, “Disclosure Parties”),
as the case may be, or (B) disclosing any information otherwise deemed
confidential under this Section 17.20 in connection with any disclosures in
filings required by the Securities Exchange Commission or any stock exchange
(and any associated press releases) and customary disclosures on
investor/earnings calls or earnings releases or customary disclosures to
beneficiaries (or the operation of the business of a Partner, the Company, any
other Project Entity or the Project Assets), (iii) prevent any Partner or its
Affiliate from complying with applicable laws, including governmental
regulatory, disclosure, tax and reporting requirements, or applicable internal
reporting and disclosure policies, (iv) prevent CPP/LP from providing required
or requested reports to the Minister of Finance and the Parliament of Canada on
the operations of CPP/LP and its Affiliates and making disclosures at related
public meetings, or prevent CPP/LP’s directors, officers, employees and agents
from providing to CPP/LP’s auditor and special examiner all information and
documents that may be requested by them, or (v) prevent any Partner or its
Affiliate from disclosing information that (A) is or becomes available to that
Partner or its Affiliate on a non-confidential basis from a source other than
another Partner or its Disclosure Parties, provided that such other source is
not bound by a confidentiality obligation or is otherwise prohibited from
disclosing the information, (B) is or becomes generally available to the public
(other than as a result of a breach by such Partner or its Disclosure Parties of
this Agreement), (C) is independently developed by such Partner or its Affiliate
without use of any information deemed confidential under this Section 17.20 or
(D) was in such Partner’s or its Affiliate’s possession prior to it being
furnished to such Partner by or on behalf of another Partner or its Disclosure
Parties, provided that such other source is not bound by a confidentiality
obligation.

 

123



--------------------------------------------------------------------------------

(c) Remedies. In addition to any other remedies available to a Partner, such
Partner shall each have the right to seek equitable relief, including injunctive
relief or specific performance, against another Partner or its Disclosure
Parties in order to enforce the provisions of this Section 17.20.

(d) Survival; Conflicts. Notwithstanding any other provision of this Agreement,
the provisions of Section 17.20 shall survive the termination of this Agreement.
In the event of any conflict between the provisions of this Section 17.20 and of
Section 11.21 of the Holdco LLC Agreement, on the one hand, and of Section 5.02
of the Contribution Agreement, on the other hand, the former shall control.

17.21 Governing Law. The terms and provisions of this Agreement and the rights,
remedies, liabilities and obligations of the parties hereunder shall be governed
by, interpreted and enforced in accordance with the internal laws of the State
of Delaware without regard to principles of conflicts of laws.

17.22 Jurisdiction; Choice of Forum. Each party hereby irrevocably: (a) submits
to the exclusive jurisdiction of the Delaware Court of Chancery sitting in New
Castle County in any Proceeding arising out of or relating to this Agreement,
the relations between the parties and any matter, action or transaction
contemplated hereby; (b) agrees that such court in which a proceeding arising
out of or relating to this Agreement, the relations between the parties with any
matter, action or transaction contemplated hereunder “first commenced” shall
have exclusive jurisdiction over such Proceedings; (c) waives the defense of
inconvenient forum to the maintenance and continuation of such Proceedings;
(d) consents to the service of any and all process in any such Proceedings by
the mailing of copies (certified mail, return receipt requested and postage
prepaid) of such process to them at their addresses specified in Section 16.1
and (e) agrees that a final and non-appealable judgment rendered by a court of
competent jurisdiction in any such Proceedings shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

17.23 WAIVER OF JURY TRIAL. EACH PARTNER, FOR ITSELF AND ON BEHALF OF ITS
AFFILIATES, HEREBY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY ACTION, LAWSUIT OR
PROCEEDING RELATING TO ANY DISPUTE ARISING OR IN CONNECTION WITH THIS AGREEMENT
OR ANY TRANSACTION DESCRIBED IN THIS AGREEMENT OR DISPUTE BETWEEN THE PARTIES
(INCLUDING DISPUTES WHICH ALSO INVOLVE OTHER PERSONS).

[Signature pages follow.]

 

124



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners have caused this Agreement to be signed, sealed
and delivered through their respective authorized signatories the day and year
first above written.

 

PKY GWP JV GP, LLC, a Delaware limited liability company By:   Parkway Operating
Partnership LP, its sole member   By:   Parkway Properties General Partners,
Inc., its General Partner     By:  

/s/ Scott E. Francis

      Name:   Scott E. Francis       Title:   Executive Vice President, Chief
Financial Officer and Chief Accounting Officer     By:  

/s/ A. Noni Holmes-Kidd

      Name:   A. Noni Holmes-Kidd       Title:   Vice President and General
Counsel PKY GWP JV LP, LLC, a Delaware limited liability company By:   Parkway
Operating Partnership LP, its sole member   By:   Parkway Properties General
Partners, Inc., its General Partner     By:  

/s/ Scott E. Francis

      Name:   Scott E. Francis       Title:   Executive Vice President, Chief
Financial Officer and Chief Accounting Officer     By:  

/s/ A. Noni Holmes-Kidd

      Name:   A. Noni Holmes-Kidd       Title:   Vice President and General
Counsel

[Signatures continued on following page]



--------------------------------------------------------------------------------

PERMIAN INVESTOR LP, a Delaware limited partnership By:   Permian Investor GP
LLC, a Delaware limited liability company, its general partner   By:  

/s/ Michael Fisk

    Name:   Michael Fisk     Title:   Authorized Signatory   By:  

/s/ Brett Bossung

    Name:   Brett Bossung     Title:   Authorized Signatory

[Signatures continued on following page]



--------------------------------------------------------------------------------

CPPIB US RE-A, Inc., a corporation organized under the laws of Ontario By:  

/s/ Peter Ballon

  Name:   Peter Ballon   Title:   Authorized Signatory By:  

/s/ Graeme Eadie

  Name:   Graeme Eadie   Title:   Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT 1

FORM OF ROFO ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is made this      day of
            , 20    , by and among (a) PKY GWP JV GP, LLC, a Delaware limited
liability company (“PKY/GP”) and PKY GWP JV LP, LLC, a Delaware limited
liability company (“PKY/LP”, for all purposes under this Escrow Agreement,
collectively, jointly and severally, “PKY”); (b) Permian Investor LP, a Delaware
limited partnership (“TIAA/LP”); (c) CPPIB US RE-A, Inc., a corporation
organized under the laws of Ontario (“CPPIB/LP”)1; and (d) Commonwealth Land
Title Insurance Company (“CLTIC” or “ROFO Escrow Agent”).

WITNESSETH:

WHEREAS, PKY/GP, PKY/LP, TIAA/LP and CPPIB/LP2 are parties to that certain
Amended and Restated Limited Partnership Agreement of GWP JV Limited Partnership
(the “Company”), dated as of April 17, 2017 (as the same may be amended from
time to time, the “LP Agreement”) attached hereto as Exhibit 1.

WHEREAS, [                     [and                     ]] [is the] [are both a]
ROFO Seller (all capitalized terms used herein and not defined have the meaning
provided for in the LP Agreement) and [                     [and
                    ]] [is the] [are both a] ROFO Buyer under Article [IX] [XIV]
of the LP Agreement.3

WHEREAS, [PKY] [TIAA/LP] [CPPIB/LP], as a ROFO Buyer, is obligated to deposit an
amount equal to          Dollars ($        ) as its ROFO Buyer Pro Rata Share of
the ROFO Deposit [and [PKY] [TIAA/LP] [CPPIB/LP], as a ROFO Buyer, is obligated
to deposit an amount equal to          Dollars ($        ) as its ROFO Buyer Pro
Rata Share of the ROFO Deposit]. 4

WHEREAS, ROFO Seller(s), ROFO Buyer(s) and ROFO Escrow Agent have agreed that
ROFO Escrow Agent will hold and disburse the ROFO Deposit in accordance with the
terms of this Escrow Agreement.

 

1  To Be Modified as Applicable (“TBM”) by deletion of Partner who is not a ROFO
Seller or a ROFO Buyer and/or by substitution of name of any Partner’s assignee.

2  TBM by deletion of Partner who is neither a ROFO Seller nor a ROFO Buyer.

3  TBM because: (a) any Partner can act individually as the ROFO Seller;
(b) TIAA/LP and CPPIB/LP can act jointly as the ROFO Sellers; (c) any Partner
can act individually as the ROFO Buyer; and (d) any two (2) Partners can act as
the ROFO Buyers.

4  TBM.

 

Ex. 1-i



--------------------------------------------------------------------------------

NOW THEREFORE, the parties agree to the following:

1. Engagement of CLTIC as ROFO Escrow Agent. PKY, TIAA/LP and CPPIB/LP5 hereby
engage CLTIC to serve as the ROFO Escrow Agent with respect to the ROFO Deposit
and ROFO Escrow Agent hereby accepts such engagement.

2. Delivery of ROFO Deposit. [Each] ROFO Buyer shall deliver its ROFO Buyer Pro
Rata Share of the ROFO Deposit to ROFO Escrow Agent pursuant to the wire
transfer instructions attached hereto as Exhibit 2.6 ROFO Escrow Agent shall,
within one (1) Business Day after receipt of any ROFO Deposit funds, notify
[each] ROFO Buyer and [each] ROFO Seller [(and, if there is any Partner that is
neither a ROFO Buyer nor a ROFO Seller, such other Partner, at the address set
forth in Section 11)] of its receipt thereof, the identity of the ROFO Buyer
depositing such funds and the amount thereof.

3. Establishment of Escrow. ROFO Escrow Agent shall (a) deposit, hold, invest
and disburse the ROFO Deposit[(s)] for the benefit of [each of] the ROFO
Seller[s] and [each of] the ROFO Buyer[s] and their respective successors and
assigns and (b) provide written notice to [each of] the ROFO Seller[s] and [each
of] the ROFO Buyer[s] promptly following ROFO Escrow Agent’s receipt of the ROFO
Buyer Pro Rata Share of the ROFO Deposit from [each of] the ROFO Buyer[s].7

4. Investment of ROFO Deposit. All funds received by ROFO Escrow Agent shall be
held in a segregated bank account at Bank of America, N.A., bearing interest at
the rate determined by Bank of America, N.A., and all interest accruing thereon
shall be paid to the party entitled to the ROFO Deposit (or portions thereof)
under the terms of this Escrow Agreement. Upon ROFO Escrow Agent’s request, as
applicable, [each of] the ROFO Seller[s] and/or [each of] the ROFO Buyer[s] will
execute the appropriate Internal Revenue Service documentation for the giving of
taxpayer identification information relating to the account in which the ROFO
Deposit is deposited. None of the ROFO Escrow Agent, the ROFO Seller[s] or the
ROFO Buyer[s] shall be liable or responsible for any loss resulting from any
investment or reinvestment made pursuant to this Section 4. Any ROFO Buyer or
ROFO Seller may, in its sole discretion, direct that accrued interest to which
it is entitled hereunder shall be paid over to any other ROFO Buyer or ROFO
Seller and, in such event, such other ROFO Buyer or ROFO Seller agrees to be
responsible for payment of any and all taxes relating to such accrued interest.

 

5  TBM (see footnote # 1).

6  TBM (see footnote # 3).

7  TBM (see footnote # 3).

 

Ex. 1-ii



--------------------------------------------------------------------------------

5. Application of ROFO Deposit.

(a) ROFO Escrow Agent shall hold the ROFO Deposit (or portions thereof) as
provided above and shall continue to hold and shall disburse the ROFO Deposit
(or portions thereof) in accordance with the terms of the LP Agreement.

(b) Notwithstanding the foregoing, if ROFO Escrow Agent receives a request or
direction (a “Disbursement Request”) from any ROFO Seller and/or ROFO Buyer (as
applicable, a “Requesting Party” or the “Requesting Parties”) to disburse all or
any portion of the ROFO Deposit pursuant to the LP Agreement, then ROFO Escrow
Agent shall, on or before the date that is five (5) Business Days after ROFO
Escrow Agent’s receipt of such Disbursement Request, deliver written notice (a
“Disbursement Request Notice”) of its receipt of such Disbursement Request to
each other party to this Escrow Agreement (each such other party or parties, the
“Noticed Party” or “Noticed Parties”).

(c) If, within ten (10) Business Days after receipt of a Disbursement Request
Notice by a Noticed Party, such Noticed Party delivers written notice to ROFO
Escrow Agent requesting that ROFO Escrow Agent not disburse the ROFO Deposit (or
any portion thereof) in accordance with the Disbursement Request (a “Dispute
Notice”), then ROFO Escrow Agent shall not disburse the ROFO Deposit (or any
portion thereof) requested under the Disbursement Request, but shall instead
hold and disburse the ROFO Deposit (or, as applicable, portions thereof)
pursuant to (i) the joint written directions of each Requesting Party and each
Noticed Party or (ii) an order of a court of a court of competent jurisdiction
located in the State of Delaware, provided, however, that the ROFO Escrow Agent
shall have the right, at any time from and after receipt of a Dispute Notice, to
interplead the ROFO Deposit (or the applicable disputed portion thereof) in a
court of competent jurisdiction located in the State of Delaware.

(d) If, within ten (10) Business Days after delivery by ROFO Escrow Agent of a
Disbursement Request Notice, ROFO Escrow Agent has not received a Dispute Notice
from any Noticed Party objecting to such Disbursement Request, then ROFO Escrow
Agent shall disburse the ROFO Deposit (or, as applicable, portions thereof) as
requested under the Disbursement Request.

(e) When all monies held by ROFO Escrow Agent have been finally distributed in
accordance with this Escrow Agreement, this Escrow Agreement shall terminate.

6. Confidentiality. Subject to disclosure obligations required by applicable
law, ROFO Escrow Agent shall hold the LP Agreement and this Escrow Agreement as
strictly confidential and shall not: (a) share the LP Agreement or this Escrow
Agreement with, or (b) disclose the terms under the LP Agreement or this Escrow
Agreement to, any party without the prior written consent of PKY, TIAA/LP and
CPPIB/LP.

7. ROFO Escrow Agent Liability, Indemnification and Resignation. ROFO Escrow
Agent will be obligated to perform only the duties that are expressly set forth
herein. In case of conflicting demands upon ROFO Escrow Agent, it may:
(a) refuse to comply therewith as long as such disagreement continues and make
no delivery or other disposition of any funds or property then held (and ROFO

 

Ex. 1-iii



--------------------------------------------------------------------------------

Escrow Agent shall not be or become liable in any way for such failure or
refusal to comply with such conflicting or adverse claims or demands, except for
its gross negligence and willful misconduct); (b) continue to so refrain and so
refuse to act until all differences have been adjusted by agreement and ROFO
Escrow Agent has been notified thereof in writing signed jointly by [each] ROFO
Buyer and [each] ROFO Seller; or (c) shall interplead the ROFO Deposit in a
court of competent jurisdiction located in a forum of proper jurisdiction in the
State of Delaware.

ROFO Seller(s) and ROFO Buyer(s) shall jointly and severally indemnify, defend
(with counsel acceptable to ROFO Escrow Agent) and save harmless ROFO Escrow
Agent from and against all loss, cost, claim, liability, damage and expense,
including reasonable attorneys’ fees and disbursements incurred in connection
with the performance of ROFO Escrow Agent’s duties hereunder, except with
respect to actions or omissions taken or suffered by ROFO Escrow Agent in bad
faith, in willful disregard of this Escrow Agreement, or involving gross
negligence on the part of ROFO Escrow Agent (the “Indemnified Matters”) (but, as
between ROFO Seller(s) and ROFO Purchaser(s), each ROFO Buyer and ROFO Seller
shall be responsible for its pro rata share of the costs of such Indemnified
Matters, based upon its Percentage Interest relative to the Percentage Interests
of all ROFO Buyer(s) and ROFO Seller, except to the extent that such Indemnified
Matters are attributable to the breach by any ROFO Seller or ROFO Purchaser of
the LP Agreement or this Escrow Agreement, in which event the cost shall be
borne by whichever of the ROFO Seller(s) or ROFO Purchaser(s) is the breaching
party).

Escrow Agent hereunder may resign at any time giving ten (10) business days’
prior written notice to that effect to each of the ROFO Seller(s) and ROFO
Purchaser(s). In such event, the successor ROFO Escrow Agent shall be selected
by ROFO Purchaser(s) and approved by ROFO Seller(s), such approval not to be
unreasonably withheld or delayed. ROFO Escrow Agent shall then deliver to
successor ROFO Escrow Agent the ROFO Deposit, to be held by successor ROFO
Escrow Agent pursuant to the terms of this Escrow Agreement and the LP
Agreement.

8. No Obligation to Take Legal Action. ROFO Escrow Agent shall not be under any
obligation to take any legal action in connection with this Escrow Agreement or
for its enforcement, or to appear in, prosecute, or defend any action or legal
proceeding which, in its opinion, would or might involve it in any costs,
expense, loss, or liability, unless, and as often as reasonably required by it,
it is furnished with reasonably satisfactory security and indemnity against all
such costs, expenses, losses, or liabilities.

9. Status of ROFO Escrow Agent. ROFO Escrow Agent is to be considered and
regarded as a depository only, and shall not be responsible or liable (except
for its gross negligence or willful misconduct) for the sufficiency or
correctness as to form, manner of execution, or validity of any instrument
deposited pursuant to this Escrow Agreement, nor as to the identity, authority,
or rights of any person executing the same. ROFO Escrow Agent’s duties hereunder
shall be limited to the safekeeping of the ROFO Deposit received by it as ROFO
Escrow Agent (and interest and income earned thereon) and for its disbursement
in accordance with this Escrow Agreement.

 

Ex. 1-iv



--------------------------------------------------------------------------------

10. Written Instructions of parties. Notwithstanding any contrary provision
contained herein, ROFO Escrow Agent shall, at all times, have full right and
authority and the duty and obligation to pay over and disburse the ROFO Deposit
or any portion thereof in accordance with the joint written instructions signed
by [each of] the ROFO Buyer[s] and [each of] the ROFO Seller[s].

11. Notices. As used in this Escrow Agreement, “notice” means a written notice
complying with the delivery requirements set forth below. To “notify a person”
or words to a similar effect means to give an effective notice. All notices and
other written communications which are required or permitted under any provision
of this Escrow Agreement shall be effective only if they are in writing,
addressed to the proper party and sent in one of the following ways: (a) by U.S.
mail, certified receipt requested; or (b) by a recognized overnight carrier,
such as Federal Express, marked for next Business Day delivery, in each case
with delivery charges (if any) prepaid and addressed as set forth below; or
(c) by electronic mail, addressed as set forth below, provided that the intended
recipient of such notice confirms receipt. Any party may change its address for
notice by giving notice to the other parties in the manner provided herein. Such
a notice or other communication shall be deemed delivered at the following
times: if sent by U.S. Mail, then three (3) days after the deposit thereof into
the U.S. Mail; if sent by a recognized overnight carrier, then one (1) Business
Day after the acceptance by the carrier for next day delivery; if sent by
electronic mail, then upon confirmation of receipt by the intended recipient.
The parties intend that the foregoing requirements for notice cannot be waived
or varied by course of conduct:

 

If to PKY: c/o Parkway, Inc. 390 N. Orange Avenue Suite 2400 Orlando, FL 32801
Attn.:   

Jason A. Bates

Chief Investment Officer &

Executive Vice President

E-mail:    And to: c/o Parkway, Inc. 390 N. Orange Avenue Suite 2400 Orlando, FL
32801 Attn.:    A. Noni Holmes-Kidd    Vice President and General Counsel
E-mail:   

 

Ex. 1-v



--------------------------------------------------------------------------------

with a copy to: Norton Rose Fulbright US LLP 1301 Avenue of the Americas New
York, NY 10019 Attn.: Mitchell Lubart, Esq. E-mail: If to TIAA/LP: TH Real
Estate 8500 Andrew Carnegie Blvd, 3rd Floor Charlotte, NC 28262 Attention:
Michael D. Fisk Telephone: E-mail: And to: Silverpeak Real Estate Partners 40
West 57th Street, 29th Floor New York, NY 10019 Attention: Brett Bossung
Telephone: Email: with a copy to: Teachers Insurance and Annuity Association
4675 MacArthur Court, Suite 1100 Newport Beach, CA 92660 Attention: Gabriel J.
Steffens, Esq. Telephone: E-mail:

 

Ex. 1-vi



--------------------------------------------------------------------------------

If to CPPIB/LP:

c/o Canada Pension Plan Investment Board

One Queen Street East, Suite 2500

Toronto, Ontario M5C 2W5

Attention: Lora Gotcheva

Telephone:                     

E-mail:                     

with a copy to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Arthur S. Adler

Telephone:                     

E-mail:                     

If to ROFO Escrow Agent:

Commonwealth Land Title Insurance Company

685 Third Avenue, 20th Floor

New York, NY 10017

Attention: Liane Carpenter, Vice President

Phone:                     

E-Mail:                     

12. Fee. ROFO Escrow Agent shall receive no fee for its services hereunder, but
ROFO Escrow Agent shall be paid or reimbursed for all reasonable, out-of-pocket
expenses, disbursements and advances, including reasonable attorneys’ fees,
incurred or paid in connection with carrying out its duties hereunder. Such
expenses, disbursements and advances shall not be payable or paid out of the
ROFO Deposit. Non-payment of such reimbursements shall not entitle ROFO Escrow
Agent to refuse or fail to act as required by this Escrow Agreement. As between
the ROFO Escrow Agent, each ROFO Buyer and each ROFO Seller, each ROFO Buyer and
each ROFO Seller shall be responsible for 100% of any and all such expenses,
disbursements and advances of ROFO Escrow Agent. As between each ROFO Buyer and
each ROFO Seller, each ROFO Buyer and ROFO Seller shall be responsible for its
pro rata share of any and all such expenses, disbursements and advances of ROFO
Escrow Agent, based upon its Percentage Interest relative to the Percentage
Interests of all Partners [(excluding any Partner that is neither a ROFO Buyer
nor a ROFO Seller)].

13. Titles and Section Headings. Titles of sections and subsections contained in
this Escrow Agreement are inserted for convenience of reference only, and
neither form a part of this Escrow Agreement or are to be used in its
construction or interpretation.

 

Ex. 1-vii



--------------------------------------------------------------------------------

14. Counterparts. This Escrow Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

15. Non-Waiver. No waiver by any party of any breach of any term or condition of
this Escrow Agreement shall operate as a waiver of any other breach of such term
or condition or of any other term or condition. No failure to enforce such
provision shall operate as a waiver of such provision or of any other provision
hereof, or constitute or be deemed a waiver or release of any other party for
anything arising out of, connected with, or based upon this Escrow Agreement.

16. Binding Effect. This Escrow Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective transferees, successors, and
assigns. The parties recognize and acknowledge that the powers and authority
granted ROFO Escrow Agent herein are each irrevocable and coupled with an
interest.

17. Governing Law. This Escrow Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

18. Time of Essence. TIME IS OF THE ESSENCE WITH RESPECT TO THIS ESCROW
AGREEMENT AND EACH OF ITS TERMS.

19. Entire Agreement; Modification. This Escrow Agreement supersedes all prior
agreements and constitutes the entire agreement with respect to the subject
matter hereof. It may not be altered or modified without the written consent of
all parties.

[Remainder of page intentionally blank. Signatures appear on following page.]

 

Ex. 1-viii



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Escrow Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.8

 

PKY GWP JV GP, LLC, a Delaware limited liability company   By:  

 

  ,   its  

 

  By:  

 

  Name:       Title:       By:  

 

  Name:       Title:    

 

8  TBM (see footnote # 3).



--------------------------------------------------------------------------------

PKY GWP JV LP, LLC,   a Delaware limited liability company   By:  

 

  ,   its  

 

  By:  

 

  Name:       Title:       By:  

 

  Name:       Title:    



--------------------------------------------------------------------------------

PERMIAN INVESTOR LP, a Delaware limited partnership By: Permian Investor GP LLC,
a Delaware limited liability company,   its general partner By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

CPPIB US RE-A, INC., a corporation organized under the laws of Ontario

By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

COMMONWEALTH LAND TITLE INSURANCE COMPANY

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 1

Amended and Restated Limited Partnership

Agreement of GWP JV Limited Partnership



--------------------------------------------------------------------------------

Exhibit 2

Deposit Delivery Wire Instructions

 

Ex. 1-i



--------------------------------------------------------------------------------

EXHIBIT 2-A

CAPITAL ACCOUNT BALANCES

(CLOSING DATE)

 

Party

   % Partnership Interest     Capital Account Balance  

PKY/GP

     1 %    $ 5,090,612.06  

PKY/LP

     60.586 %    $ 308,419,821.96  

CPP/LP

     24.5 %    $ 124,719,995.35  

TIAA/LP

     13.914 %    $ 70,830,776.13  



--------------------------------------------------------------------------------

EXHIBIT 2-B

CAPITAL ACCOUNT BALANCES

(FOLLOWING CLASS C-2 INTEREST ASSIGNMENT)

 

Party

   % Partnership Interest     Capital Account Balance  

PKY/GP

     1 %    $ 5,090,612.06  

PKY/LP

     50.00 %    $ 254,466,349.73  

CPP/LP

     24.5 %    $ 124,719,995.35  

TIAA/LP

     24.5 %    $ 124,784,248.36  



--------------------------------------------------------------------------------

EXHIBIT 3

FORM OF IRS CODE SECTION 897(L) ELIGIBILITY CERTIFICATE

Section 897 of the Internal Revenue Code of 1986, as amended (the “Code”)
generally provides that the disposition of a U.S. real property (“USRPI”) by a
foreign person is subject to U.S. federal income tax. Section 1445 provides that
a transferee has a duty to withhold under section 1445(a) if transferor is a
foreign person and the transferee is acquiring a USRPI. Section 897(l)(1) of the
Code generally exempts a “qualified foreign pension fund” (“QFPF”) and any
entity all of the interests of which are held by a QFPF from U.S. federal income
tax on income that would otherwise be taxable under Section 897. Furthermore,
Section 1445(f)(3) provides that, except as otherwise provided by the Secretary
of the Treasury, an entity with respect to which Section 897 does not apply by
reason of subsection (l) is not a foreign person for purposes of withholding
under Section 1445.

Canada Pension Plan Investment Board, a Canadian federal Crown corporation
(“CPPIB”), represents that it is the owner for U.S. federal income tax purposes
of 100% of the Class D interests (the “Class D Interests”), representing a 24.5%
interest, in GWP JV Limited Partnership, a Delaware limited partnership (the
“Company”). The Company is organized and operated pursuant to that certain
Amended and Restated Limited Partnership Agreement of the Company executed and
entered into as of April 17, 2017 (the “Agreement”). As contemplated in Section
5.4(g) of the Agreement, the undersigned hereby makes the following
certification on behalf of CPPIB:

 

  1. CPPIB is not a foreign person as such term is defined in Section 1445(f)(3)
of the Code and Sections 1.1445-2(b)(2)(i) and 1.1445-5(b)(3)(i) of the Income
Tax Regulations by reason of being a QFPF.

 

  2. CPPIB qualifies as a QFPF because, as defined in Section 897(l) of the
Code, it is a trust, corporation, or other organization or arrangement:

(A) which is created or organized under the laws of a country other than the
United States;

(B) which is established to provide retirement or pension benefits to
participants or beneficiaries that are current or former employees (or persons
designated by such employees) of one or more employers in consideration for
services rendered;

(C) which does not have a single participant or beneficiary with a right to more
than five percent of its assets or income;

(D) which is subject to government regulation and provides annual information
reporting about its beneficiaries to the relevant tax authorities in the country
in which it is established or operates; and

 

Ex. 3-i



--------------------------------------------------------------------------------

(E) with respect to which, under the laws of the country in which it is
established or operates:

(i) contributions to such trust, corporation, organization, or arrangement which
would otherwise be subject to tax under such laws are deductible or excluded
from the gross income of such entity or taxed at a reduced rate, or

(ii) taxation of any investment income of such trust, corporation, organization
or arrangement is deferred or such income is taxed at a reduced rate.

 

  3. CPPIB is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);

 

  4. CPPIB’s U.S. employer identification number is 98-0361334; and

 

  5. CPPIB’s office address is One Queen Street East, Suite 2500, Toronto, ON,
M5C 2W5.

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by Buyer and that any false statement contained herein
could be punished by fine, imprisonment, or both. The undersigned agrees to
promptly inform the Company and its general partner if CPPIB ceases to qualify
as a QFPF, or if this certification (or any portion thereof) becomes inaccurate,
incomplete, or obsolete in any way.

Under penalties of perjury, I declare that I have examined this certification
and that to the best of my knowledge and belief it is true, correct and
complete, and I further declare that I have the authority to sign and deliver
this certification on behalf of CPPIB.

 

Canada Pension Plan Investment Board:

 

By:  

 

Name:  

 

Title:  

 

Date:  



--------------------------------------------------------------------------------

SCHEDULE A

REPRESENTATIVES

Representatives of the A/B Partners:

James Heistand

Parkway, Inc.

800 N. Magnolia Avenue, Suite 1625

Orlando, Florida 32803

Telephone:                     

E-mail:                     

M. Jayson Lipsey

Parkway, Inc.

800 N. Magnolia Avenue, Suite 1625

Orlando, Florida 32803

Telephone:                     

Jason Bates

Parkway, Inc.

800 N. Magnolia Avenue, Suite 1625

Orlando, Florida 32803

Telephone:                     

E-mail:                     

Representative of the Class C LP:

Brett Bossung

Silverpeak Real Estate Partners

40 West 57th Street, 29th Floor

New York, New York 10019

Telephone:                     

Email:                     

 

Sch. A-i



--------------------------------------------------------------------------------

Observer designated by the Class C LP:

Michael D. Fisk

TH Real Estate

8500 Andrew Carnegie Blvd, 3rd Floor

Charlotte, North Carolina 28262

Telephone:                     

E-mail:                     

Representative of the Class D LP:

Lora Gotcheva

Canada Pension Plan Investment Board

One Queen Street East, Suite 2500

Toronto, Ontario M5C 2W5

Telephone:                     

E-mail:                     

 

Sch. A-ii



--------------------------------------------------------------------------------

SCHEDULE B

LIST OF REPLACEMENT GENERAL PARTNERS

 

Sch. B-i



--------------------------------------------------------------------------------

SCHEDULE C

LIST OF OWNERS OF EQUITY IN TIAA/LP

 

Sch. C-i